 Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 1 of 67 PageID #:14598




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                                 )
 UNITED STATES SECURITIES                        )
 AND EXCHANGE COMMISSION,                        )
                                                 )
                       Plaintiff,                )       Civil Action No. 18-cv-5587
                                                 )
 v.                                              )       Hon. John Z. Lee
                                                 )
 EQUITYBUILD, INC., EQUITYBUILD                  )       Magistrate Judge Young B. Kim
 FINANCE, LLC, JEROME H. COHEN,                  )
 and SHAUN D. COHEN,                             )
                                                 )
                       Defendants.               )
                                                 )

           RECEIVER’S NOTICE OF FILING AMENDED EXHIBITS 1 AND 3
            TO RECEIVER’S MOTION FOR APPROVAL OF PROCESS FOR
              RESOLUTION OF DISPUTED CLAIMS (DOCKET NO. 638)

       Kevin B. Duff, as receiver for the Estate of Defendants EquityBuild, Inc. and related

entities (“Receiver”), hereby provides notice of filing Amended Exhibit 1 and Amended

Exhibit 3 to the Receiver’s Motion for Approval of Process for Resolution of Disputed Claims,

which was filed on February 28, 2020 as Docket Entry No. 638.

       Amended Exhibit 1, which is attached hereto as Exhibit 1, corrects certain of the entries

contained in the original exhibit and adds other claims that were omitted from the original

exhibit. These corrections and additions were identified both in communications from claimants

in response to the February 28, 2020 motion, and during work undertaken by the Receiver and

his counsel to review the proof of claim forms submitted in this matter.

       Amended Exhibit 1, like the original exhibit it amends, lists only claims submitted to the

Receiver on those properties that are encumbered by institutional debt—the primary subject of

the motion for the resolution of those disputed claims. Claim submissions received by the
 Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 2 of 67 PageID #:14599




Receiver against (1) properties that are not encumbered by institutional debit, or (2) real estate

funds or entities created by Defendants, or (3) former EquityBuild properties that were never part

of the Receivership Estate, are not included on Amended Exhibit 1.

       Amended Exhibit 3, which is attached hereto as Exhibit 3, is a revised proposed

confidentiality order governing the treatment of claim forms and supporting documents that are

anticipated to be made available in the document repository to claimants during discovery phase

of this matter. Exhibit 3 has been amended in response to discussions between the Receiver’s

counsel, counsel for certain institutional lenders, and counsel for the SEC. The paragraphs of the

proposed order that have been amended are paragraphs 2 and 7, and a redline comparison of the

original and amended proposed orders is attached hereto as Exhibit 2.

                                                      Respectfully submitted,

Dated: May 20, 2020                                   Kevin B. Duff, Receiver

                                              By:     /s/     Michael Rachlis

                                                      Michael Rachlis (mrachlis@rdaplaw.net)
                                                      Rachlis Duff & Peel, LLC
                                                      542 South Dearborn Street, Suite 900
                                                      Chicago, IL 60605
                                                      Phone (312) 733-3950; Fax (312) 733-3952
  Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 3 of 67 PageID #:14600




                                  CERTIFICATE OF SERVICE

        I hereby certify that I provided service of the foregoing Receiver’s Notice of Filing

Amended Exhibits, via ECF filing, to all counsel of record on May 20, 2020.

        I further certify that I caused true and correct copies of the foregoing to be served upon the

following individuals or entities by electronic mail:

        -       Defendant Jerome Cohen (jerryc@reagan.com);

        -       All known EquityBuild investors; and

        -       All known individuals or entities that submitted a proof of claim in this action (sent

                to the e-mail address each claimant provided on the claim form).

        I further certify that the Receiver’s Notice of Filing Amended Exhibits will be posted to

the Receivership webpage at: http://rdaplaw.net/receivership-for-equitybuild




                                                        /s/ Michael Rachlis

                                                        Michael Rachlis
                                                        Rachlis Duff & Peel, LLC
                                                        542 South Dearborn Street, Suite 900
                                                        Chicago, IL 60605
                                                        Phone (312) 733-3950
                                                        Fax (312) 733-3952
                                                        mrachlis@rdaplaw.net
Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 4 of 67 PageID #:14601




                       Exhibit 1
                        Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 5 of 67 PageID #:14602
                                                         Amended Exhibit 1



Property    Property Address       Alternative Address                           Claimant Name                        Claimed Amount (Total    Claim Category as   Amount Claimed
Number                                                                                                               Claimed Amount in Claim Identified on Claim   to be Invested in
                                                                                                                     Category as Identified on       Form              Property
                                                                                                                           Claim Form)
   1       1700 Juneway Terrace                          Agee Family Trust c/o Scott R. Agee                          $             130,000.00  Investor Lender    $      40,000.00
   1       1700 Juneway Terrace                          Alcalli Sabat                                                $             109,396.68  Investor Lender
   1       1700 Juneway Terrace                          Aluvelu Homes LLC                                            $            169,271.00   Investor Lender    $      20,000.00
   1       1700 Juneway Terrace                          American Estate and Trust FBO Layne Jones IRA                $             20,699.99   Investor Lender    $      20,000.00
   1       1700 Juneway Terrace                          Asians Investing In Real Estate LLC                          $          1,278,402.00   Investor Lender    $      15,000.00
   1       1700 Juneway Terrace                          Capital Investors, LLC                                       $            930,376.31   Investor Lender    $     250,000.00
   1       1700 Juneway Terrace                          Chuck Denton | Denton Real Estate Company Inc. 401k          $            200,000.00   Investor Lender    $      25,000.00
   1       1700 Juneway Terrace                          CLC Electric, Inc. (Costel Dumitrescu)                       $            108,000.00     Independent       $     36,000.00
                                                                                                                                                   Contractor
   1       1700 Juneway Terrace                          CLD Construction, Inc. (Doru Unchias)                        $            434,935.00     Independent       $     70,000.00
                                                                                                                                                   Contractor
   1       1700 Juneway Terrace                          Clearwood Funding, LLC                                       $            150,000.00   Investor Lender    $      50,000.00
   1       1700 Juneway Terrace                          CLOVE, LLC                                                   $             21,750.74   Investor Lender    $       5,000.00
   1       1700 Juneway Terrace                          Coppy Properties, LLC                                        $             50,000.00   Investor Lender    $      50,000.00
   1       1700 Juneway Terrace                          Cross 5774 Holdings LLC - Cross Global Funding Group         $             75,000.00   Investor Lender    $      50,000.00
   1       1700 Juneway Terrace                          Dana Speed                                                   $            249,710.00   Investor Lender    $      40,000.00
   1       1700 Juneway Terrace                          Danielle DeVarne                                             $            150,000.00   Investor Lender    $      50,000.00
   1       1700 Juneway Terrace                          David R. Trengrove                                           $            705,123.88   Investor Lender    $      35,000.00
   1       1700 Juneway Terrace                          Dee Ann Nason                                                $            303,965.00   Investor Lender    $      50,000.00
   1       1700 Juneway Terrace                          Dennis & Mary Ann Hennefer                                   $            679,378.00   Investor Lender    $      50,000.00
   1       1700 Juneway Terrace                          Elaine Sison Ernst                                           $             95,000.00   Investor Lender
   1       1700 Juneway Terrace                          Elizabeth A. Monnot-Chase                                    $            107,450.00   Investor Lender    $     105,000.00
   1       1700 Juneway Terrace                          Evans & Associates LLC (Will Evans)                          $             50,000.00   Investor Lender    $      50,000.00
   1       1700 Juneway Terrace                          Gary R Burnham FBO Raegan D Burnham Roth IRA (custodian      $              9,523.00   Investor Lender     $      1,000.00
                                                         IPLAN Group LLC)
   1       1700 Juneway Terrace                          Gary R Burnham Jr. Family HSA (custodian IPLAN Group LLC)    $             30,718.00   Investor Lender     $      9,000.00
   1       1700 Juneway Terrace                          Gilbert D Sherman Declaration of Trust 7/30/2013             $             60,500.00   Investor Lender    $      50,000.00
   1       1700 Juneway Terrace                          Grace Ndungu                                                 $             45,169.81   Investor Lender    $      50,000.00
   1       1700 Juneway Terrace                          Gregory R Scott and Gene X Erquiaga                          $             52,333.32   Investor Lender    $      50,000.00
   1       1700 Juneway Terrace                          Helene D Kapsky                                              $            100,000.00   Investor Lender    $     100,000.00
   1       1700 Juneway Terrace                          HIROYUKI ROY CHIN & LILLIAN S CHIN JTWROS                    $             26,260.28   Investor Lender    $      24,000.00
   1       1700 Juneway Terrace                          iPlanGroup Agent for Custodian FBO Andrew Brooks IRA         $             46,000.00   Investor Lender     $     20,000.00
                                                         Account 3301018
   1       1700 Juneway Terrace                          iPlanGroup Agent for Custodian FBO Charles Powell IRA        $            260,000.00   Investor Lender
   1       1700 Juneway Terrace                          IRA Services Trust Company CFBO Melbourne Kimsey II          $            150,000.00    Equity Investor   $      50,000.00
   1       1700 Juneway Terrace                          JANICE BURRELL                                               $            160,543.38   Investor Lender    $      87,000.00
   1       1700 Juneway Terrace                          Jason Ragan - TSA                                            $            473,079.71    Equity Investor   $      20,000.00
   1       1700 Juneway Terrace                          Jason Ragan - TSA                                            $            128,050.00   Equity Investor    $      10,000.00
   1       1700 Juneway Terrace                          Jill Meekcoms (Halverson)                                    $            113,999.92   Investor Lender    $      50,000.00
   1       1700 Juneway Terrace                          JLO Enterprises LLC                                          $             54,714.37   Investor Lender    $      37,000.00
   1       1700 Juneway Terrace                          JML Roth LLC                                                 $              4,140.01   Investor Lender    $       4,000.00
   1       1700 Juneway Terrace                          John A Martino                                               $            100,000.00   Investor Lender    $     100,000.00
   1       1700 Juneway Terrace                          Juliette Farr-Barksdale & Thomas Farr                        $            323,900.00    Equity Investor    $    300,000.00
   1       1700 Juneway Terrace                          KAMEDA INVESTMENTS, LLC (Sole Owner/Manager - Arnold         $            220,000.00   Investor Lender     $    100,000.00
                                                         Kunio Kameda)
   1       1700 Juneway Terrace                          Madison Trust Company Custodian FBO Brian Shaffer IRA        $            155,625.00   Investor Lender
                                                         Account# M1608073 and M1703059
   1       1700 Juneway Terrace                          Mark A Miller ATF Domaskin Revocable Trust Aug. 8, 2006      $            150,000.00   Investor Lender     $    100,000.00




                                                                                 1
                          Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 6 of 67 PageID #:14603
                                                           Amended Exhibit 1



Property      Property Address        Alternative Address                            Claimant Name                         Claimed Amount (Total    Claim Category as       Amount Claimed
Number                                                                                                                    Claimed Amount in Claim Identified on Claim       to be Invested in
                                                                                                                          Category as Identified on       Form                  Property
                                                                                                                                Claim Form)
   1         1700 Juneway Terrace                           May M. Akamine for Aurora Investments, LLC (assets formerly    $             631,739.82  Investor Lender         $    110,000.00
                                                            under MayREI, LLC
   1         1700 Juneway Terrace                           Melanie T. or Gary M. Gonzales                                 $            525,525.01    Investor Lender       $     250,000.00
   1         1700 Juneway Terrace                           Michael Borgia IRA                                             $            975,416.00    Investor Lender       $     125,000.00
   1         1700 Juneway Terrace                           Michael C. McClane                                             $             82,277.75    Investor Lender
   1         1700 Juneway Terrace                           Mona M. Leonard SD ROTH - 2692021                              $            190,609.00     Equity Investor      $      50,000.00
   1         1700 Juneway Terrace                           Patrick Connely                                                $             50,000.00    Investor Lender       $      50,000.00
   1         1700 Juneway Terrace                           Paul Applefield (401k)                                         $            106,000.00    Investor Lender       $      45,000.00
   1         1700 Juneway Terrace                           Paul Applefield (IRA 16413-21)                                 $             13,500.00    Investor Lender       $       6,500.00
   1         1700 Juneway Terrace                           Paul Applefield (IRA 25164-21)                                 $             13,500.00    Investor Lender       $       6,500.00
   1         1700 Juneway Terrace                           Paul N. Wilmesmeier                                            $            790,185.00    Investor Lender       $      25,000.00
   1         1700 Juneway Terrace                           Pioneer Valley Properties LLC                                  $             50,000.00    Investor Lender       $      50,000.00
   1         1700 Juneway Terrace                           Quest IRA Inc. FBO Rebeca E. Savory-Romero IRA Account         $            184,785.31    Investor Lender       $      10,500.00
                                                            #15528-11 and #15528-21
   1         1700 Juneway Terrace                           R D Meredith General Contractors LLC                           $            100,000.00    Investor Lender        $    100,000.00
   1         1700 Juneway Terrace                           R.D.Meredith General Contractors LLC 401K                      $            373,617.16    Investor Lender       $      40,000.00
   1         1700 Juneway Terrace                           Ricardo Acevedo Lopez                                          $             15,000.00    Investor Lender       $      15,000.00
   1         1700 Juneway Terrace                           Rise Up Real Estate Group, LLC                                 $            352,258.39    Investor Lender       $     144,046.00
   1         1700 Juneway Terrace                           RLD Denouement Holding Company, LLC                            $             20,000.00    Investor Lender       $      20,000.00
   1         1700 Juneway Terrace                           Robert Potter                                                  $            282,999.00    Investor Lender       $      79,274.00
   1         1700 Juneway Terrace                           Scott Eaton                                                    $            549,101.33    Investor Lender       $      25,000.00
   1         1700 Juneway Terrace                           Serva Fidem, LLC                                               $             78,510.69    Investor Lender       $      34,930.00
   1         1700 Juneway Terrace                           Simon Usuga                                                    $             95,000.00    Investor Lender       $      45,000.00
   1         1700 Juneway Terrace                           Source One Funding, LLC                                        $             51,534.99    Investor Lender       $      50,000.00
   1         1700 Juneway Terrace                           Spectra Investments LLC/ Deborah L. Mullica                    $            579,288.00    Investor Lender       $     110,000.00
   1         1700 Juneway Terrace                           Steven R. Bald                                                 $            586,378.00    Investor Lender       $      60,000.00
   1         1700 Juneway Terrace                           Teresita M. Shelton                                            $            426,513.00    Investor Lender
   1         1700 Juneway Terrace                           Thorofare Asset Based Lending REIT Fund IV, LLC                $          2,698,151.51   Institutional Lender
   1         1700 Juneway Terrace                           Tiger Chang Investments LLC                                    $             49,000.00    Investor Lender       $      10,000.00
   1         1700 Juneway Terrace                           Vladimir Matviishin                                            $            290,200.00    Investor Lender       $       7,500.00
   1         1700 Juneway Terrace                           VLADIMIR RAUL GARCIA MELIJOV                                   $            100,000.00    Investor Lender       $     100,000.00
   1         1700 Juneway Terrace                           William H. Akins, Jr.                                          $          1,100,000.00     Equity Investor      $      20,000.00
   1         1700 Juneway Terrace                           William H. Akins, Jr. (CAMA SDIRA LLC FBO Bill Akins IRA)      $          1,100,000.00    Investor Lender        $     25,000.00
   1         1700 Juneway Terrace                           William Hooper                                                 $             93,000.00     Equity Investor      $      54,800.00
   1         1700 Juneway Terrace                           XUWEN LIN                                                      $             58,700.00    Investor Lender       $       8,700.00
   1         1700 Juneway Terrace                           Zahra (Nina) Mofrad                                            $             75,000.00    Investor Lender        $     25,000.00
   2       4533-37 S Calumet Avenue                         Amit Hammer                                                    $            295,980.00    Investor Lender       $     100,000.00
   2       4533-37 S Calumet Avenue                         Annie Chang                                                    $            246,935.34    Investor Lender       $      50,000.00
   2       4533-37 S Calumet Avenue                         Baron Real Estate Holdings, LLC., Ihab Shahawi and Vivian      $            406,000.00    Investor Lender
                                                            ELShahawi, members
   2       4533-37 S Calumet Avenue                         Bauer Latoza Studio, Ltd.                                      $             30,525.00     Trade Creditor       $       3,075.00
   2       4533-37 S Calumet Avenue                         Bernadette Chen (Eleven St Felix St. Realty)                   $          1,000,000.00     Equity Investor      $      50,000.00
   2       4533-37 S Calumet Avenue                         Bluebridge Partners Limited                                    $            791,620.17    Investor Lender        $    100,000.00
   2       4533-37 S Calumet Avenue                         BMO Harris Bank N.A.                                           $          1,719,582.97   Institutional Lender
   2       4533-37 S Calumet Avenue                         Brett Burnham (iPlanGroup Agent for Custodian FBO Brett        $            215,335.54    Investor Lender       $      80,000.00
                                                            Burnham)
   2       4533-37 S Calumet Avenue                         Charles Savona                                                 $             37,145.83    Investor Lender       $      50,000.00




                                                                                     2
                           Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 7 of 67 PageID #:14604
                                                            Amended Exhibit 1



Property      Property Address        Alternative Address                             Claimant Name                         Claimed Amount (Total    Claim Category as   Amount Claimed
Number                                                                                                                     Claimed Amount in Claim Identified on Claim   to be Invested in
                                                                                                                           Category as Identified on       Form              Property
                                                                                                                                 Claim Form)
   2       4533-37 S Calumet Avenue                         Chuck Denton | Denton Real Estate Company Inc. 401k             $             200,000.00  Investor Lender     $    100,000.00
   2        4533-37 S Calumet Ave                           CLD Construction, Inc. (Doru Unchias)                           $            434,935.00     Independent       $     26,335.00
                                                                                                                                                         Contractor
   2       4533-37 S Calumet Avenue                         David R. Trengrove                                              $            705,123.88   Investor Lender     $    200,000.00
   2       4533-37 S Calumet Avenue                         Dee Ann Nason                                                   $            303,965.00   Investor Lender    $      50,000.00
   2       4533-37 S Calumet Avenue                         Dennis & Mary Ann Hennefer                                      $            679,378.00   Investor Lender    $      52,956.00
   2       4533-37 S Calumet Avenue                         Double Portion Foundation                                       $             40,000.00   Investor Lender    $      40,000.00
   2       4533-37 S Calumet Avenue                         Douglas Nebel and Narine Nebel                                  $            155,752.25   Investor Lender    $      50,000.00
   2       4533-37 S Calumet Avenue                         Gallowglass LLC c/o Patrick Bournes                             $            100,000.00   Investor Lender
   2       4533-37 S Calumet Avenue                         Harvey Singer                                                   $            854,387.63   Investor Lender    $     100,000.00
   2       4533-37 S Calumet Avenue                         iPlanGroup Agent for Custodian FBO Charles Powell IRA           $            260,000.00   Investor Lender
   2       4533-37 S Calumet Avenue                         iPlanGroup Agent for Custodian FBO Christopher Mora IRA         $             67,000.00   Investor Lender     $     67,000.00
                                                            Account # 3320826
   2       4533-37 S Calumet Avenue                         iPlanGroup Agent for Custodian FBO Joshua Mora IRA Account #    $             57,000.00   Investor Lender     $     57,000.00
                                                            3300975
   2       4533-37 S Calumet Avenue                         iPlanGroup Agent for Custodian FBO Laura Dirnberger Roth IRA    $             71,321.00   Investor Lender     $        971.00
   2       4533-37 S Calumet Avenue                         IPlanGroup Agent for Custodian FBO Mark Young                   $            380,000.00   Investor Lender    $      50,000.00
   2       4533-37 S Calumet Avenue                         Joshua Paul Mora                                                $             57,000.00   Investor Lender
   2       4533-37 S Calumet Avenue                         Koates LLC                                                      $             85,000.00   Equity Investor    $      12,000.00
   2       4533-37 S Calumet Avenue                         Layne A. Hermansen                                              $             51,000.00   Investor Lender    $      51,000.00
   2       4533-37 S Calumet Avenue                         lorraine k mcclane                                              $             36,896.00   Investor Lender
   2       4533-37 S Calumet Avenue                         Louis Liu                                                       $             37,908.57    Equity Investor   $      50,000.00
   2       4533-37 S Calumet Avenue                         Louis Liu                                                       $             37,908.57   Investor Lender    $      50,000.00
   2       4533-37 S Calumet Avenue                         Michael Jacobs                                                  $            178,833.00    Equity Investor
   2       4533-37 S Calumet Avenue                         Neil R Martin                                                   $             20,991.00   Equity Investor    $      20,000.00
   2       4533-37 S Calumet Avenue                         New Move Ventures Inc. (Steven Fecko)                           $            120,000.00   Investor Lender    $      70,000.00
   2       4533-37 S Calumet Avenue                         Optima Property Solutions, LLC                                  $            487,209.71   Investor Lender    $      70,000.00
   2       4533-37 S Calumet Avenue                         Paul N. Wilmesmeier                                             $            790,185.00   Investor Lender    $      25,000.00
   2       4533-37 S Calumet Avenue                         Provident Trust Group, LLC FBO Stephan Tang IRA                 $             71,815.00   Investor Lender
   2       4533-37 S Calumet Avenue                         Rajitha Dundigalla                                              $             50,000.00   Investor Lender    $      50,000.00
   2       4533-37 S Calumet Avenue                         Randall Sotka                                                   $            255,000.00   Investor Lender    $     100,000.00
   2       4533-37 S Calumet Avenue                         Robert Conley III                                               $              3,187.50   Investor Lender    $      75,000.00
   2       4533-37 S Calumet Avenue                         Robert Potter                                                   $            282,999.00   Investor Lender    $       6,634.00
   2       4533-37 S Calumet Avenue                         Russ Moreland                                                   $              3,000.00   Investor Lender    $      50,000.00
   2       4533-37 S Calumet Avenue                         Shengjie Li and Yuye Xu                                         $            165,441.12   Investor Lender    $      50,000.00
   2       4533-37 S Calumet Avenue                         Stephen V Mancuso, Laura L Mancuso, SLM Property                $             50,000.00   Investor Lender     $     50,000.00
                                                            Investments, IRA Trust Services Co. FBO SLM Property
                                                            INvestments IRA Account #5877315203
   2       4533-37 S Calumet Avenue                         Steven C Noss                                                   $             69,388.00   Investor Lender    $      50,000.00
   2       4533-37 S Calumet Avenue                         Vantage Appraisals 401k Profit Sharing Plan Benef Patricia      $             81,024.17   Investor Lender     $     55,000.00
                                                            Mueller Dcd
   2       4533-37 S Calumet Avenue                         Vladimir Matviishin                                             $            290,200.00   Investor Lender    $      51,000.00
   2       4533-37 S Calumet Avenue                         William Needham                                                 $            355,428.00   Investor Lender    $     169,500.00
   2       4533-37 S Calumet Avenue                         Wolff, Cecilia                                                  $             73,887.50   Investor Lender
   3        5001 S Drexel Boulevard    909 E 50th Street    Adir Hazan                                                      $            150,000.00   Investor Lender     $     50,000.00
   3        5001 S Drexel Boulevard    909 E 50th Street    Asians Investing In Real Estate LLC                             $            415,000.00   Equity Investor     $     95,000.00
   3        5001 S Drexel Boulevard    909 E 50th Street    Benjamin J Serebin                                              $            289,736.11   Equity Investor     $    300,000.00
   3        5001 S Drexel Boulevard    909 E 50th Street    Bernadette Chen (Eleven St Felix St. Realty)                    $          1,000,000.00   Equity Investor
   3        5001 S Drexel Boulevard    909 E 50th Street    Bright Venture, LLC                                             $            231,142.74   Equity Investor    $      50,000.00




                                                                                   3
                          Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 8 of 67 PageID #:14605
                                                           Amended Exhibit 1



Property      Property Address        Alternative Address                             Claimant Name                         Claimed Amount (Total    Claim Category as       Amount Claimed
Number                                                                                                                     Claimed Amount in Claim Identified on Claim       to be Invested in
                                                                                                                           Category as Identified on       Form                  Property
                                                                                                                                 Claim Form)
   3       5001 S Drexel Boulevard     909 E 50th Street    Bryan Corey Purkis , Trustee Vivant Ventures Trust              $             179,250.00   Equity Investor        $    150,000.00
   3       5001 S Drexel Boulevard     909 E 50th Street    Capital Investors, LLC                                          $          1,856,942.46     Equity Investor       $    295,000.00
   3       5001 S Drexel Boulevard     909 E 50th Street    Consuelo V Needs-Medical Dictation Services, Inc.               $             50,000.00    Investor Lender        $     50,000.00
   3       5001 S Drexel Boulevard     909 E 50th Street    Doron Reichenberg                                               $            179,000.00    Investor Lender        $     50,000.00
   3       5001 S Drexel Boulevard     909 E 50th Street    Horst Siegrfied Filtzer Jr.                                     $             90,983.33    Investor Lender       $     100,000.00
   3       5001 S Drexel Boulevard     909 E 50th Street    LEVENT KESEN                                                    $            150,000.00    Investor Lender        $     50,000.00
   3       5001 S Drexel Boulevard     909 E 50th Street    Madison Trust Company FBO Judy Newton IRA                       $            102,235.61    Investor Lender        $     50,000.00
   3       5001 S Drexel Boulevard     909 E 50th Street    Nancy Cree (Cree Capital Ventures)                              $            300,000.00     Equity Investor      $     300,000.00
   3       5001 S Drexel Boulevard     909 E 50th Street    Rachael B Curcio                                                $            121,092.00    Investor Lender        $     50,000.00
   3       5001 S Drexel Boulevard     909 E 50th Street    Schankman, Michael                                              $             57,402.06    Investor Lender       $      50,000.00
   3       5001 S Drexel Boulevard     909 E 50th Street    Scott Eaton                                                     $            549,101.33    Investor Lender       $     100,000.00
   3       5001 S Drexel Boulevard     909 E 50th Street    Tiger Chang Investments LLC                                     $              5,000.00     Equity Investor      $       5,000.00
   3       5001 S Drexel Boulevard     909 E 50th Street    US Freedom Investments, LLC                                     $            175,500.00    Investor Lender       $      17,000.00
   3       5001 S Drexel Boulevard     909 E 50th Street    Victor Esposito T/A 2E-LLC I am the manager member and the      $             50,000.00    Investor Lender        $     50,000.00
                                                            sole member of 2E-LLC
   3       5001 S Drexel Boulevard     909 E 50th Street    Victor Shaw                                                     $            296,025.03    Investor Lender        $     50,000.00
   3       5001 S Drexel Boulevard     909 E 50th Street    Wilmington Trust, National Association, As Trustee For the      $          2,879,601.67   Institutional Lender
                                                            Registered Holders of Wells Fargo Commercial Mortgage Trust
                                                            2014-LC16, Commercial Mortgage Pass-Through Certificates,
                                                            Series 2014-LC16*
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Aksel Allouch                                                   $             50,000.00    Investor Lender        $     50,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Alcalli Sabat                                                   $            109,396.68    Investor Lender
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Aluvelu Homes LLC                                               $            169,271.00    Investor Lender       $      20,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Anjie Comer                                                     $             25,000.00     Equity-Investor
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Annie Chang                                                     $            246,935.34    Investor Lender       $      15,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Arthur and Dinah Bertrand                                       $          1,000,000.00    Investor Lender        $     50,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Bancroft, Ed                                                    $            258,060.00   Investor Lender and
                                                                                                                                                        Equity Investor
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Bernadette Chen (Eleven St Felix St. Realty)                    $          1,000,000.00     Equity Investor       $     50,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    BLUE MOUNTAIN VENTURES PSP 401K, GEORGE SAMUEL                  $            463,999.95    Investor Lender       $     150,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Bluebridge Partners Limited                                     $            791,620.17    Investor Lender       $     100,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Bonnie Young                                                    $             65,333.41    Investor Lender
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Bright Venture, LLC                                             $             41,928.77    Investor Lender        $     40,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    David R. Trengrove                                              $            705,123.88    Investor Lender        $     44,266.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Denise Renee Wilson                                             $             77,704.42    Investor Lender       $      90,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Distributive Marketing Inc.                                     $            100,000.00    Investor Lender       $      50,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Donald Freers aka Meadows Advisors LLC                          $            198,000.00    Investor Lender       $      48,000.00
   4       5450-52 S Indiana Avenue                         Doru Unchias                                                    $            337,300.00     Trade Creditor       $       2,500.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Douglas Nebel and Narine Nebel                                  $            155,752.25    Investor Lender       $      65,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Erika Dietz IRA account (Madison Trust Company Custodian FBO    $            102,666.66    Investor Lender       $     100,000.00
                                                            Erika Dietz Acct #M1612085)
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Girl Cat Capital West LLC, Valentina Salge, President           $            212,145.00    Investor Lender       $      50,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Graystone Realty, LLC                                           $             52,000.01    Investor Lender       $      50,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Harendra Pal                                                    $             11,165.00    Investor Lender       $       8,932.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Sam Harrison                                                    $             50,000.00    Investor Lender        $     25,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    HIROYUKI ROY CHIN & LILLIAN S CHIN JTWROS                       $             26,260.28    Investor Lender        $     26,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Howard and Doris Bybee                                          $             65,000.00    Investor Lender       $      15,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    IG Investment Trust                                             $             27,213.71    Investor Lender       $      25,000.00




                                                                                      4
                          Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 9 of 67 PageID #:14606
                                                           Amended Exhibit 1



Property      Property Address        Alternative Address                              Claimant Name                           Claimed Amount (Total    Claim Category as       Amount Claimed
Number                                                                                                                        Claimed Amount in Claim Identified on Claim       to be Invested in
                                                                                                                              Category as Identified on       Form                  Property
                                                                                                                                    Claim Form)
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Influx Investments LLC                                             $             100,000.00  Investor Lender        $      25,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    iPlanGroup Agent for Custodian FBO Charles Michael Anglin          $            238,889.23    Investor Lender       $      15,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    iPlanGroup Agent for Custodian FBO Charles Powell IRA              $            260,000.00    Investor Lender
   4       5450-52 S Indiana Avenue   118-132 E Garfield    iPlanGroup Agent for Custodian FBO Rajanikanth Tanikella IRA       $            110,000.00    Investor Lender        $     10,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    IRA Services Trust Custodian FBO Ronald Stephen Klein              $            114,666.74    Investor Lender        $     50,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    James Anthony Ande                                                 $             75,000.00    Investor Lender       $      25,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Julie Patel                                                        $             97,038.00    Investor Lender
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Karl R. DeKlotz                                                    $          1,586,165.90    Investor Lender        $    150,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Kirk Road Investments, LLC                                         $            434,195.69    Investor Lender       $     121,855.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    LMJ Sales, Inc.                                                    $            559,807.34    Investor Lender       $     100,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Luna and Jerry Ellis                                               $             41,066.65    Investor Lender
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Mark DeLuca                                                        $            110,000.00    Investor Lender       $     110,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Mark P. Mouty                                                      $            180,702.77    Investor Lender       $      20,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    MID LLC by Carolyn Mize                                            $             53,061.25     Equity Investor      $      50,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Mike Dirnberger                                                    $             15,000.00    Investor Lender
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Moran Blueshtein and Upender Subramanian                           $            146,857.18    Investor Lender        $     20,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Mountain West LLC IRA FBO Rachael B. Curcio Acct# 50679-01         $            159,000.00    Investor Lender        $     10,000.00

   4       5450-52 S Indiana Avenue   118-132 E Garfield    Nehasri Ltd ( investment under Nehasri Ltd by Manoj Donthineni)    $            252,907.00    Investor Lender        $     25,000.00

   4       5450-52 S Indiana Avenue   118-132 E Garfield    Optima Property Solutions, LLC                                     $            487,209.71    Investor Lender       $     170,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Paul Harrison                                                      $            420,331.59    Investor Lender        $     43,098.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Paul N. Wilmesmeier                                                $            790,185.00    Investor Lender       $      25,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Petra Zoeller                                                      $            546,619.00    Investor Lender        $     50,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Provident Trust Group F.B.O Charles Smith SoloK                    $             50,000.00    Investor Lender        $     50,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    R2V2 Investments LLC                                               $             88,590.47    Investor Lender       $      20,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Robert W. Jennings                                                 $            308,632.47    Investor Lender       $     150,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Sandeep Kattar                                                     $             50,000.00    Investor Lender       $      50,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    SeaDog Properties LLC / Darrell Odum                               $            134,000.00    Investor Lender        $     24,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Shatar Capital Inc et al                                           $          2,341,486.08   Institutional Lender
                                                                                                                                                           Investor Lender
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Steven G. Mouty                                                    $             50,000.00     Investor Lender      $      50,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Steven Roche                                                       $            127,821.13    Investor Lender       $       5,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Strategic Wealth Ventures, LLC, Brian Kothman Member               $             70,866.00    Investor Lender        $     35,655.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Susan Kalisiak                                                     $            469,921.00    Investor Lender       $       9,274.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Thomas F. Gordon                                                   $            200,000.00     Equity Investor      $     100,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Timothy S Sharp                                                    $            650,000.00    Investor Lender       $      50,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    TMAKINDE, LLC                                                      $            247,000.00    Investor Lender       $      25,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Verdell Michaux                                                    $             34,000.00     Equity Investor      $       5,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Vivek Pingili                                                      $            150,213.00    Investor Lender        $     30,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Vladimir Matviishin                                                $            290,200.00    Investor Lender       $      14,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Wanda M. Behling                                                   $             43,719.00    Investor Lender       $      11,219.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    William H. Akins, Jr.                                              $          1,100,000.00     Equity Investor      $      10,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    William H. Akins, Jr. (CAMA SDIRA LLC FBO Bill Akins IRA)          $          1,100,000.00    Investor Lender        $     20,000.00
   4       5450-52 S Indiana Avenue   118-132 E Garfield    Yin Liu, Ping Xu                                                   $            300,000.00    Investor Lender        $    200,000.00
   5        7749 S Yates Boulevard                          Advanta IRA Services LLC, FBO Dwight L. Plymale IRA                $             80,826.56    Investor Lender        $     97,000.00
                                                            #8006189
   5        7749 S Yates Boulevard                          Alcalli Sabat                                                      $            109,396.68    Investor Lender




                                                                                       5
                         Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 10 of 67 PageID #:14607
                                                           Amended Exhibit 1



Property     Property Address        Alternative Address                          Claimant Name                         Claimed Amount (Total    Claim Category as      Amount Claimed
Number                                                                                                                 Claimed Amount in Claim Identified on Claim      to be Invested in
                                                                                                                       Category as Identified on       Form                 Property
                                                                                                                             Claim Form)
   5       7749 S Yates Boulevard                          American Estate and Trust, LC FBO Edward J. Netzel IRA       $              10,000.00  Investor Lender       $      10,000.00
   5       7749 S Yates Boulevard                          Amit Hammer                                                  $             295,980.00  Investor Lender       $      30,000.00
   5       7749 S Yates Boulevard                          Austin Capital Trust Company on behalf of Summit Trust       $             77,520.06    Investor Lender       $     25,000.00
                                                           Company, custodian FBO David R Theil MD
   5       7749 S Yates Boulevard                          Bancroft, Ed                                                 $            258,060.00   Investor Lender and
                                                                                                                                                     Equity Investor
   5       7749 S Yates Boulevard                          Camano Equities, LLC (Markley, Charles)                      $             46,254.22     Investor Lender     $      50,000.00
   5       7749 S Yates Boulevard                          Charles P McEvoy                                             $            438,733.33    Investor Lender      $     100,000.00
   5       7749 S Yates Boulevard                          Clarice Recamara                                             $             25,000.00    Investor Lender      $      25,000.00
   5       7749 S Yates Boulevard                          Clearwood Funding, LLC                                       $            150,000.00    Investor Lender       $     50,000.00
   5       7749 S Yates Boulevard                          Dana Speed                                                   $            249,710.00    Investor Lender      $     169,000.00
   5       7749 S Yates Boulevard                          David M Harris                                               $            831,700.00    Investor Lender      $     100,000.00
   5       7749 S Yates Boulevard                          Degenhardt, Duane A                                          $            645,000.00    Investor Lender       $     13,385.00
   5       7749 S Yates Boulevard                          Donald Hendrickson                                           $             10,595.99    Investor Lender      $      10,000.00
   5       7749 S Yates Boulevard                          Doron Kermanian                                              $             30,000.00    Investor Lender      $      25,000.00
   5       7749 S Yates Boulevard                          Duke E. Heger and Viviana Heger                              $            117,000.00    Investor Lender      $      35,000.00
   5       7749 S Yates Boulevard                          Easley Family Trust c/o Todd Easley                          $             25,000.00    Investor Lender       $     25,000.00
   5       7749 S Yates Boulevard                          Grathia Corp                                                 $          1,184,081.00    Investor Lender      $     149,081.00
   5       7749 S Yates Boulevard                          iPlan Group Agent for Custodian FBO Rama Voddi Roth IRA      $             33,000.00    Investor Lender       $     33,000.00
   5       7749 S Yates Boulevard                          iPlan Group FBO Garwood Weatherhead IRA Account # 3320844    $            184,270.00    Investor Lender       $     13,096.00

   5       7749 S Yates Boulevard                          iPlan Group FBO Garwood Weatherhead IRA Account # 3421004    $            184,270.00    Investor Lender       $     16,152.00

   5       7749 S Yates Boulevard                          iPlanGroup Agent for Custodian FBO Andrew Brooks IRA         $             46,000.00    Investor Lender      $       6,000.00
                                                           Account 3301018
   5       7749 S Yates Boulevard                          iPlanGroup Agent for Custodian FBO Charles Michael Anglin    $            238,889.23    Investor Lender       $     50,000.00
   5       7749 S Yates Boulevard                          JANICE BURRELL                                               $            160,543.38    Investor Lender       $     50,000.00
   5       7749 S Yates Boulevard                          Jason Ragan - TSA                                            $            327,324.29     Equity Investor     $       3,451.00
   5       7749 S Yates Boulevard                          John Bloxham                                                 $             36,374.24    Investor Lender      $      35,000.00
   5       7749 S Yates Boulevard                          John Witzigreuter                                            $            200,000.00    Investor Lender      $      50,000.00
   5       7749 S Yates Boulevard                          Joseph P. McCarthy                                           $            277,847.33    Investor Lender      $      10,000.00
   5       7749 S Yates Boulevard                          Julie Patel                                                  $             97,038.00    Investor Lender
   5       7749 S Yates Boulevard                          Karen L Hendrickson                                          $             10,597.66    Investor Lender       $     10,000.00
   5       7749 S Yates Boulevard                          Keith P Rowland and Jane E Rowland                           $             52,583.32    Investor Lender      $      50,000.00
   5       7749 S Yates Boulevard                          Keith Randall                                                $            250,000.00    Investor Lender      $      70,000.00
   5       7749 S Yates Boulevard                          Kevin & Laura Allred                                         $             61,000.00    Investor Lender       $     50,000.00
   5       7749 S Yates Boulevard                          KKW Investments, LLC                                         $            100,033.40    Investor Lender      $       3,000.00
   5       7749 S Yates Boulevard                          Koates LLC                                                   $             85,000.00     Equity Investor     $       3,200.00
   5       7749 S Yates Boulevard                          Legacy Trading LLC                                           $            257,000.00    Investor Lender      $     237,000.00
   5       7749 S Yates Boulevard                          Lynn Marie Kupfer                                            $            100,000.00     Equity Investor     $     100,000.00
   5       7749 S Yates Boulevard                          Lynn Marie Kupfer                                            $            114,201.00    Investor Lender      $     100,000.00
   5       7749 S Yates Boulevard                          Madison Trust Company custodian FBO Guenter Scheel IRA       $             25,000.00    Investor Lender       $     25,000.00
                                                           M1702087
   5       7749 S Yates Boulevard                          Manuel Camacho                                               $            104,434.59    Investor Lender      $      25,000.00
   5       7749 S Yates Boulevard                          Michael F Grant & L. Gretchen Grant                          $            695,000.00    Investor Lender      $      50,000.00
   5       7749 S Yates Boulevard                          Michael Grow                                                 $            223,996.00     Equity Investor
   5       7749 S Yates Boulevard                          Michael Grow                                                 $            216,250.00    Investor Lender




                                                                                  6
                          Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 11 of 67 PageID #:14608
                                                            Amended Exhibit 1



Property      Property Address        Alternative Address                              Claimant Name                        Claimed Amount (Total    Claim Category as     Amount Claimed
Number                                                                                                                     Claimed Amount in Claim Identified on Claim     to be Invested in
                                                                                                                           Category as Identified on       Form                Property
                                                                                                                                 Claim Form)
   5        7749 S Yates Boulevard                          Michael Warner, Trustee of Warner Chiropractic Care Center, PC $              203,254.00   Equity Investor     $      24,000.00
                                                            PSP
   5        7749 S Yates Boulevard                          Michael Warner, Trustee of Warner Chiropractic Care Center, PC $              203,254.00  Investor Lender      $      24,000.00
                                                            PSP
   5        7749 S Yates Boulevard                          Naveen Kwatra                                                   $              75,000.00  Investor Lender      $      25,000.00
   5        7749 S Yates Boulevard                          Optima Property Solutions, LLC                                    $        487,209.71    Investor Lender       $     100,000.00
   5        7749 S Yates Boulevard                          Pat DeSantis                                                      $      2,684,539.00    Investor Lender       $     250,000.00
   5        7749 S Yates Boulevard                          Patrick Connely                                                   $         20,000.00    Investor Lender       $      20,000.00
   5        7749 S Yates Boulevard                          Paul Scribner                                                     $        200,000.00    Investor Lender       $       5,500.00
   5        7749 S Yates Boulevard                          Peter Jordan                                                      $        153,456.56    Investor Lender
   5        7749 S Yates Boulevard                          Phillip G. Vander Kraats                                          $         80,186.82    Investor Lender       $       1,374.00
   5        7749 S Yates Boulevard                          PNW Investments, LLC                                              $        350,000.00    Investor Lender       $      12,000.00
   5        7749 S Yates Boulevard                          Quantum Growth Holdings LLC                                       $         15,321.00    Investor Lender       $       5,500.00
   5        7749 S Yates Boulevard                          QUEST IRA Inc. FBO Francisco A. Romero Sr. Acct# 25282-11         $         89,482.53    Investor Lender        $     12,100.00
                                                            and Acct# 25282-21
   5        7749 S Yates Boulevard                          Raymond Thompson Investment Trust LLC                             $         80,000.00    Investor Lender        $     30,000.00
   5        7749 S Yates Boulevard                          Robert Potter                                                     $        282,999.00    Investor Lender       $      15,000.00
   5        7749 S Yates Boulevard                          Sam Gerber, CEO, Gerber and Associates, REI, LLC                  $        139,985.85    Investor Lender       $      12,000.00
   5        7749 S Yates Boulevard                          Sarah Geldart                                                     $         57,200.00    Investor Lender       $      37,500.00
   5        7749 S Yates Boulevard                          Shatar Capital Inc et al                                          $      2,341,486.08   Institutional Lender
                                                                                                                                                      Investor Lender
   5        7749 S Yates Boulevard                          Shlomo Zussman                                                    $         25,000.00     Investor Lender      $      25,000.00
   5        7749 S Yates Boulevard                          Smart Technologies PSP, Nizarali Jetha - Manager                  $        106,458.35     Investor Lender      $     100,000.00
   5        7749 S Yates Boulevard                          Steve Weera Tonasut and Esther Kon Tonasut                        $         50,000.00     Equity Investor      $      50,000.00
   5        7749 S Yates Boulevard                          Steven G. Mouty                                                   $         50,000.00    Investor Lender       $      50,000.00
   5        7749 S Yates Boulevard                          Strategic Wealth Ventures, LLC, Brian Kothman Member              $         70,866.00    Investor Lender       $      23,626.00
   5        7749 S Yates Boulevard                          Susan Kalisiak                                                    $        469,921.00    Investor Lender       $      48,226.00
   5        7749 S Yates Boulevard                          Teena B Ploeger                                                   $         18,500.00    Investor Lender       $      18,500.00
   5        7749 S Yates Boulevard                          Tolu Makinde                                                      $         90,000.00    Investor Lender       $      30,000.00
   5        7749 S Yates Boulevard                          United Capital Properties, LLC                                    $        144,999.00    Investor Lender       $         979.00
   5        7749 S Yates Boulevard                          Wesley Pittman                                                    $        180,048.45    Investor Lender       $      32,000.00
   5        7749 S Yates Boulevard                          White Tiger Revocable Trust, Ira Lovitch, Zinaida Lovitch (aka    $        127,152.37    Investor Lender       $      50,000.00
                                                            Zina Goltsev/Goltseva), Trustees
   7       7109-19 S Calumet Avenue                         B & H Creative Investments LLC                                    $        428,533.00    Investor Lender        $    220,000.00
   7       7109-19 S Calumet Avenue                         City of Chicago                                                   $         78,479.20          Other           $      13,153.06
   7       7109-19 S Calumet Avenue                         Koates LLC                                                        $         85,000.00     Equity Investor      $      12,000.00
   7       7109-19 S Calumet Avenue                         Optima Property Solutions, LLC                                    $        487,209.71    Investor Lender       $     200,000.00
   7       7109-19 S Calumet Avenue                         Pankaj Patel      BDA EZ NJ VENTURES, LLC.                        $        223,000.00    Investor Lender       $      50,000.00
   7       7109-19 S Calumet Avenue                         SHANKAR THIRUPPATHI                                               $        100,000.00    Investor Lender        $    100,000.00
   7       7109-19 S Calumet Avenue                         The Jacqueline C Rowe Living Trust                                $        372,417.74    Investor Lender       $       9,000.00
   7       7109-19 S Calumet Avenue                         U.S. Bank National Association, as Trustee for the Registered     $      1,691,737.07   Institutional Lender
                                                            Holders of J.P. Morgan Chase Commercial Mortgage Securities
                                                            Corp., Multifamily Mortgage Pass-Through Certificates, Series
                                                            2017-SB30
  16         1017 W 102nd Street                            Midland Loan Services, a Division of PNC Bank, N.A. as servicer   $      1,605,189.95   Institutional Lender
                                                            for Colony American Finance 2015-1, Ltd.
  17           1516 E 85th Place                            Midland Loan Services, a Division of PNC Bank, N.A. as servicer   $      1,605,189.95   Institutional Lender
                                                            for Colony American Finance 2015-1, Ltd.
  18          2136 W 83rd Street                            Midland Loan Services, a Division of PNC Bank, N.A. as servicer   $      1,605,189.95   Institutional Lender
                                                            for Colony American Finance 2015-1, Ltd.




                                                                                       7
                          Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 12 of 67 PageID #:14609
                                                            Amended Exhibit 1



Property      Property Address        Alternative Address                             Claimant Name                            Claimed Amount (Total    Claim Category as        Amount Claimed
Number                                                                                                                        Claimed Amount in Claim Identified on Claim        to be Invested in
                                                                                                                              Category as Identified on         Form                 Property
                                                                                                                                    Claim Form)
  19         417 Oglesby Avenue                             Midland Loan Services, a Division of PNC Bank, N.A. as servicer    $           1,605,189.95 Institutional Lender
                                                            for Colony American Finance 2015-1, Ltd.
  20        7922 S Luella Avenue                            Midland Loan Services, a Division of PNC Bank, N.A. as servicer    $           1,605,189.95   Institutional Lender
                                                            for Colony American Finance 2015-1, Ltd.
  21       7925 S Kingston Avenue                           Midland Loan Services, a Division of PNC Bank, N.A. as servicer    $           1,605,189.95   Institutional Lender
                                                            for Colony American Finance 2015-1, Ltd.
  22        7933 S Kinston Avenue                           Celia Tong Revocable Living Trust Dated December 22, 2011          $              27,565.00     Equity Investor       $     20,000.00
  22       7933 S Kingston Avenue                           Midland Loan Services, a Division of PNC Bank, N.A. as servicer    $           1,605,189.95   Institutional Lender
                                                            for Colony American Finance 2015-1, Ltd.
  23       8030 S Marquette Avenue                          Midland Loan Services, a Division of PNC Bank, N.A. as servicer    $           1,605,189.95   Institutional Lender
                                                            for Colony American Finance 2015-1, Ltd.
  24       8104 S Kingston Avenue                           Midland Loan Services, a Division of PNC Bank, N.A. as servicer    $           1,605,189.95   Institutional Lender
                                                            for Colony American Finance 2015-1, Ltd.
  25        8403 S Aberdeen Street                          City of Chicago                                                    $              78,479.20          Other           $         413.84
  25        8403 S Aberdeen Street                          Midland Loan Services, a Division of PNC Bank, N.A. as servicer    $           1,605,189.95   Institutional Lender
                                                            for Colony American Finance 2015-1, Ltd.
  26       8405 S Marquette Avenue                          Manoj Donthineni                                                   $              71,544.30    Investor Lender       $     141,340.00
  26       8405 S Marquette Avenue                          Midland Loan Services, a Division of PNC Bank, N.A. as servicer    $           1,605,189.95   Institutional Lender
                                                            for Colony American Finance 2015-1, Ltd.
  27        8529 S Rhodes Avenue                            Midland Loan Services, a Division of PNC Bank, N.A. as servicer    $           1,605,189.95   Institutional Lender
                                                            for Colony American Finance 2015-1, Ltd.
  28          8800 S Ada Street                             Dennis K McCoy                                                     $             312,238.67    Investor Lender       $      60,000.00
  28          8800 S Ada Street                             Midland Loan Services, a Division of PNC Bank, N.A. as servicer    $           1,605,189.95   Institutional Lender
                                                            for Colony American Finance 2015-1, Ltd.
  29        9212 S Parnell Avenue                           Midland Loan Services, a Division of PNC Bank, N.A. as servicer    $           1,605,189.95   Institutional Lender
                                                            for Colony American Finance 2015-1, Ltd.
  30       10012 S LaSalle Avenue                           Midland Loan Services, a Division of PNC Bank, N.A. as servicer    $           1,924,211.14   Institutional Lender
                                                            for Colony American Finance 2015-1, Ltd.
  31        11318 S Church Street                           Midland Loan Services, a Division of PNC Bank, N.A. as servicer    $           1,924,211.14   Institutional Lender
                                                            for Colony American Finance 2015-1, Ltd.
  32         3213 S Throop Street                           Midland Loan Services, a Division of PNC Bank, N.A. as servicer    $           1,924,211.14   Institutional Lender
                                                            for Colony American Finance 2015-1, Ltd.
  33          3723 W 68th Place                             Dennis K McCoy                                                     $             312,238.67    Investor Lender       $      40,000.00
  33          3723 W 68th Place                             Kathleen Martin                                                    $             304,605.24     Equity Investor      $     172,423.00
  33          3723 W 68th Place                             Midland Loan Services, a Division of PNC Bank, N.A. as servicer    $           1,924,211.14   Institutional Lender
                                                            for Colony American Finance 2015-1, Ltd.
  34           406 E 87th Place                             Midland Loan Services, a Division of PNC Bank, N.A. as servicer    $           1,924,211.14   Institutional Lender
                                                            for Colony American Finance 2015-1, Ltd.
  35           61 E 92nd Street                             Lorenzo J Jaquias                                                  $              71,635.00     Investor Lender      $      86,600.00
  35           61 E 92nd Street                             Midland Loan Services, a Division of PNC Bank, N.A. as servicer    $           1,924,211.14   Institutional Lender
                                                            for Colony American Finance 2015-1, Ltd.
  36        6554 S Rhodes Avenue                            Midland Loan Services, a Division of PNC Bank, N.A. as servicer    $           1,924,211.14   Institutional Lender
                                                            for Colony American Finance 2015-1, Ltd.
  37        6825 S Indiana Avenue                           Midland Loan Services, a Division of PNC Bank, N.A. as servicer    $           1,924,211.14   Institutional Lender
                                                            for Colony American Finance 2015-1, Ltd.
  38        7210 S Vernon Avenue                            Midland Loan Services, a Division of PNC Bank, N.A. as servicer    $           1,924,211.14   Institutional Lender
                                                            for Colony American Finance 2015-1, Ltd.
  39        7712 S Euclid Avenue                            Midland Loan Services, a Division of PNC Bank, N.A. as servicer    $           1,924,211.14   Institutional Lender
                                                            for Colony American Finance 2015-1, Ltd.
  40       7953 S Woodlawn Avenue                           Blessing Strategies, LLC                                           $              29,784.00    Investor Lender       $      12,500.00
  40       7953 S Woodlawn Avenue                           Celia Tong Revocable Living Trust Dated December 22, 2011          $              28,741.00    Investor Lender        $      2,770.00
  40       7953 S Woodlawn Avenue                           City of Chicago                                                    $              78,479.20          Other           $         431.13
  40       7953 S Woodlawn Avenue                           Jeffrey Lee Blankenship                                            $              89,822.12    Investor Lender       $      30,629.18




                                                                                      8
                            Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 13 of 67 PageID #:14610
                                                              Amended Exhibit 1



Property       Property Address         Alternative Address                            Claimant Name                                Claimed Amount (Total    Claim Category as        Amount Claimed
Number                                                                                                                             Claimed Amount in Claim Identified on Claim        to be Invested in
                                                                                                                                   Category as Identified on         Form                 Property
                                                                                                                                         Claim Form)
  40        7953 S Woodlawn Avenue                            Midland Loan Services, a Division of PNC Bank, N.A. as servicer       $           1,924,211.14 Institutional Lender
                                                              for Colony American Finance 2015-1, Ltd.
  40        7953 S Woodlawn Avenue                            Quantum Growth Holdings LLC                                                                       Investor Lender       $       8,053.89
  41         8107 S Kingston Avenue                           Midland Loan Services, a Division of PNC Bank, N.A. as servicer       $           1,924,211.14   Institutional Lender
                                                              for Colony American Finance 2015-1, Ltd.
  42        8346 S Constance Avenue                           Midland Loan Services, a Division of PNC Bank, N.A. as servicer       $           1,924,211.14   Institutional Lender
                                                              for Colony American Finance 2015-1, Ltd.
  43          8432 S Essex Avenue                             Midland Loan Services, a Division of PNC Bank, N.A. as servicer       $           1,924,211.14   Institutional Lender
                                                              for Colony American Finance 2015-1, Ltd.
  44         8517 S Vernon Avenue                             City of Chicago                                                       $              78,479.20           Other           $        841.94
  44         8517 S Vernon Avenue                             Midland Loan Services, a Division of PNC Bank, N.A. as servicer       $           1,924,211.14   Institutional Lender
                                                              for Colony American Finance 2015-1, Ltd.
  45           2129 W 71st Street                             Midland Loan Services, a Division of PNC Bank, N.A. as servicer       $           1,973,393.52   Institutional Lender
                                                              for Wilmington Trust, N.A., as Trustee for the Benefit of Corevest
                                                              American Finance 2017-1 Trust Mortgage Pass-Through
                                                              Certificates
  46        9610 S Woodlawn Avenue                            Midland Loan Services, a Division of PNC Bank, N.A. as servicer       $           1,973,393.52   Institutional Lender
                                                              for Wilmington Trust, N.A., as Trustee for the Benefit of Corevest
                                                              American Finance 2017-1 Trust Mortgage Pass-Through
                                                              Certificates
  47           5437 S Laflin Street                           Michael Borgia                                                        $           1,253,784.00     Investor Lender       $    250,000.00
  47           5437 S Laflin Street                           Midland Loan Services, a Division of PNC Bank, N.A. as servicer       $           1,973,393.52   Institutional Lender
                                                              for Wilmington Trust, N.A., as Trustee for the Benefit of Corevest
                                                              American Finance 2017-1 Trust Mortgage Pass-Through
                                                              Certificates
  48         6759 S Indiana Avenue                            Midland Loan Services, a Division of PNC Bank, N.A. as servicer       $           1,973,393.52   Institutional Lender
                                                              for Wilmington Trust, N.A., as Trustee for the Benefit of Corevest
                                                              American Finance 2017-1 Trust Mortgage Pass-Through
                                                              Certificates
  49       7300-04 St Lawrence Avenue                         Bernadette Chen (Eleven St Felix St. Realty)                          $           1,000,000.00     Equity Investor      $      50,000.00
  49       7300-04 St Lawrence Avenue                         City of Chicago                                                       $              78,479.20          Other           $       1,182.83
  49       7300-04 St Lawrence Avenue                         Helen Boyd                                                            $             105,000.00    Investor Lender       $      50,000.00
  49       7300-04 St Lawrence Avenue                         LaDawn K. Westbrook - Miss Property LLC                               $              71,546.64    Investor Lender
  49       7300-04 St Lawrence Avenue                         Matthew Boyd                                                          $             405,000.00    Investor Lender       $     259,302.00
  49       7300-04 St Lawrence Avenue                         Midland Loan Services, a Division of PNC Bank, N.A. as servicer       $           1,973,393.52   Institutional Lender
                                                              for Wilmington Trust, N.A., as Trustee for the Benefit of Corevest
                                                              American Finance 2017-1 Trust Mortgage Pass-Through
                                                              Certificates
  49       7300-04 St Lawrence Avenue                         Paul N. Wilmesmeier                                                   $             790,185.00    Investor Lender       $      25,000.00
  50          7760 S Coles Avenue                             City of Chicago                                                       $              78,479.20          Other           $         815.33
  50          7760 S Coles Avenue                             Helen Boyd                                                            $             105,000.00    Investor Lender       $      55,000.00
  50          7760 S Coles Avenue                             Huiyi Yang and Hui Wang                                               $              43,150.22    Investor Lender       $      20,166.67
  50          7760 S Coles Avenue                             Kevin Bybee, iPlanGroup Agent for Custodian FBO Kevin Bybee           $             102,367.34    Investor Lender       $      76,000.00
                                                              IRA
  50          7760 S Coles Avenue                             LMJ Sales, Inc.                                                       $             559,807.34    Investor Lender       $     100,000.00
  50          7760 S Coles Avenue                             Marjorie Jean Sexton                                                  $             200,000.00    Investor Lender       $      50,000.00
  50          7760 S Coles Avenue                             Matthew Boyd                                                          $             405,000.00    Investor Lender       $      55,000.00
  50          7760 S Coles Avenue                             Metro Rural Real Estate Solutions (Tamara Molenaar-Angelier)          $              18,253.51    Investor Lender        $     70,000.00
  50          7760 S Coles Avenue                             Midland Loan Services, a Division of PNC Bank, N.A. as servicer       $           1,973,393.52   Institutional Lender
                                                              for Wilmington Trust, N.A., as Trustee for the Benefit of Corevest
                                                              American Finance 2017-1 Trust Mortgage Pass-Through
                                                              Certificates
  50          7760 S Coles Avenue                             PNW Investments, LLC                                                  $             350,000.00    Investor Lender       $      25,000.00




                                                                                      9
                        Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 14 of 67 PageID #:14611
                                                          Amended Exhibit 1



Property     Property Address       Alternative Address                            Claimant Name                               Claimed Amount (Total    Claim Category as       Amount Claimed
Number                                                                                                                        Claimed Amount in Claim Identified on Claim       to be Invested in
                                                                                                                              Category as Identified on       Form                  Property
                                                                                                                                    Claim Form)
  50       7760 S Coles Avenue                            Scott E Pammer                                                       $             243,954.00  Investor Lender        $      12,070.00
  51        1401 W 109th Place                            Hiu Tung Carol                                                       $             62,000.00    Investor Lender       $     115,487.00
  51        1401 W 109th Place                            Michael and Lyanne Terada                                            $             73,336.53    Investor Lender       $      33,847.00
  51        1401 W 109th Place                            Midland Loan Services, a Division of PNC Bank, N.A. as servicer      $          3,003,129.41   Institutional Lender
                                                          for Wilmington Trust, N.A., as Trustee for the Registered Holders
                                                          of Corevest American Finance 2017-2 Trust, Mortgage Pass-
                                                          Through Certificates, Series 2017-2
  52         310 E 50th Street                            Kirk Road Investments, LLC                                           $            434,195.69    Investor Lender       $     193,750.00
  52         310 E 50th Street                            Midland Loan Services, a Division of PNC Bank, N.A. as servicer      $          3,003,129.41   Institutional Lender
                                                          for Wilmington Trust, N.A., as Trustee for the Registered Holders
                                                          of Corevest American Finance 2017-2 Trust, Mortgage Pass-
                                                          Through Certificates, Series 2017-2
  52         310 E 50th Street                            Paper Street Realty LLC DBA Rent Ready Apartments                    $            234,139.18     Trade Creditor        $     49,600.68
  53       6807 S Indiana Avenue                          Edge Investments, LLC, Janet F. Turco, Owner/Member IRA              $          1,031,324.00    Investor Lender        $     45,000.00
  53       6807 S Indiana Avenue                          Leroy & Martha Johnson                                               $             81,066.85    Investor Lender       $     100,000.00
  53       6807 S Indiana Avenue                          Midland Loan Services, a Division of PNC Bank, N.A. as servicer      $          3,003,129.41   Institutional Lender
                                                          for Wilmington Trust, N.A., as Trustee for the Registered Holders
                                                          of Corevest American Finance 2017-2 Trust, Mortgage Pass-
                                                          Through Certificates, Series 2017-2
  54       8000 S Justine Street     1541 E 80th Street   City of Chicago                                                      $             78,479.20        Other              $      2,783.04
  54       8000 S Justine Street     1541 E 80th Street   John B. Allred & Glenda K. Allred                                    $          1,421,646.52 Investor Lender and
                                                                                                                                                          Equity Investor
  54       8000 S Justine Street     1541 E 80th Street   Michael James Guilford and Nancy Richard-Guilford, Jointly with      $            310,000.00   Investor Lender         $    110,000.00
                                                          Right of Survivorship
  54       8000 S Justine Street     1541 E 80th Street   Midland Loan Services, a Division of PNC Bank, N.A. as servicer      $          3,003,129.41   Institutional Lender
                                                          for Wilmington Trust, N.A., as Trustee for the Registered Holders
                                                          of Corevest American Finance 2017-2 Trust, Mortgage Pass-
                                                          Through Certificates, Series 2017-2
  54       8000 S Justine Street     1541 E 80th Street   Rene Hribal                                                          $          1,525,473.04    Investor Lender        $    729,000.00
  55        8107 S Ellis Avenue                           CLD Construction, Inc. (Doru Unchias)                                $            434,935.00      Independent          $     52,300.00
                                                                                                                                                             Contractor
  55        8107 S Ellis Avenue                           Hillside Fund, LLC - Janet F. Turco, Owner/ Managing Member          $            505,000.00    Investor Lender        $     50,000.00
  55        8107 S Ellis Avenue                           Hyman J. Small                                                       $             75,000.00    Investor Lender
  55        8107 S Ellis Avenue                           John B. Allred & Glenda K. Allred                                    $          1,421,646.52 Investor Lender and
                                                                                                                                                          Equity Investor
  55        8107 S Ellis Avenue                           Kelly E Welton, and Mary M Andrews, deceased                         $             83,813.00   Investor Lender        $      26,200.00
  55        8107 S Ellis Avenue                           Kenneth (Ken) and Maria (Tina) Jorgensen                             $            453,233.25    Investor Lender       $      31,000.00
  55        8107 S Ellis Avenue                           Midland Loan Services, a Division of PNC Bank, N.A. as servicer      $          3,003,129.41   Institutional Lender
                                                          for Wilmington Trust, N.A., as Trustee for the Registered Holders
                                                          of Corevest American Finance 2017-2 Trust, Mortgage Pass-
                                                          Through Certificates, Series 2017-2
  55        8107 S Ellis Avenue                           R.D.Meredith General Contractors LLC 401K                            $            373,617.16    Investor Lender       $      91,672.00
  55        8107 S Ellis Avenue                           SLB Ventures, LLC                                                    $            215,215.48    Investor Lender       $      95,000.00
  55        8107 S Ellis Avenue                           Steven and Linda Lipschultz                                          $            350,360.00    Investor Lender       $      73,360.00
  56        8209 S Ellis Avenue                           ARBOR VENTURES OVERSEAS LIMITED, LLC                                 $            176,122.67    Investor Lender       $     115,000.00
  56        8209 S Ellis Avenue                           Ashwin D Patel                                                       $            100,000.00    Investor Lender       $     100,000.00
  56        8209 S Ellis Avenue                           Claude M West , Linda S Gray, Desert Storm Properties Group,         $            100,000.00    Investor Lender       $     100,000.00
                                                          LLC
  56        8209 S Ellis Avenue                           Edge Investments, LLC, Janet F. Turco, Owner/Member IRA              $          1,031,324.00    Investor Lender        $    100,000.00
  56        8209 S Ellis Avenue                           Hyman J. Small                                                       $             75,000.00    Investor Lender
  56        8209 S Ellis Avenue                           JKG Investments, LLC                                                 $             25,000.00    Investor Lender       $      25,000.00
  56        8209 S Ellis Avenue                           Marilyn B. Ackerman                                                  $            165,913.00     Equity Investor      $     200,000.00




                                                                                 10
                           Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 15 of 67 PageID #:14612
                                                             Amended Exhibit 1



Property       Property Address         Alternative Address                             Claimant Name                              Claimed Amount (Total    Claim Category as       Amount Claimed
Number                                                                                                                            Claimed Amount in Claim Identified on Claim       to be Invested in
                                                                                                                                  Category as Identified on       Form                  Property
                                                                                                                                        Claim Form)
  56          8209 S Ellis Avenue                             Marilyn B. Ackerman                                                  $             165,913.00  Investor Lender        $     200,000.00
  56          8209 S Ellis Avenue                             Midland Loan Services, a Division of PNC Bank, N.A. as servicer      $          3,003,129.41   Institutional Lender
                                                              for Wilmington Trust, N.A., as Trustee for the Registered Holders
                                                              of Corevest American Finance 2017-2 Trust, Mortgage Pass-
                                                              Through Certificates, Series 2017-2
  56          8209 S Ellis Avenue                             Paper Street Realty LLC DBA Rent Ready Apartments                    $            234,139.18     Trade Creditor       $       2,740.00
  56          8209 S Ellis Avenue                             SLB Ventures, LLC                                                    $            215,215.48    Investor Lender       $      24,960.00
  56          8209 S Ellis Avenue                             Wesley Pittman                                                       $            180,048.45    Investor Lender       $      70,000.00
  57        8214 S Ingleside Avenue                           James Tutsock                                                        $            900,000.00     Investor Lender
  57        8214 S Ingleside Avenue                           Joral Schmalle                                                       $          1,735,782.00     Investor Lender      $     759,000.00
  57        8214 S Ingleside Avenue                           Midland Loan Services, a Division of PNC Bank, N.A. as servicer      $          3,003,129.41   Institutional Lender
                                                              for Wilmington Trust, N.A., as Trustee for the Registered Holders
                                                              of Corevest American Finance 2017-2 Trust, Mortgage Pass-
                                                              Through Certificates, Series 2017-2
  57        8214 S Ingleside Avenue                           Paper Street Realty LLC DBA Rent Ready Apartments                    $            234,139.18     Trade Creditor        $     18,986.00
  63       4520-26 S Drexel Boulevard                         Adir Hazan                                                           $            151,333.00     Equity Investor      $     100,000.00
  63       4520-26 S Drexel Boulevard                         Asbury R. Lockett                                                    $            100,000.00     Equity Investor      $     100,000.00
  63       4520-26 S Drexel Boulevard                         Asians Investing In Real Estate LLC                                  $            415,000.00     Equity Investor      $     160,000.00
  63       4520-26 S Drexel Boulevard                         Cindy L. Chambers                                                    $             33,337.00    Investor Lender        $     33,337.00
  63       4520-26 S Drexel Boulevard                         Frank and Laura Sohm                                                 $            167,893.65     Equity Investor       $     65,000.00
  63       4520-26 S Drexel Boulevard                         Grathia Corp                                                         $          1,184,081.00    Investor Lender       $     100,000.00
  63       4520-26 S Drexel Boulevard                         Greg S. Wirth                                                        $             12,600.00     Equity Investor      $      12,600.00
  63       4520-26 S Drexel Boulevard                         Greg S. Wirth                                                        $              7,300.00     Equity Investor      $       7,300.00
  63       4520-26 S Drexel Boulevard                         Henry S. Scheuller                                                   $             85,400.00     Equity Investor      $      85,000.00
  63       4520-26 S Drexel Boulevard                         James Anthony Ande                                                   $             75,000.00     Equity Investor      $      75,000.00
  63       4520-26 S Drexel Boulevard                         James Tutsock                                                        $            169,483.00     Equity Investor       $    319,483.00
  63       4520-26 S Drexel Boulevard                         Jeffrey Lee Blankenship                                              $            103,698.00     Equity Investor
  63       4520-26 S Drexel Boulevard                         Joseph P. McCarthy                                                   $            277,847.33    Investor Lender       $      45,000.00
  63       4520-26 S Drexel Boulevard                         Joshua Lapin                                                         $             25,000.00     Equity Investor      $      25,000.00
  63       4520-26 S Drexel Boulevard                         KAMEDA INVESTMENTS, LLC (Sole Owner/Manager - Arnold                 $            185,000.00     Equity Investor      $     125,000.00
                                                              Kunio Kameda)
  63       4520-26 S Drexel Boulevard                         Keith Randall                                                        $            370,000.00     Equity Investor      $     100,000.00
  63       4520-26 S Drexel Boulevard                         Mark P. Mouty                                                        $            130,703.00     Equity Investor      $      10,000.00
  63       4520-26 S Drexel Boulevard                         Natalie T. Scheuller                                                 $             85,400.00     Equity Investor      $      85,000.00
  63       4520-26 S Drexel Boulevard                         Sunwest Trust-FBO Mark P. Mouty                                      $            100,000.00     Equity Investor      $     100,000.00
  63       4520-26 S Drexel Boulevard                         The Entrust Group FBO Dee Ann Nason 7230011277                       $            150,000.00    Investor Lender       $      50,000.00
  63       4520-26 S Drexel Boulevard                         U.S. Bank National Association, as Trustee for the Registered        $          4,830,977.15   Institutional Lender
                                                              Holders of J.P. Morgan Chase Commercial Mortgage Securities
                                                              Corp., Multifamily Mortgage Pass-Through Certificates, Series
                                                              2017-SB41
  63       4520-26 S Drexel Boulevard                         Walter T Akita and Margaret M Akita                                  $             50,000.00     Equity Investor      $      50,000.00
  63       4520-26 Drexel Boulevard                           White Tiger Revocable Trust, Ira Lovitch, Zinaida Lovitch (aka       $             64,634.86     Equity Investor      $      50,000.00
                                                              Zina Goltsev/Goltseva), Trustees
  64       4611-15 S Drexel Boulevard                         Annie Chang                                                          $            246,935.34    Investor Lender       $      35,459.00
  64       4611-15 S Drexel Boulevard                         Bancroft, Ed                                                         $            258,060.00   Investor Lender and
                                                                                                                                                               Equity Investor
  64       4611-15 S Drexel Boulevard                         Bernadette Chen (Eleven St Felix St. Realty)                         $          1,000,000.00     Equity Investor      $      50,000.00
  64       4611-15 S Drexel Boulevard                         Bluebridge Partners Limited                                          $            791,620.17    Investor Lender        $    150,000.00
  64       4611-15 S Drexel Boulevard                         Braden Galloway                                                      $            227,800.02    Investor Lender




                                                                                     11
                           Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 16 of 67 PageID #:14613
                                                             Amended Exhibit 1



Property       Property Address         Alternative Address                             Claimant Name                          Claimed Amount (Total    Claim Category as   Amount Claimed
Number                                                                                                                        Claimed Amount in Claim Identified on Claim   to be Invested in
                                                                                                                              Category as Identified on       Form              Property
                                                                                                                                    Claim Form)
  64       4611-15 S Drexel Boulevard                         Clarice Recamara                                                 $             20,000.00   Investor Lender    $      20,000.00
  64       4611-15 S Drexel Boulevard                         David Ashley Lawrence Johnson investing under Endurance          $            172,583.29   Investor Lender    $      50,000.00
                                                              Capital Management LLC
  64       4611-15 S Drexel Boulevard                         David M Harris                                                   $            831,700.00   Investor Lender    $     100,000.00
  64       4611-15 S Drexel Boulevard                         David R. Trengrove                                               $            705,123.88   Investor Lender    $     150,000.00
  64       4611-15 S Drexel Boulevard                         Dee Ann Nason                                                    $            303,965.00   Investor Lender    $       3,965.00
  64       4611-15 S Drexel Boulevard                         Eco2 Capital Inc. 401k                                           $             43,933.81   Investor Lender    $      50,000.00
  64       4611-15 S Drexel Boulevard                         Genevieve Giuliana Heger                                         $             20,058.00   Investor Lender    $      10,000.00
  64       4611-15 S Drexel Boulevard                         Grathia Corp                                                     $          1,184,081.00   Investor Lender    $     150,000.00
  64       4611-15 S Drexel Boulevard                         Greg S. Wirth                                                    $             12,600.00   Investor Lender     $     12,600.00
  64       4611-15 S Drexel Boulevard                         Greg S. Wirth                                                    $              7,300.00   Investor Lender     $      7,300.00
  64       4611-15 S Drexel Boulevard                         iPlan Group Agent for Custodian FBO Jyostyna Sharma              $             50,000.00   Investor Lender     $     25,000.00
  64       4611-15 S Drexel Boulevard                         James Anthony Ande                                               $             75,000.00   Investor Lender    $      50,000.00
  64       4611-15 S Drexel Boulevard                         James Walsh                                                      $            200,000.00   Investor Lender    $      50,000.00
  64       4611-15 S Drexel Boulevard                         Jeffrey Lee Blankenship                                          $            103,698.00   Equity Investor
  64       4611-15 S Drexel Boulevard                         John Bloxham                                                     $             51,762.92   Investor Lender    $      50,000.00
  64       4611-15 S Drexel Boulevard                         John Witzigreuter                                                $            200,000.00   Investor Lender     $     50,000.00
  64       4611-15 S Drexel Boulevard                         Karl R. DeKlotz                                                  $          1,586,165.90   Investor Lender     $    300,000.00
  64       4611-15 S Drexel Boulevard                         Kenneth (Ken) and Maria (Tina) Jorgensen                         $            453,233.25   Investor Lender    $     150,000.00
  64       4611-15 S Drexel Boulevard                         Kirk Road Investments, LLC                                       $            434,195.69   Investor Lender     $    121,855.00
  64       4611-15 S Drexel Boulevard                         Law Office of V.L. Heger, A Professional Corporation             $             50,369.00   Investor Lender     $     50,000.00
  64       4611-15 S Drexel Boulevard                         Lorenzo Jaquias                                                  $             71,635.00   Investor Lender     $     21,635.00
  64       4611-15 S Drexel Boulevard                         Lori Moreland                                                    $             52,233.00   Investor Lender     $     47,000.00
  64       4611-15 S Drexel Boulevard                         Lori Moreland                                                    $             52,233.00   Investor Lender     $     45,000.00
  64       4611-15 S Drexel Boulevard                         Lori Moreland                                                    $             21,574.00   Investor Lender     $     10,000.00
  64       4611-15 S Drexel Boulevard                         MADISON TRUST COMPANY CUSTODIAN FBO JANET EILEEN                 $            107,946.27   Investor Lender    $      30,225.00
                                                              TAYLOR M1608009
  64       4611-15 S Drexel Boulevard                         Michael Arthur Goldman (also know as Mike Goldman, Michael A.    $             80,377.98   Investor Lender    $       7,728.00
                                                              Goldman, Michael Goldman)
  64       4611-15 S Drexel Boulevard                         Michael Kessock                                                  $              3,333.33   Investor Lender    $     100,000.00
  64       4611-15 S Drexel Boulevard                         Minchow, Donald                                                  $            225,000.00   Investor Lender     $     40,000.00
  64       4611-15 S Drexel Boulevard                         Motes, Alton (Alton P. Motes Revocable Trust Agreement dated     $            245,841.62   Investor Lender     $     15,417.00
                                                              12-15-11)
  64       4611-15 S Drexel Boulevard                         Optima Property Solutions, LLC                                   $            487,209.71   Investor Lender     $    105,831.00
  64       4611-15 S Drexel Boulevard                         Pat DeSantis                                                     $          2,684,539.00   Investor Lender     $    250,000.00
  64       4611-15 S Drexel Boulevard                         Patrick Connely                                                  $             30,000.00   Investor Lender    $      30,000.00
  64       4611-15 S Drexel Boulevard                         Paul N. Wilmesmeier                                              $            790,185.00   Investor Lender    $      25,000.00
  64       4611-15 S Drexel Boulevard                         Paula Tucker                                                     $             40,000.00   Investor Lender    $      40,000.00
  64       4611-15 S Drexel Boulevard                         Provident Trust Group, LLC FBO Stephan Tang IRA                  $             71,815.00   Investor Lender    $      71,815.00
  64       4611-15 S Drexel Boulevard                         Quest IRA Inc. FBO Rebeca E. Savory-Romero IRA Account           $            184,785.31   Investor Lender    $      50,000.00
                                                              #15528-11 and #15528-21
  64       4611-15 S Drexel Boulevard                         Rene Hribal                                                      $          1,525,473.04   Investor Lender     $    300,000.00
  64       4611-15 S Drexel Boulevard                         Steven R. Bald                                                   $            586,378.00   Investor Lender    $     180,000.00
  64       4611-15 S Drexel Boulevard                         Teresita M. Shelton                                              $            426,513.00   Investor Lender
  64       4611-15 S Drexel Boulevard                         Terry M McDonald - Horizon Trust Custodian FBO Terry M           $            137,333.33   Investor Lender    $      50,000.00
                                                              McDonald IRA
  64       4611-15 S Drexel Boulevard                         Timothy S Sharp                                                  $            650,000.00   Investor Lender     $     50,000.00




                                                                                     12
                           Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 17 of 67 PageID #:14614
                                                             Amended Exhibit 1



Property       Property Address         Alternative Address                          Claimant Name                             Claimed Amount (Total    Claim Category as        Amount Claimed
Number                                                                                                                        Claimed Amount in Claim Identified on Claim        to be Invested in
                                                                                                                              Category as Identified on         Form                 Property
                                                                                                                                    Claim Form)
  64       4611-15 S Drexel Boulevard                         U.S. Bank National Association, as Trustee for the Registered    $           3,697,340.98 Institutional Lender
                                                              Holders of J.P. Morgan Chase Commercial Mortgage Securities
                                                              Corp., Multifamily Mortgage Pass-Through Certificates, Series
                                                              2017-SB41
  64       4611-15 S Drexel Boulevard                         Vladimir Matviishin                                              $             290,200.00    Investor Lender       $       8,000.00
  64       4611-15 S Drexel Boulevard                         Vladimir Matviishin, dba Network Expert                          $             165,000.00    Investor Lender       $      50,000.00
  64       4611-15 S Drexel Boulevard                         Wisemove Properties LLC, (Anthony and Linda Reid, members)       $             668,979.00    Investor Lender
  65        6751-57 S Merrill Avenue                          U.S. Bank National Association, as Trustee for the Registered    $           1,604,962.42   Institutional Lender
                                                              Holders of J.P. Morgan Chase Commercial Mortgage Securities
                                                              Corp., Multifamily Mortgage Pass-Through Certificates, Series
                                                              2018-SB50*
  66         7110 S Cornell Avenue                            U.S. Bank National Association, as Trustee for the Registered    $           1,400,491.73   Institutional Lender
                                                              Holders of J.P. Morgan Chase Commercial Mortgage Securities
                                                              Corp., Multifamily Mortgage Pass-Through Certificates, Series
                                                              2018-SB50*
  67          1131-41 E 79th Place                            Alan & Sheree Gravely                                            $              75,000.00    Investor Lender       $      75,000.00
  67          1131-41 E 79th Place                            Christopher Pong                                                 $              17,287.05     Equity Investor      $      17,251.00
  67          1131-41 E 79th Place                            Danyel Tiefenbacher and Jamie Lai                                $             103,875.01     Equity Investor      $      50,000.00
  67          1131-41 E 79th Place                            Donald Freers aka Meadows Advisors LLC                           $             198,000.00    Investor Lender        $     48,000.00
  67          1131-41 E 79th Place                            Douglas Nebel and Narine Nebel                                   $             155,752.25    Investor Lender       $      50,000.00
  67          1131-41 E 79th Place                            Elizabeth Zeng                                                   $               8,914.75     Equity Investor      $       8,450.00
  67          1131-41 E 79th Place                            Federal National Mortgage Association                            $           1,319,255.08   Institutional Lender
  67          1131-41 E 79th Place                            Ganpat and FEREEDA Seunath                                       $             216,194.22    Investor Lender       $      19,714.00
  67          1131-41 E 79th Place                            James M McKnight and Silma L McKnight                            $             140,325.13    Investor Lender       $      11,000.00
  67          1131-41 E 79th Place                            John Love                                                        $             207,500.00     Equity Investor      $     200,000.00
  67          1131-41 E 79th Place                            Julia Pong                                                       $              18,418.05     Equity Investor      $      18,382.00
  67          1131-41 E 79th Place                            Justin Tubbs                                                     $              15,000.00    Investor Lender
  67          1131-41 E 79th Place                            Kevin & Laura Allred                                             $              61,000.00    Investor Lender        $     11,000.00
  67          1131-41 E 79th Place                            Lewis Thomas                                                     $              25,000.00    Investor Lender       $      25,000.00
  67          1131-41 E 79th Place                            MADISON TRUST COMPANY CUSTODIAN FBO JAMES R                      $              21,833.00     Equity Investor      $      21,092.00
                                                              ROBINSON SELF-DIRECTED ROTH IRA 1704092
  67          1131-41 E 79th Place                            Madison Trust Company FBO Rick Newton SEP IRA                    $              50,000.00    Investor Lender        $     50,000.00
  67          1131-41 E 79th Place                            May M. Akamine for Aurora Investments, LLC (assets formerly      $             631,739.82 Investor Lender and       $     50,000.00
                                                              under MayREI, LLC)                                                                           Equity Investor
  67          1131-41 E 79th Place                            Michael Grow                                                     $             223,996.00    Equity Investor
  67          1131-41 E 79th Place                            Michael Grow                                                     $             216,250.00    Investor Lender
  67          1131-41 E 79th Place                            Michael Jacobs                                                   $             178,833.00     Equity Investor
  67          1131-41 E 79th Place                            Nancy Fillmore                                                   $              90,974.27    Investor Lender
  67          1131-41 E 79th Place                            Narine Nebel                                                     $              62,256.25    Investor Lender       $      50,000.00
  67          1131-41 E 79th Place                            Patricia M. McCorry, Manager McCorry Real Estate LLC             $              51,250.00     Equity Investor      $      50,000.00
  67          1131-41 E 79th Place                            Priscilla Wallace                                                $              25,000.00     Equity Investor      $      25,000.00
  67          1131-41 E 79th Place                            Rachael B Curcio                                                 $             121,092.00    Investor Lender       $      71,092.00
  67          1131-41 E 79th Place                            S and P Investment Properties EPSP401k, Pat Thomasson,           $              22,705.83     Equity Investor      $      22,000.00
                                                              Trustee
  67          1131-41 E 79th Place                            S and P Investment Properties EPSP401k, Pat Thomasson,           $              22,705.83    Investor Lender        $     22,000.00
                                                              Trustee
  67          1131-41 E 79th Place                            SeaDog Properties LLC / Darrell Odum                             $             134,000.00    Investor Lender       $      50,000.00
  67          1131-41 E 79th Place                            Sri Navalpakkam (AniPri Enterprises LLC)                         $             259,775.00     Equity Investor      $     159,775.00
  67          1131-41 E 79th Place                            Sri Navalpakkam (AniPri Enterprises LLC)                         $             259,775.00    Investor Lender       $     159,775.00
  67          1131-41 E 79th Place                            Stilwell, Heidi                                                  $             125,000.00    Investor Lender       $      25,000.00




                                                                                     13
                           Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 18 of 67 PageID #:14615
                                                             Amended Exhibit 1



Property        Property Address         Alternative Address                            Claimant Name                            Claimed Amount (Total    Claim Category as       Amount Claimed
Number                                                                                                                          Claimed Amount in Claim Identified on Claim       to be Invested in
                                                                                                                                Category as Identified on       Form                  Property
                                                                                                                                      Claim Form)
  67          1131-41 E 79th Place                             Stuart Edelman                                                    $             167,250.00  Investor Lender        $      90,000.00
  67          1131-41 E 79th Place                             Thomas A Connely and Laurie A Connely                             $             55,000.00      Equity Investor      $     55,000.00
  67          1131-41 E 79th Place                             Ying Xu (Brainwave Investments)                                   $            126,625.00     Investor Lender
  68       6217-27 S Dorchester Avenue                         Annmarie Shuster                                                  $             47,000.00     Investor Lender      $      47,000.00
  68       6217-27 S Dorchester Avenue                         Arman Kale Heaton, Natoshia Lamborn Heaton                        $             52,416.68     Investor Lender      $      50,000.00
  68       6217-27 S Dorchester Avenue                         Bancroft, Ed                                                      $            258,060.00   Investor Lender and
                                                                                                                                                              Equity Investor
  68       6217-27 S Dorchester Avenue                         BLUE MOUNTAIN VENTURES PSP 401K, GEORGE SAMUEL                    $            463,999.95     Investor Lender       $     84,255.00
  68       6217-27 S Dorchester Avenue                         Charles P McEvoy                                                  $            438,733.33    Investor Lender       $     150,000.00
  68       6217-27 S Dorchester Avenue                         Citibank, N.A., as Trustee for the registered Holders of Wells    $          1,954,113.57   Institutional Lender
                                                               Fargo Commercial Mortgage Securities, Inc., Multifamily
                                                               Mortgage Pass-Through Certificates, Series 2018-SB48
  68       6217-27 S Dorchester Avenue                         Conor Benson King                                                 $             15,000.00    Investor Lender       $      15,000.00
  68       6217-27 S Dorchester Avenue                         David M Harris                                                    $            831,700.00    Investor Lender       $      48,145.00
  68       6217-27 S Dorchester Avenue                         Degenhardt, Duane A                                               $            645,000.00    Investor Lender        $     20,792.29
  68       6217-27 S Dorchester Avenue                         Duke E. Heger and Viviana Heger                                   $            117,000.00    Investor Lender       $      50,000.00
  68       6217-27 S Dorchester Avenue                         Elizabeth Zeng                                                    $            148,422.77    Investor Lender       $      94,000.00
  68       6217-27 S Dorchester Avenue                         Erwin J Page Trust, Jeffrey Steybe, Trustee                       $             52,666.68    Investor Lender        $     50,000.00
  68       6217-27 S Dorchester Avenue                         Fredric R. Gottlieb                                               $            391,776.10    Investor Lender        $     15,740.00
  68       6217-27 S Dorchester Avenue                         Girl Cat Capital West LLC, Valentina Salge, President             $            212,145.00    Investor Lender        $     12,145.00
  68       6217-27 S Dorchester Avenue                         Hillside Fund, LLC - Janet F. Turco, Owner/ Managing Member       $            505,000.00    Investor Lender        $     65,000.00
  68       6217-27 S Dorchester Avenue                         Hutchings, Matt                                                   $            362,766.68    Investor Lender       $      50,000.00
  68       6217-27 S Dorchester Avenue                         iPlanGroup Agent for Custodian FBO Laura Dirnberger Roth IRA      $             71,321.00    Investor Lender        $      7,800.00
  68       6217-27 S Dorchester Avenue                         iPlanGroup Agent for Custodian FBO Lyle J Swiney IRA              $            100,000.00    Investor Lender        $    100,000.00
  68       6217-27 S Dorchester Avenue                         iPlanGroup Agent for Custodian FBO Michael Dirnberger ROTH        $             44,433.00    Investor Lender       $       7,200.00
                                                               IRA
  68       6217-27 S Dorchester Avenue                         iPlanGroup Agent for Custodian FBO Michelle Grimes IRA            $             56,636.17    Investor Lender        $     50,000.00
                                                               #3301097
  68       6217-27 S Dorchester Avenue                         Jeffrey Lee Blankenship                                           $             89,822.12    Investor Lender       $      75,855.00
  68       6217-27 S Dorchester Avenue                         Jerome B. Shaffer, Trustee                                        $            100,000.00    Investor Lender        $    100,000.00
  68       6217-27 S Dorchester Avenue                         JN Investment Trust, Trustee Janice Nelson                        $            160,000.00    Investor Lender       $      50,000.00
  68       6217-27 S Dorchester Avenue                         Joe F Siracusa                                                    $             60,000.00    Investor Lender       $      60,000.00
  68       6217-27 S Dorchester Avenue                         John Taxeras                                                      $            105,686.72    Investor Lender       $       1,830.00
  68       6217-27 S Dorchester Avenue                         Karl R. DeKlotz                                                   $          1,586,165.90    Investor Lender        $    150,000.00
  68       6217-27 S Dorchester Avenue                         Kevin Randall                                                     $            200,000.00    Investor Lender       $      70,000.00
  68       6217-27 S Dorchester Avenue                         KKW Investments, LLC                                              $            100,033.40    Investor Lender       $       2,627.40
  68       6217-27 S Dorchester Avenue                         Kuldeep Jain                                                      $            156,000.00    Investor Lender       $     100,000.00
  68       6217-27 S Dorchester Avenue                         Linda Lipschultz                                                  $             53,405.00    Investor Lender        $     18,500.00
  68       6217-27 S Dorchester Avenue                         Marcus, Ernest                                                    $             50,000.00    Investor Lender        $     50,000.00
  68       6217-27 S Dorchester Avenue                         Moran Blueshtein and Upender Subramanian                          $            146,857.18    Investor Lender       $      30,188.00
  68       6217-27 S Dorchester Avenue                         Nancy Cree (Cree Capital Ventures)                                $            725,000.00    Investor Lender       $     225,000.00
  68       6217-27 S Dorchester Avenue                         Nathan and Brandi Hennefer                                        $             25,000.00    Investor Lender       $      25,000.00
  68       6217-27 S Dorchester Avenue                         Next Generation Trust Company FBO Irene B. Kapsky FFBO            $             23,000.00    Investor Lender        $     10,000.00
                                                               Mark S Kapsky IRA 3207
  68       6217-27 S Dorchester Avenue                         Next Generation Trust Company FBO Mark Kapsky IRA 2396            $             42,000.00    Investor Lender
  68       6217-27 S Dorchester Avenue                         Optima Property Solutions, LLC                                    $            487,209.71    Investor Lender       $      20,000.00
  68       6217-27 S Dorchester Avenue                         Pacific Ocean Services Inc                                        $            175,000.00    Investor Lender       $     150,000.00
  68       6217-27 S Dorchester Avenue                         Pat DeSantis                                                      $          2,684,539.00    Investor Lender       $     250,000.00




                                                                                       14
                           Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 19 of 67 PageID #:14616
                                                             Amended Exhibit 1



Property        Property Address         Alternative Address                               Claimant Name                           Claimed Amount (Total    Claim Category as       Amount Claimed
Number                                                                                                                            Claimed Amount in Claim Identified on Claim       to be Invested in
                                                                                                                                  Category as Identified on       Form                  Property
                                                                                                                                        Claim Form)
  68       6217-27 S Dorchester Avenue                           Paul N. Wilmesmeier                                               $             790,185.00  Investor Lender        $      50,000.00
  68       6217-27 S Dorchester Avenue                           Peter Jordan                                                      $            153,456.56    Investor Lender
  68       6217-27 S Dorchester Avenue                           PNW Investments, LLC                                              $            350,000.00    Investor Lender       $      50,000.00
  68       6217-27 S Dorchester Avenue                           Quest IRA Inc. FBO Rebeca E. Savory-Romero IRA Account            $            184,785.31    Investor Lender       $      19,500.00
                                                                 #15528-11 and #15528-21
  68       6217-27 S Dorchester Avenue                           R.D.Meredith General Contractors LLC 401K                         $            373,617.16    Investor Lender       $     150,750.00
  68       6217-27 S Dorchester Avenue                           R2V2 Investments LLC                                              $             88,590.47    Investor Lender       $      30,188.00
  68       6217-27 S Dorchester Avenue                           Reymone Randall                                                   $             64,076.00    Investor Lender       $      50,500.00
  68       6217-27 S Dorchester Avenue                           Russell Waite                                                     $            155,176.75    Investor Lender       $      85,425.00
  68       6217-27 S Dorchester Avenue                           Scott Eaton                                                       $            549,101.33    Investor Lender       $      25,000.00
  68       6217-27 S Dorchester Avenue                           SHANKAR THIRUPPATHI                                               $            100,000.00    Investor Lender        $     84,190.00
  68       6217-27 S Dorchester Avenue                           Shengjie Li and Yuye Xu                                           $            165,441.12    Investor Lender       $      35,000.00
  68       6217-27 S Dorchester Avenue                           Steven Lipschultz                                                 $             85,000.00     Equity Investor       $     85,000.00
  68       6217-27 S Dorchester Avenue                           Steven Lipschultz                                                 $             71,126.00     Equity Investor       $     22,000.00
  68       6217-27 S Dorchester Avenue                           Steven Roche                                                      $            127,821.13    Investor Lender       $      10,000.00
  68       6217-27 S Dorchester Avenue                           Strata Trust Company FBO Gary Wayne Williams                      $             50,000.00     Equity Investor      $      50,000.00
  68       6217-27 S Dorchester Avenue                           TFG Retirement Trust                                              $            340,886.77    Investor Lender       $      50,000.00
  68       6217-27 S Dorchester Avenue                           Timothy S Sharp                                                   $            650,000.00    Investor Lender       $     100,000.00
  68       6217-27 S Dorchester Avenue                           Top Mark Home Solutions                                           $             30,800.00    Investor Lender       $      30,000.00
  68       6217-27 S Dorchester Avenue                           Wisemove Properties LLC, (Anthony and Linda Reid, members)        $            668,979.00    Investor Lender
  68       6217-27 S Dorchester Avenue                           Xiaoqing Chen                                                     $             11,408.33    Investor Lender       $      10,000.00
  68       6217-27 S Dorchester Avenue                           Young Family Trust                                                $            115,000.00    Investor Lender       $      40,000.00
  69          6250 S Mozart Avenue       2832-36 W 63rd Street   Amit Hammer                                                       $            295,980.00    Investor Lender        $     10,000.00
  69          6250 S Mozart Avenue       2832-36 W 63rd Street   Annie Chang                                                       $            246,935.34    Investor Lender        $     50,000.00
  69          6250 S Mozart Avenue       2832-36 W 63rd Street   Asians Investing In Real Estate LLC                               $          1,278,402.00    Investor Lender        $     50,000.00
  69          6250 S Mozart Avenue       2832-36 W 63rd Street   Baron Real Estate Holdings, LLC., Ihab Shahawi and Vivian         $            406,000.00    Investor Lender
                                                                 ELShahawi, members
  69          6250 S Mozart Avenue       2832-36 W 63rd Street   Bernadette Chen (Eleven St Felix St. Realty)                      $          1,000,000.00     Equity Investor       $     50,000.00
  69          6250 S Mozart Avenue       2832-36 W 63rd Street   Citibank, N.A., as Trustee for the registered Holders of Wells    $          1,461,176.83   Institutional Lender
                                                                 Fargo Commercial Mortgage Securities, Inc., Multifamily
                                                                 Mortgage Pass-Through Certificates, Series 2018-SB48*
  69          6250 S Mozart Avenue       2832-36 W 63rd Street   DK Phenix Investments LLC                                         $            575,750.00    Investor Lender       $     100,000.00
  69          6250 S Mozart Avenue       2832-36 W 63rd Street   Edward J. Netzel                                                  $             20,000.00    Investor Lender       $      20,000.00
  69          6250 S Mozart Avenue       2832-36 W 63rd Street   Eric Schwartz                                                     $            144,153.72    Investor Lender        $     60,082.00
  69          6250 S Mozart Avenue       2832-36 W 63rd Street   Evelyn Stratton (iPlanGroup Agent for Custodial FBO Evelyn        $            100,000.00    Investor Lender        $    100,000.00
                                                                 Stratton IRA)
  69          6250 S Mozart Avenue       2832-36 W 63rd Street   IPlanGroup Agent for Custodian FBO Mark Young                     $            380,000.00    Investor Lender       $      55,000.00
  69          6250 S Mozart Avenue       2832-36 W 63rd Street   Jason Park                                                        $             38,000.00    Investor Lender       $      10,000.00
  69          6250 S Mozart Avenue       2832-36 W 63rd Street   John Bloxham                                                      $            110,000.00    Investor Lender       $       7,009.00
  69          6250 S Mozart Avenue       2832-36 W 63rd Street   John Braden and Cynthia Braden                                    $              6,716.67    Investor Lender        $     10,000.00
  69          6250 S Mozart Avenue       2832-36 W 63rd Street   Kevin Lyons                                                       $             98,899.84     Equity Investor      $      25,000.00
  69          6250 S Mozart Avenue       2832-36 W 63rd Street   KKW Investments, LLC                                              $            100,033.40    Investor Lender       $       3,500.00
  69          6250 S Mozart Avenue       2832-36 W 63rd Street   Kuldeep Jain                                                      $            156,000.00    Investor Lender       $      50,000.00
  69          6250 S Mozart Avenue       2832-36 W 63rd Street   Laura J. Sohm IRA                                                 $            104,593.29    Investor Lender       $      63,315.00
  69          6250 S Mozart Avenue       2832-36 W 63rd Street   Madison Trust Company Custodian FBO Robert W. Jennings            $            309,318.75    Investor Lender       $     225,461.00
                                                                 Account# M1605053
  69          6250 S Mozart Avenue       2832-36 W 63rd Street   Mahesh Koli                                                       $             25,125.00    Investor Lender        $     25,125.00
  69          6250 S Mozart Avenue       2832-36 W 63rd Street   Manuel Camacho                                                    $            104,434.59    Investor Lender        $     33,250.00




                                                                                         15
                         Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 20 of 67 PageID #:14617
                                                           Amended Exhibit 1



Property      Property Address       Alternative Address                                Claimant Name                           Claimed Amount (Total    Claim Category as       Amount Claimed
Number                                                                                                                         Claimed Amount in Claim Identified on Claim       to be Invested in
                                                                                                                               Category as Identified on       Form                  Property
                                                                                                                                     Claim Form)
  69        6250 S Mozart Avenue     2832-36 W 63rd Street   Michael James Guilford and Nancy Richard-Guilford, Jointly with    $             310,000.00  Investor Lender        $      50,000.00
                                                             Right of Survivorship
  69        6250 S Mozart Avenue     2832-36 W 63rd Street   Pat DeSantis                                                       $          2,684,539.00    Investor Lender        $    110,000.00
  69        6250 S Mozart Avenue     2832-36 W 63rd Street   Phyllis Harte                                                      $             36,069.53    Investor Lender       $       7,330.00
  69        6250 S Mozart Avenue     2832-36 W 63rd Street   Robert Mennella (Madison Trust Company Custodian FBO               $             18,150.00    Investor Lender        $     18,150.00
                                                             Robert Mennella Roth IRA M1604064)
  69        6250 S Mozart Avenue     2832-36 W 63rd Street   Samir Totah                                                        $            178,437.50    Investor Lender        $    150,000.00
  69        6250 S Mozart Avenue     2832-36 W 63rd Street   SHANKAR THIRUPPATHI                                                $            100,000.00    Investor Lender        $     16,310.00
  69        6250 S Mozart Avenue     2832-36 W 63rd Street   Sheryl F. Mennella (Madison Trust Company Custodian FBO            $             18,150.00    Investor Lender        $     18,150.00
                                                             Sheryl F. Mennella Roth IRA M1604088)
  69        6250 S Mozart Avenue     2832-36 W 63rd Street   Steven R. Bald                                                     $            586,378.00    Investor Lender        $     40,000.00
  69        6250 S Mozart Avenue     2832-36 W 63rd Street   The Mennco Properties, LLC. Solo 401k Plan (Robert Mennella        $             14,200.00    Investor Lender        $     14,200.00
                                                             Managing Partner)
  69        6250 S Mozart Avenue     2832-36 W 63rd Street   Vladimir Matviishin                                                $            290,200.00    Investor Lender        $    150,000.00
  70         638 N Avers Avenue                              Bernadette Chen (Eleven St Felix St. Realty)                       $          1,000,000.00     Equity Investor      $     100,000.00
  70         638 N Avers Avenue                              CAMA SDIRA LLC FBO Robert Guiney IRA                               $            104,314.46    Investor Lender       $      40,579.00
  70         638 N Avers Avenue                              David R. Trengrove                                                 $            705,123.88    Investor Lender        $    103,098.00
  70         638 N Avers Avenue                              Dean & Mare Atanasoski                                             $            100,000.00     Investor Lender      $     100,000.00
  70         638 N Avers Avenue                              Federal Home Loan Mortgage Corporation [Freddie Mac]               $          1,273,346.96   Institutional Lender
  70         638 N Avers Avenue                              Jenks, Nicolas and Joyce                                           $            155,249.47    Investor Lender       $      50,000.00
  70         638 N Avers Avenue                              John Bloxham                                                       $             63,999.92    Investor Lender       $      50,000.00

  70         638 N Avers Avenue                              Kenneth (Ken) and Maria (Tina) Jorgensen                           $            453,233.25    Investor Lender        $    146,902.00
  70         638 N Avers Avenue                              MADISON TRUST COMPANY CUSTODIAN FBO JANET EILEEN                   $            107,946.27    Investor Lender       $      30,775.00
                                                             TAYLOR M1608009
  70         638 N Avers Avenue                              Mark P. Mouty                                                      $            180,702.77    Investor Lender       $      25,000.00
  70         638 N Avers Avenue                              Minchow, Rochelle                                                  $            190,000.00    Investor Lender       $      30,000.00
  70         638 N Avers Avenue                              New Direction IRA, Inc. FBO Joel Beyer, Roth IRA                   $            103,990.94    Investor Lender       $      85,000.00
  70         638 N Avers Avenue                              Optima Property Solutions, LLC                                     $            487,209.71    Investor Lender       $     250,000.00
  70         638 N Avers Avenue                              Pat DeSantis                                                       $          2,684,539.00    Investor Lender       $     250,000.00
  70         638 N Avers Avenue                              Paul N. Wilmesmeier                                                $            790,185.00    Investor Lender       $      50,000.00
  70         638 N Avers Avenue                              Paul Scribner                                                      $            200,000.00    Investor Lender       $      16,826.00
  70         638 N Avers Avenue                              Phillip G. Vander Kraats                                           $             80,186.82    Investor Lender       $       2,000.00
  70         638 N Avers Avenue                              Randall Sotka                                                      $            255,000.00    Investor Lender       $      11,949.00
  70         638 N Avers Avenue                              Richard L. Braddock                                                $            104,161.08    Investor Lender       $      50,000.00
  70         638 N Avers Avenue                              Teresita M. Shelton                                                $            426,513.00    Investor Lender       $       2,000.00
  70         638 N Avers Avenue                              Thomas Walsh                                                       $             51,749.99    Investor Lender       $      50,000.00
  70         638 N Avers Avenue                              TMAKINDE, LLC                                                      $            247,000.00    Investor Lender       $     114,000.00
  70         638 N Avers Avenue                              Tolu Makinde                                                       $             90,000.00    Investor Lender       $      15,000.00
  72       7024-32 S Paxton Avenue                           Aaron Beauclair                                                    $             40,000.00    Investor Lender       $      10,000.00
  72       7024-32 S Paxton Avenue                           Bright Venture, LLC                                                $             41,928.77    Investor Lender       $      25,000.00
  72       7024-32 S Paxton Avenue                           David M Harris                                                     $            831,700.00    Investor Lender       $     100,000.00
  72       7024-32 S Paxton Avenue                           Dennis & Mary Ann Hennefer                                         $            679,378.00    Investor Lender       $     350,000.00
  72       7024-32 S Paxton Avenue                           DVH Investment Trust                                               $             20,000.00    Investor Lender       $      35,000.00
  72       7024-32 S Paxton Avenue                           Emile P. Dufrene, III                                              $             50,422.00     Investor Lender      $      50,000.00
  72       7024-32 S Paxton Avenue                           Federal Home Loan Mortgage Corporation [Freddie Mac]               $          1,825,895.85   Institutional Lender
  72       7024-32 S Paxton Avenue                           Gary R. Burnham Jr. Solo 401K Trust                                $            205,608.00     Investor Lender       $    106,000.00
  72       7024-32 S Paxton Avenue                           Girl Cat Capital West LLC, Valentina Salge, President              $            212,145.00    Investor Lender        $     50,000.00




                                                                                    16
                         Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 21 of 67 PageID #:14618
                                                           Amended Exhibit 1



Property      Property Address       Alternative Address                                 Claimant Name                          Claimed Amount (Total     Claim Category as       Amount Claimed
Number                                                                                                                         Claimed Amount in Claim Identified on Claim        to be Invested in
                                                                                                                               Category as Identified on        Form                  Property
                                                                                                                                     Claim Form)
  72       7024-32 S Paxton Avenue                           iPlan Group FBO Randall Pong IRA                                   $              60,568.03 Investor Lender and
                                                                                                                                                            Equity Investor
  72       7024-32 S Paxton Avenue                           Juliette Farr-Barksdale & Thomas Farr                              $             323,900.00    Equity Investor        $     23,900.00
  72       7024-32 S Paxton Avenue                           Karl R. DeKlotz                                                    $           1,586,165.90    Investor Lender       $     150,000.00
  72       7024-32 S Paxton Avenue                           KKW Investments, LLC                                               $            100,033.40     Investor Lender       $       3,900.00
  72       7024-32 S Paxton Avenue                           Maricris M. Lee                                                    $               8,426.68    Investor Lender
  72       7024-32 S Paxton Avenue                           Michael F Grant & L. Gretchen Grant                                $            695,000.00     Investor Lender       $      40,000.00
  72       7024-32 S Paxton Avenue                           Pat DeSantis                                                       $           2,684,539.00    Investor Lender       $     250,000.00
  72       7024-32 S Paxton Avenue                           Peters, David (The Dominquez-Peters Living Turst)                  $             50,000.00     Investor Lender       $      50,000.00
  72       7024-32 S Paxton Avenue                           Phillip G. Vander Kraats                                           $             80,186.82     Investor Lender       $      50,000.00
  72       7024-32 S Paxton Avenue                           Randall Sotka                                                      $            255,000.00     Investor Lender       $      55,000.00
  72       7024-32 S Paxton Avenue                           Robert A Demick DDS PA 401K                                        $            177,678.65     Investor Lender       $      50,000.00
  72       7024-32 S Paxton Avenue                           Steven Roche                                                       $            127,821.13     Investor Lender       $       9,500.00
  72       7024-32 S Paxton Avenue                           US Freedom Investments, LLC                                        $            175,500.00     Investor Lender        $     50,000.00
  72       7024-32 S Paxton Avenue                           White Tiger Revocable Trust, Ira Lovitch, Zinaida Lovitch (aka     $            127,152.37     Investor Lender       $      83,000.00
                                                             Zina Goltsev/Goltseva), Trustees
  73       7255-57 S Euclid Avenue   1940-44 E 73rd Street   Asians Investing In Real Estate LLC                                $           1,278,402.00    Investor Lender        $     60,000.00
  73       7255-57 S Euclid Avenue   1940-44 E 73rd Street   Bolanle Addo (Madison Trust Company Custodian FBO Bolanle          $             50,000.00     Investor Lender        $     50,000.00
                                                             Addo)
  73       7255-57 S Euclid Avenue   1940-44 E 73rd Street   Citibank, N.A., as Trustee for the registered Holders of Wells     $           1,151,462.06   Institutional Lender
                                                             Fargo Commercial Mortgage Securities, Inc., Multifamily
                                                             Mortgage Pass-Through Certificates, Series 2018-SB48*
  73       7255-57 S Euclid Avenue   1940-44 E 73rd Street   City of Chicago                                                    $             78,479.20          Other             $      1,647.65
  73       7255-57 S Euclid Avenue   1940-44 E 73rd Street   Conrad Hanns                                                       $             50,000.00     Investor Lender        $     50,000.00
  73       7255-57 S Euclid Avenue   1940-44 E 73rd Street   Eco2 Capital Inc.                                                  $             36,308.25     Investor Lender       $      50,000.00
  73       7255-57 S Euclid Avenue   1940-44 E 73rd Street   Frances D Cook    Sunwest Trust Custodian FBO Frances D            $               6,000.00    Investor Lender       $       6,000.00
                                                             Cook IRA #1713343
  73       7255-57 S Euclid Avenue   1940-44 E 73rd Street   Frank and Laura Sohm                                               $            167,893.65     Investor Lender       $      35,300.00
  73       7255-57 S Euclid Avenue   1940-44 E 73rd Street   Fredric R. Gottlieb                                                $            391,776.10     Investor Lender       $      60,000.00
  73       7255-57 S Euclid Avenue   1940-44 E 73rd Street   John Witzigreuter                                                  $            200,000.00     Investor Lender       $      50,000.00
  73       7255-57 S Euclid Avenue   1940-44 E 73rd Street   Johnny Colson                                                      $             35,952.85     Investor Lender       $      50,000.00
  73       7255-57 S Euclid Avenue   1940-44 E 73rd Street   Joseph P. McCarthy                                                 $            277,847.33     Investor Lender       $      40,000.00
  73       7255-57 S Euclid Avenue                           Katie Whitlock                                                     $             61,651.00      Equity Investor
  73       7255-57 S Euclid Avenue                           Kelly E Welton, and Mary M Andrews, deceased                       $             83,813.00     Investor Lender       $       8,400.00
  73       7255-57 S Euclid Avenue   1940-44 E 73rd Street   Kenneth (Ken) and Maria (Tina) Jorgensen                           $            453,233.25     Investor Lender       $      51,544.00
  73       7255-57 S Euclid Avenue   1940-44 E 73rd Street   Madison Trust Company Custodian FBO James R Robinson               $             88,099.00     Investor Lender        $     60,000.00
                                                             Traditional IRA Acct# 1705044
  73       7255-57 S Euclid Avenue   1940-44 E 73rd Street   Mark Young                                                         $            366,131.08     Investor Lender        $     40,000.00
  73       7255-57 S Euclid Avenue   1940-44 E 73rd Street   Michael Borgia IRA                                                 $            975,416.00     Investor Lender        $    125,000.00
  73       7255-57 S Euclid Avenue   1940-44 E 73rd Street   Michael Jacobs                                                     $            178,833.00      Equity Investor
  73       7255-57 S Euclid Avenue   1940-44 E 73rd Street   Motes, Alton and Vicki Elaine Washburn JTWROS                      $            245,841.62     Investor Lender       $      60,000.00
  73       7255-57 S Euclid Avenue   1940-44 E 73rd Street   Paul N. Wilmesmeier                                                $            790,185.00     Investor Lender       $      25,000.00
  73       7255-57 S Euclid Avenue   1940-44 E 73rd Street   Rita Deierlein                                                     $             32,000.00      Equity Investor      $      32,000.00
  73       7255-57 S Euclid Avenue   1940-44 E 73rd Street   Robert Houston                                                     $             51,749.99     Investor Lender       $      50,000.00
  73       7255-57 S Euclid Avenue   1940-44 E 73rd Street   Robert R. Cook        Principle Assets LLC                         $              9,000.00     Investor Lender        $      9,000.00
  73       7255-57 S Euclid Avenue   1940-44 E 73rd Street   Sidney Glenn Willeford II                                          $             75,000.00     Investor Lender       $      75,000.00
  73       7255-57 S Euclid Avenue   1940-44 E 73rd Street   Sounjay K. Gairola Revocable Trust (Sounjay K. Gairola Trustee)    $            148,278.93     Investor Lender        $     60,000.00
  73       7255-57 S Euclid Avenue   1940-44 E 73rd Street   Teresita M. Shelton                                                $            426,513.00     Investor Lender
  73       7255-57 S Euclid Avenue   1940-44 E 73rd Street   Terry M McDonald and Rhonda R McDonald                             $             50,000.00     Investor Lender        $     50,000.00




                                                                                      17
                         Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 22 of 67 PageID #:14619
                                                           Amended Exhibit 1



Property      Property Address       Alternative Address                              Claimant Name                         Claimed Amount (Total    Claim Category as       Amount Claimed
Number                                                                                                                     Claimed Amount in Claim Identified on Claim       to be Invested in
                                                                                                                           Category as Identified on       Form                  Property
                                                                                                                                 Claim Form)
  73       7255-57 S Euclid Avenue   1940-44 E 73rd Street   Tolu Makinde                                                   $              90,000.00  Investor Lender         $     25,000.00
  73       7255-57 S Euclid Avenue   1940-44 E 73rd Street   US Freedom Investments, LLC                                    $            175,500.00    Investor Lender       $      25,000.00
  73       7255-57 S Euclid Avenue   1940-44 E 73rd Street   Vladimir Matviishin                                            $            199,075.00    Investor Lender       $      50,000.00
  73       7255-57 S Euclid Avenue   1940-44 E 73rd Street   Vladimir Matviishin, dba Network Expert                        $            138,075.00    Investor Lender        $     50,000.00
  73       7255-57 S Euclid Avenue   1940-44 E 73rd Street   Wesley Pittman (Pittman Gold LLC)                              $            180,048.45    Investor Lender
  73       7255-57 S Euclid Avenue   1940-44 E 73rd Street   William H. Akins, Jr.                                          $          1,100,000.00    Investor Lender       $      50,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     1839 Fund I LLC                                                $             90,075.00    Investor Lender       $      50,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Adir Hazan                                                     $            150,000.00    Investor Lender       $      50,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Alton Motes and Vicki Elaine Washburn JTWROS                   $            245,841.62    Investor Lender        $     80,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     BC57, LLC                                                      $          6,439,502.67   Institutional Lender
  74       3074 Cheltenham Place      7836 S Shore Drive     BTRUE LLC Barry J. Oates                                       $             93,600.00     Equity Investor      $      38,400.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Christopher Pong                                               $             30,140.90    Investor Lender       $      29,280.00
  74       3074 Cheltenham Place      7836 S Shore Drive     City of Chicago                                                $             78,479.20         Other            $      10,812.42
  74       3074 Cheltenham Place      7836 S Shore Drive     Daniel Matthews, Leah Matthews                                 $            185,922.54    Investor Lender       $      20,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Danyel Tiefenbacher and Jamie Lai                              $             51,750.99    Investor Lender       $      50,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Degenhardt, Duane A                                            $            645,000.00    Investor Lender        $     66,684.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Erika Dietz                                                    $             20,000.00    Investor Lender       $      50,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     G&M You-Nique Properties, LLC                                  $             62,325.00    Investor Lender        $     60,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Grathia Corp                                                   $          1,184,081.00    Investor Lender       $     100,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     iPlan Group Agent for Custodian FBO Jyostyna Sharma IRA        $             50,000.00    Investor Lender        $     25,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     IPlanGroup Agent for Custodian FBO Mark Young                  $            380,000.00    Investor Lender        $    100,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Ira J. Fields Living Trust, Glynis Sheppard, Trustee           $             65,750.00     Equity Investor       $     50,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Ira J. Fields Living Trust, Glynis Sheppard, Trustee           $             65,750.00    Investor Lender        $     50,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     James Hoven                                                    $             50,000.00    Investor Lender       $      50,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Jill Meekcoms (Halverson)                                      $            113,999.92    Investor Lender       $      50,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     John Taxeras                                                   $            105,686.72    Investor Lender       $      18,552.85
  74       3074 Cheltenham Place      7836 S Shore Drive     Joshua Morrow                                                  $             51,749.99    Investor Lender       $      50,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Julia Pong                                                     $             34,947.00    Investor Lender       $      34,572.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Kenneth (Ken) and Maria (Tina) Jorgensen                       $            453,233.25    Investor Lender        $     42,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Kester Brothers Farm, LLC, C/O James R. Kester                 $            152,911.82    Investor Lender        $     50,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Kevin Randall                                                  $            200,000.00    Investor Lender       $      50,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     KKW Investments, LLC                                           $            100,033.40    Investor Lender       $       1,600.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Madison Trust Company Custodian FBO Robert W. Jennings         $            309,318.75    Investor Lender       $      74,539.00
                                                             Account# M1605053
  74       3074 Cheltenham Place      7836 S Shore Drive     May M. Akamine for Aurora Investments, LLC (assets formerly    $            631,739.82    Investor Lender       $      86,515.00
                                                             under MayREI, LLC)
  74       3074 Cheltenham Place      7836 S Shore Drive     Michael F Grant & L. Gretchen Grant                            $            695,000.00    Investor Lender        $     50,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     New Move Ventures Inc. (Steven Fecko)                          $            120,000.00    Investor Lender        $     50,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Optima Property Solutions, LLC                                 $            487,209.71    Investor Lender       $      60,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Pat DeSantis                                                   $          2,684,539.00    Investor Lender        $    110,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Paul N. Wilmesmeier                                            $            790,185.00    Investor Lender       $      25,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     PNW Investments, LLC                                           $            350,000.00    Investor Lender       $      10,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     QUEST IRA Inc. FBO Francisco A. Romero Sr. Acct# 25282-11      $             89,482.53    Investor Lender       $      56,000.00
                                                             and Acct# 25282-21
  74       3074 Cheltenham Place      7836 S Shore Drive     QuestIRAFBOFrancisDWebb1437711                                 $            185,819.00    Investor Lender       $      22,035.00
  74       3074 Cheltenham Place      7836 S Shore Drive     Sam Gerber, CEO, Gerber and Associates, REI, LLC               $            139,985.85    Investor Lender        $     80,000.00
  74       3074 Cheltenham Place      7836 S Shore Drive     SAMUEL HOME SOLUTIONS LLC, GEORGE SAMUEL,                      $            235,519.28    Investor Lender        $     41,131.00




                                                                                     18
                          Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 23 of 67 PageID #:14620
                                                            Amended Exhibit 1



Property       Property Address        Alternative Address                              Claimant Name                           Claimed Amount (Total    Claim Category as       Amount Claimed
Number                                                                                                                         Claimed Amount in Claim Identified on Claim       to be Invested in
                                                                                                                               Category as Identified on       Form                  Property
                                                                                                                                     Claim Form)
  74        3074 Cheltenham Place      7836 S Shore Drive    Scott E Pammer                                                     $             243,954.00  Investor Lender        $      70,000.00
  74        3074 Cheltenham Place      7836 S Shore Drive    Sidney Haggins                                                     $             85,000.00    Investor Lender       $      30,000.00
  74        3074 Cheltenham Place      7836 S Shore Drive    Susan Kalisiak                                                     $            469,921.00    Investor Lender       $      50,000.00
  74        3074 Cheltenham Place      7836 S Shore Drive    Terry L. Merrill, Sheryl R. Merrill                                $            299,500.00    Investor Lender        $     50,000.00
  74        3074 Cheltenham Place      7836 S Shore Drive    TruStar Real Estate Solutions, LLC                                 $            385,000.00    Investor Lender       $      75,000.00
  74        3074 Cheltenham Place      7836 S Shore Drive    Vladimir Matviishin                                                $            199,075.00    Investor Lender       $      28,075.00
  74        3074 Cheltenham Place      7836 S Shore Drive    Vladimir Matviishin, dba Network Expert                            $            138,075.00    Investor Lender       $      28,075.00
  74        3074 Cheltenham Place      7836 S Shore Drive    Walter T Akita and Margaret M Akita                                $            100,000.00    Investor Lender       $      50,000.00
  74        3074 Cheltenham Place      7836 S Shore Drive    Young Family Trust                                                 $            115,000.00    Investor Lender       $      45,000.00
  74         3074 Cheltenham Place     7836 S Shore Drive    Yvette Nazaire Camacho                                             $             30,000.00    Investor Lender       $      30,000.00
  75       7625-33 S East End Avenue                         Alcalli Sabat                                                      $            109,396.68    Investor Lender       $      22,993.00
  75       7625-33 S East End Avenue                         Asians Investing In Real Estate LLC                                $          1,278,402.00    Investor Lender       $      50,000.00
  75       7625-33 S East End Avenue                         BC57, LLC                                                          $          6,439,502.67   Institutional Lender
  75       7625-33 S East End Avenue                         Brad and Linda Lutz                                                $            813,582.00     Investor Lender      $     325,962.00
  75       7625-33 S East End Avenue                         Capital Investors, LLC                                             $            930,376.31     Investor Lender      $      36,207.00
  75       7625-33 S East End Avenue                         City of Chicago                                                    $             78,479.20          Other           $       1,895.90
  75       7625-33 S East End Avenue                         Edge Investments, LLC, Janet F. Turco, Owner/Member IRA            $          1,031,324.00    Investor Lender        $    176,226.00
  75       7625-33 S East End Avenue                         Geronimo Usuga Carmona                                             $              8,937.50    Investor Lender       $      35,667.00
  75       7625-33 S East End Avenue                         KKW Investments, LLC                                               $            100,033.40    Investor Lender       $      75,000.00
  75       7625-33 S East End Avenue                         Knickerboxer LLC                                                   $            102,505.16    Investor Lender        $     39,664.00
  75       7625-33 S East End Avenue                         Lorenzo Jaquias                                                    $             71,635.00    Investor Lender       $      50,000.00
  75       7625-33 S East End Avenue                         Michael James Guilford and Nancy Richard-Guilford, Jointly with    $            310,000.00    Investor Lender       $      92,561.00
                                                             Right of Survivorship
  75       7625-33 S East End Avenue                         Randall Sotka                                                      $            255,000.00    Investor Lender       $      38,826.00
  75       7625-33 S East End Avenue                         Robert Potter                                                      $            282,999.00    Investor Lender       $         786.00
  75       7625-33 S East End Avenue                         Stephan Tang                                                       $            123,256.97    Investor Lender       $      25,185.00
  75       7625-33 S East End Avenue                         Steven R. Bald                                                     $            586,378.00    Investor Lender
  75       7625-33 S East End Avenue                         Strata Trust Company FBO David J Geldart                           $            230,621.00    Investor Lender
  75       7625-33 S East End Avenue                         The Peter Paul Nuspl Living Trust                                  $          1,123,278.00    Investor Lender        $    217,100.00
  75       7625-33 S East End Avenue                         United Capital Properties, LLC                                     $            144,999.00    Investor Lender        $      2,303.00
  75       7625-33 S East End Avenue                         Wesley Pittman (Pittman Gold LLC)                                  $            180,048.45    Investor Lender
  76       7635-43 S East End Avenue                         Arthur and Dinah Bertrand                                          $          1,000,000.00    Investor Lender        $    217,448.00
  76       7635-43 S East End Avenue                         Arthur Bertrand                                                    $             78,079.82    Investor Lender        $      2,875.00
  76       7635-43 S East End Avenue                         BC57, LLC                                                          $          6,439,502.67   Institutional Lender
  76       7635-43 S East End Avenue                         Carolyn B Ucker                                                    $             50,000.00     Equity Investor      $      25,000.00
  76       7635-43 S East End Avenue                         Cecilia Wolff                                                      $             73,887.50    Investor Lender       $      25,000.00
  76       7635-43 S East End Avenue                         City of Chicago                                                    $             78,479.20          Other           $         610.08
  76       7635-43 S East End Avenue                         Daniel Matthews, Leah Matthews                                     $            185,922.54    Investor Lender       $      72,029.00
  76       7635-43 S East End Avenue                         Dennis & Mary Ann Hennefer                                         $            679,378.00    Investor Lender       $      25,000.00
  76       7635-43 S East End Avenue                         Equity Trust Custodian FBO Dorothy Marie Baker IRA                 $             15,000.00    Investor Lender       $      10,000.00
  76       7635-43 S East End Avenue                         Frank Starosciak                                                   $             47,407.14    Investor Lender       $      17,125.00
  76       7635-43 S East End Avenue                         Gary R Burnham Jr Solo401K Trust                                   $             42,029.00    Investor Lender       $      42,029.00
  76       7635-43 S East End Avenue                         iPlanGroup Agent for Custodian FBO Laura Dirnberger Roth IRA       $             71,321.00    Investor Lender       $      10,000.00
  76       7635-43 S East End Avenue                         James Clements                                                     $            185,910.00    Investor Lender       $      20,000.00
  76       7635-43 S East End Avenue                         Jeffry M. Edwards                                                  $             50,000.00    Investor Lender       $      50,000.00
  76       7635-43 S East End Avenue                         JK Electron, Inc., Jan Kobylarczyk                                 $             13,250.00     Trade Creditor       $      13,250.00
  76       7635-43 S East End Avenue                         John Bloxham                                                       $             51,500.00    Investor Lender       $      50,000.00
  76       7635-43 S East End Avenue                         Lorenzo Jaquias                                                    $             71,635.00    Investor Lender       $      50,000.00




                                                                                       19
                          Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 24 of 67 PageID #:14621
                                                            Amended Exhibit 1



Property       Property Address        Alternative Address                             Claimant Name                              Claimed Amount (Total    Claim Category as       Amount Claimed
Number                                                                                                                           Claimed Amount in Claim Identified on Claim       to be Invested in
                                                                                                                                 Category as Identified on       Form                  Property
                                                                                                                                       Claim Form)
  76       7635-43 S East End Avenue                           Manoj Donthineni                                                   $             71,544.30   Investor Lender        $      41,007.00
  76       7635-43 S East End Avenue                           Michael James Guilford and Nancy Richard-Guilford, Jointly with    $            310,000.00    Investor Lender       $      57,439.00
                                                               Right of Survivorship
  76       7635-43 S East End Avenue                           Paul N. Wilmesmeier                                                $            790,185.00    Investor Lender       $      50,000.00
  76       7635-43 S East End Avenue                           Penny W Goree                                                      $             36,000.00     Equity Investor      $      50,000.00
  76       7635-43 S East End Avenue                           QCH Investment Trust                                               $             50,000.00    Investor Lender        $     50,000.00
  76       7635-43 S East End Avenue                           Robert Guiney                                                      $            112,260.00    Investor Lender       $      18,250.00
  76       7635-43 S East End Avenue                           Steven R. Bald                                                     $            586,378.00    Investor Lender
  76       7635-43 S East End Avenue                           THE INCOME FUND, LLC Thomas Garlock, Managing Member               $            771,830.76    Investor Lender        $     80,000.00
  76       7635-43 S East End Avenue                           The Peter Paul Nuspl Living Trust                                  $          1,123,278.00    Investor Lender        $    217,100.00
  76       7635-43 S East End Avenue                           Tiger Chang Investments LLC                                        $             49,000.00    Investor Lender        $     25,000.00
  76       7635-43 S East End Avenue                           Total Return Income Fund, LLC Thomas Garlock, Managing             $          1,571,886.00    Investor Lender        $    520,000.00
                                                               Member
  76       7635-43 S East End Avenue                           Trey Hopkins                                                       $            100,000.00    Investor Lender       $     100,000.00
  76       7635-43 S East End Avenue                           Umbrella Investment Partners                                       $             72,894.00    Investor Lender        $     12,833.00
  76       7635-43 S East End Avenue                           Winnie Quick Blackwell (née Winnie Jannett Quick)                  $             11,000.00    Investor Lender        $     11,000.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   Alton Motes (Alton P. Motes Trust UTA 12-15-11)                    $            245,841.62    Investor Lender        $     43,000.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   Arthur and Dinah Bertrand                                          $          1,000,000.00    Investor Lender        $    100,000.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   Bancroft, Ed (iPlanGroup Agent for Custodian FBO Ed Bancroft       $            258,060.00   Investor Lender and
                                                               Roth)                                                                                          Equity Investor
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   BC57, LLC                                                          $          6,439,502.67   Institutional Lender
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   Celia Tong Revocable Living Trust Dated December 22, 2011                                     Investor Lender        $     25,000.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   Christopher Wilson and Brittny Wilson (Niosi)                      $             52,000.00    Investor Lender        $     50,000.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   CLD Construction, Inc. (Doru Unchias)                              $            434,935.00      Independent          $     49,000.00
                                                                                                                                                                Contractor
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   DANIEL J MARTINEAU                                                 $            321,016.60    Investor Lender       $     100,000.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   Danielle DeVarne                                                   $            150,000.00    Investor Lender       $      50,000.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   Derrick, Horace                                                    $            100,000.00    Investor Lender        $    100,000.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   Fraser Realty Investments, LLC                                     $            120,000.00    Investor Lender       $     100,000.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   Girl Cat Capital West LLC, Valentina Salge, President              $            212,145.00    Investor Lender       $      25,000.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   Henry D. Gallucci                                                  $             77,000.00    Investor Lender       $      60,000.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   Hillside Fund, LLC - Janet F. Turco, Owner/ Managing Member        $            505,000.00   Investor Lender        $     125,000.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   iPlan Group FBO Randall Pong IRA                                   $             60,568.03 Investor Lender and
                                                                                                                                                             Equity Investor
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   iPlanGroup Agent for Custodian FBO Charles Michael Anglin          $            238,889.23   Investor Lender         $     10,633.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   Jason Ragan - TSA                                                  $            327,324.29     Equity Investor      $       2,022.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   John E. Wysocki                                                    $            117,000.00     Equity Investor
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   John Taxeras                                                       $            105,686.72     Equity Investor       $     21,400.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   Kingdom Trust Company, Custodian, FBO Louis Duane Velez            $            100,000.00    Investor Lender        $    100,000.00
                                                               SEP IRA acct # 7422686172
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   Maher, Avery (Christopher Maher CESA)                              $             11,000.00    Investor Lender        $     11,000.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   Maher, Christopher                                                 $             30,500.00    Investor Lender       $      14,000.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   Maher, Gavin (Christopher Maher, CESA)                             $             15,000.00    Investor Lender        $     15,000.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   Maher, Travis (Christopher Maher, CESA)                            $             10,000.00    Investor Lender        $     10,000.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   Mark P. Mouty                                                      $            180,702.77    Investor Lender        $     50,000.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   Mark Young                                                         $            366,131.08    Investor Lender        $    100,000.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   Matthew Boyd                                                       $            405,000.00    Investor Lender        $     50,000.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   May M. Akamine for Aurora Investments, LLC (assets formerly        $            631,739.82    Investor Lender       $      25,000.00
                                                               under MayREI, LLC)




                                                                                      20
                          Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 25 of 67 PageID #:14622
                                                            Amended Exhibit 1



Property       Property Address        Alternative Address                             Claimant Name                           Claimed Amount (Total    Claim Category as       Amount Claimed
Number                                                                                                                        Claimed Amount in Claim Identified on Claim       to be Invested in
                                                                                                                              Category as Identified on       Form                  Property
                                                                                                                                    Claim Form)
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   Paul N. Wilmesmeier                                             $             790,185.00  Investor Lender        $      50,000.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   Paul Scribner                                                   $            200,000.00    Investor Lender       $       6,708.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   QuestIRAFBOFrancisDWebb1437711                                  $            185,819.00    Investor Lender        $     50,000.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   Scott E Pammer                                                  $            243,954.00    Investor Lender        $     70,000.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   Self Directed IRA Services, Inc., Custodian FBO Ping Liu IRA    $             57,290.32    Investor Lender        $     50,000.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   Spectra Investments LLC/ Deborah L. Mullica                     $            579,288.00    Investor Lender        $     82,255.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   Steven and Linda Lipschultz                                     $            350,360.00    Investor Lender       $     100,000.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   Terry L. Merrill, Sheryl R. Merrill                             $            299,500.00    Investor Lender       $      49,500.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   The Anchor Group LLC - Ronald J. Hansen, Managing Partner       $             25,000.00    Investor Lender       $      25,000.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   The Edward Falkowitz Living Trust                               $            305,584.73    Investor Lender
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   THE INCOME FUND, LLC Thomas Garlock, Managing Member            $            771,830.76    Investor Lender        $    150,000.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   The Mennco Properties, LLC. Solo 401K Plan (by Robert           $             50,000.00    Investor Lender        $     50,000.00
                                                               Mennella Managing Partner)
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   Thomas F. Gordon                                                $            200,000.00     Equity Investor      $     100,000.00
  77       7750-58 S Muskegon Avenue   2818-36 E 78th Street   Walter Akita                                                    $             50,000.00    Investor Lender       $      50,000.00
  78        7201 S Constance Avenue    1825-31 E 72nd Street   Aaron Beauclair                                                 $             40,000.00    Investor Lender       $      10,000.00
  78        7201 S Constance Avenue    1825-31 E 72nd Street   Arthur and Dinah Bertrand                                       $          1,000,000.00    Investor Lender       $     100,000.00
  78        7201 S Constance Avenue    1825-31 E 72nd Street   Bancroft, Ed (iPlanGroup Agent for Custodian FBO Ed Bancroft    $            258,060.00   Investor Lender and                   s
                                                               Roth)                                                                                       Equity Investor
  78        7201 S Constance Avenue    1825-31 E 72nd Street   BC57, LLC                                                       $          6,439,502.67   Institutional Lender
  78        7201 S Constance Avenue    1825-31 E 72nd Street   Cecilia Wolff                                                   $             73,887.50    Investor Lender
  78        7201 S Constance Avenue    1825-31 E 72nd Street   City of Chicago                                                 $             78,479.20         Other            $       8,124.80
  78        7201 S Constance Avenue    1825-31 E 72nd Street   CLD Construction, Inc. (Doru Unchias)                           $            434,935.00      Independent          $     65,000.00
                                                                                                                                                             Contractor
  78        7201 S Constance Avenue    1825-31 E 72nd Street   Doru Unchias                                                    $            337,300.00     Trade Creditor       $      66,000.00
  78        7201 S Constance Avenue    1825-31 E 72nd Street   Edge Investments, LLC, Janet F. Turco, Owner/Member IRA         $          1,031,324.00    Investor Lender       $      17,374.00
  78        7201 S Constance Avenue    1825-31 E 72nd Street   Girl Cat Capital West LLC, Valentina Salge, President           $            212,145.00    Investor Lender       $      16,574.00
  78        7201 S Constance Avenue    1825-31 E 72nd Street   Initium LLC/Harry Saint-Preux                                   $            150,000.00    Investor Lender       $      50,000.00
  78        7201 S Constance Avenue    1825-31 E 72nd Street   James Tutsock                                                   $            900,000.00    Investor Lender
  78        7201 S Constance Avenue    1825-31 E 72nd Street   Jason Ragan - TSA                                               $            327,324.29     Equity Investor      $       4,747.00
  78        7201 S Constance Avenue    1825-31 E 72nd Street   Kelly E Welton, and Mary M Andrews, deceased                    $             83,813.00    Investor Lender        $     31,233.00
  78        7201 S Constance Avenue    1825-31 E 72nd Street   Kirk Road Investments, LLC                                      $            434,195.69    Investor Lender       $      63,000.00
  78        7201 S Constance Avenue    1825-31 E 72nd Street   Lori Moreland                                                   $            102,348.00    Investor Lender       $      52,348.00
  78        7201 S Constance Avenue    1825-31 E 72nd Street   Lori Moreland                                                   $             52,233.00    Investor Lender       $      48,087.00
  78        7201 S Constance Avenue    1825-31 E 72nd Street   Lori Moreland                                                   $             21,574.00    Investor Lender       $      10,074.00
  78        7201 S Constance Avenue    1825-31 E 72nd Street   Michael Borgia                                                  $          1,253,784.00    Investor Lender        $    669,327.00
  78        7201 S Constance Avenue    1825-31 E 72nd Street   Michael Jacobs                                                  $            178,833.00     Equity Investor
  78        7201 S Constance Avenue    1825-31 E 72nd Street   PNW Investments, LLC                                            $            350,000.00    Investor Lender       $      50,000.00
  78        7201 S Constance Avenue    1825-31 E 72nd Street   Property Solutions LLC, Kevin Bybee (managing member)           $             60,000.00    Investor Lender       $      60,000.00
  78        7201 S Constance Avenue    1825-31 E 72nd Street   Provident Trust Group, LLC FBO Stephan Tang IRA                 $             71,815.00    Investor Lender        $     35,345.00
  78        7201 S Constance Avenue    1825-31 E 72nd Street   Rene Hribal                                                     $          1,525,473.04    Investor Lender        $    439,517.00
  78        7201 S Constance Avenue    1825-31 E 72nd Street   Reynald Lalonde & Chantal Lemaire                               $             51,000.00    Investor Lender        $     50,000.00
  78        7201 S Constance Avenue    1825-31 E 72nd Street   Robert Potter                                                   $            282,999.00    Investor Lender        $      2,796.00
  78        7201 S Constance Avenue    1825-31 E 72nd Street   Sidney Haggins                                                  $             70,000.00    Investor Lender       $      50,000.00
  78        7201 S Constance Avenue    1825-31 E 72nd Street   Steven J. Talyai                                                $            175,000.00    Investor Lender
  78        7201 S Constance Avenue    1825-31 E 72nd Street   Steven K. Chennappan IRA # 17293-31                             $            128,000.00    Investor Lender        $     10,000.00
  78        7201 S Constance Avenue    1825-31 E 72nd Street   Towpath Investments LLC - Robert Kessing (manager)              $            135,000.00    Investor Lender       $      50,000.00
  78        7201 S Constance Avenue    1825-31 E 72nd Street   US Freedom Investments, LLC                                     $            175,500.00    Investor Lender       $      25,000.00




                                                                                      21
                                Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 26 of 67 PageID #:14623
                                                                  Amended Exhibit 1



Property            Property Address              Alternative Address                              Claimant Name                           Claimed Amount (Total    Claim Category as       Amount Claimed
Number                                                                                                                                    Claimed Amount in Claim Identified on Claim       to be Invested in
                                                                                                                                          Category as Identified on       Form                  Property
                                                                                                                                                Claim Form)
  78            7201 S Constance Avenue           1825-31 E 72nd Street   Victor Shaw                                                      $             296,025.03  Investor Lender         $     55,000.00
  79       6160-6212 S Martin Luther King Drive                           Alcalli Sabat                                                    $            109,396.68    Investor Lender
  79       6160-6212 S Martin Luther King Drive                           Amit Hammer                                                      $            295,980.00    Investor Lender       $      50,000.00
  79       6160-6212 S Martin Luther King Drive                           Armoogam, Clifton                                                $             29,940.00    Investor Lender       $      21,500.00
  79       6160-6212 S Martin Luther King Drive                           Arvind Kinjarapu                                                 $            145,500.00    Investor Lender        $     35,000.00
  79       6160-6212 S Martin Luther King Drive                           Asians Investing In Real Estate LLC                              $          1,278,402.00    Investor Lender       $      25,000.00
  79       6160-6212 S Martin Luther King Drive                           Bauer Latoza Studio, Ltd.                                        $             30,525.00     Trade Creditor       $     274,500.00
  79       6160-6212 S Martin Luther King Drive                           Bernadette Chen (Eleven St Felix St. Realty)                     $          1,000,000.00     Equity Investor      $     100,000.00
  79       6160-6212 S Martin Luther King Drive                           Brett Burnham (Burnham 401k Trust)                               $            215,335.54    Investor Lender       $       8,000.00
  79       6160-6212 S Martin Luther King Drive                           Charles Smith                                                    $            350,000.00    Investor Lender        $    350,000.00
  79       6160-6212 S Martin Luther King Drive                           Daniel Matthews, Leah Matthews                                   $            185,922.54    Investor Lender       $      40,000.00
  79       6160-6212 S Martin Luther King Drive                           David M Harris                                                   $            831,700.00    Investor Lender       $      96,000.00
  79       6160-6212 S Martin Luther King Drive                           David R. Trengrove                                               $            705,123.88    Investor Lender       $     150,000.00
  79       6160-6212 S Martin Luther King Drive                           Dennis & Mary Ann Hennefer                                       $            679,378.00    Investor Lender       $      23,768.00
  79       6160-6212 S Martin Luther King Drive                           Direct Lending Partner LLC (successor to Arena DLP Lender LLC    $          3,118,675.50   Institutional Lender
                                                                          and DLP Lending Fund LLC)
  79       6160-6212 S Martin Luther King Drive                           Distributive Marketing Inc.                                      $            100,000.00    Investor Lender       $      50,000.00
  79       6160-6212 S Martin Luther King Drive                           EastWest Funding Trust                                           $             52,000.00    Investor Lender       $      50,000.00
  79       6160-6212 S Martin Luther King Drive                           Elaine Sison Ernst                                               $             95,000.00    Investor Lender
  79       6160-6212 S Martin Luther King Drive                           Francisco Fernandez                                              $            584,237.50    Investor Lender        $     65,000.00
  79       6160-6212 S Martin Luther King Drive                           Gary R. Burnham Jr. Solo 401K Trust                              $            205,608.00    Investor Lender       $      10,000.00
  79       6160-6212 S Martin Luther King Drive                           Gowrisankar Challagundla                                         $             59,750.00    Investor Lender       $      50,000.00
  79       6160-6212 S Martin Luther King Drive                           Grathia Corp                                                     $          1,184,081.00    Investor Lender       $      50,000.00
  79       6160-6212 S Martin Luther King Drive                           Green Light Investments, LLC                                     $             90,000.00    Investor Lender       $      50,000.00
  79       6160-6212 S Martin Luther King Drive                           Guenter Scheel and Karen Scheel                                  $             25,000.00    Investor Lender       $      25,000.00
  79       6160-6212 S Martin Luther King Drive                           Ingrid Beyer and Joel Beyer                                      $             10,346.02    Investor Lender       $      10,000.00
  79       6160-6212 S Martin Luther King Drive                           iPlanGroup Agent for Custodian FBO Andrew Brooks IRA             $             46,000.00    Investor Lender       $      20,000.00
                                                                          Account 3301018
  79       6160-6212 S Martin Luther King Drive                           iPlanGroup Agent for Custodian FBO Charles Powell IRA            $            260,000.00    Investor Lender
  79       6160-6212 S Martin Luther King Drive                           Irene Gacad                                                      $             26,103.82    Investor Lender        $     25,000.00
  79       6160-6212 S Martin Luther King Drive                           James Walsh                                                      $            200,000.00    Investor Lender        $     50,000.00
  79       6160-6212 S Martin Luther King Drive                           Jason Ragan - TSA                                                $            327,324.29     Equity Investor      $     110,000.00
  79       6160-6212 S Martin Luther King Drive                           Jeffery B McMeans                                                $             53,333.35    Investor Lender       $      50,000.00
  79       6160-6212 S Martin Luther King Drive                           John A Martino & Carole J Wysocki                                $             12,171.78   Investor Lender        $      50,000.00
  79       6160-6212 S Martin Luther King Drive                           John B. Allred & Glenda K. Allred                                $          1,421,646.52 Investor Lender and
                                                                                                                                                                      Equity Investor
  79       6160-6212 S Martin Luther King Drive                           John E Mize                                                      $             50,000.00   Investor Lender        $      50,000.00
  79       6160-6212 S Martin Luther King Drive                           Karl R. DeKlotz                                                  $          1,586,165.90    Investor Lender       $     100,000.00
  79       6160-6212 S Martin Luther King Drive                           Knickerboxer LLC                                                 $            102,505.16    Investor Lender       $      50,000.00
  79       6160-6212 S Martin Luther King Drive                           Kyle Jacobs                                                      $             95,000.00    Investor Lender       $      30,000.00
  79       6160-6212 S Martin Luther King Drive                           Larry White                                                      $             53,900.00    Investor Lender       $      52,500.00
  79       6160-6212 S Martin Luther King Drive                           Laura J. Sohm IRA                                                $            104,593.29    Investor Lender        $     63,000.00
  79       6160-6212 S Martin Luther King Drive                           LEVENT KESEN                                                     $            150,000.00    Investor Lender       $      50,000.00
  79       6160-6212 S Martin Luther King Drive                           Louis Barrows                                                    $             25,000.00     Equity Investor      $      25,000.00
  79       6160-6212 S Martin Luther King Drive                           Madison Trust Company Custodian FBO Kathy B. Talman IRA          $             75,000.00    Investor Lender        $     25,000.00
  79       6160-6212 S Martin Luther King Drive                           Madison Trust Custodian FBO Brent Jacobs                         $             37,881.00    Investor Lender        $     37,881.00
  79       6160-6212 S Martin Luther King Drive                           Maricris M. Lee                                                  $              8,426.68    Investor Lender
  79       6160-6212 S Martin Luther King Drive                           May M. Akamine for Aurora Investments, LLC (assets formerly      $            631,739.82    Investor Lender       $      60,000.00
                                                                          under MayREI, LLC)




                                                                                                 22
                                Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 27 of 67 PageID #:14624
                                                                  Amended Exhibit 1



Property            Property Address              Alternative Address                               Claimant Name                          Claimed Amount (Total    Claim Category as   Amount Claimed
Number                                                                                                                                    Claimed Amount in Claim Identified on Claim   to be Invested in
                                                                                                                                          Category as Identified on       Form              Property
                                                                                                                                                Claim Form)
  79       6160-6212 S Martin Luther King Drive                         Meadows Enterprises Inc, Kenyon Meadows, president                 $              75,000.00  Investor Lender     $     25,000.00
  79       6160-6212 S Martin Luther King Drive                         Michael Arthur Goldman (also know as Mike Goldman, Michael A.      $             80,377.98   Investor Lender     $     61,860.75
                                                                        Goldman, Michael Goldman)
  79       6160-6212 S Martin Luther King Drive                         Michael Warner, Trustee of Warner Chiropractic Care Center, PC     $            203,254.00   Equity Investor    $      90,000.00
                                                                        PSP
  79       6160-6212 S Martin Luther King Drive                         Michael Warner, Trustee of Warner Chiropractic Care Center, PC     $            203,254.00   Investor Lender    $      90,000.00
                                                                        PSP
  79       6160-6212 S Martin Luther King Drive                         Moran Blueshtein and Upender Subramanian                           $            146,857.18   Investor Lender     $     46,000.00
  79       6160-6212 S Martin Luther King Drive                         Mountain West LLC IRA FBO Rachael B. Curcio Acct# 50679-01         $            159,000.00   Investor Lender     $      7,000.00

  79       6160-6212 S Martin Luther King Drive                         Nandini S Chennappan                                               $             10,000.00   Investor Lender    $      10,000.00
  79       6160-6212 S Martin Luther King Drive                         Nehasri Ltd ( investment under Nehasri Ltd by Manoj Donthineni)    $            252,907.00   Investor Lender    $      50,000.00

  79       6160-6212 S Martin Luther King Drive                         New Direction IRA, Inc. FBO Ingrid Beyer, Roth IRA                 $             25,865.84   Investor Lender     $     25,000.00
  79       6160-6212 S Martin Luther King Drive                         Pankaj Patel     BDA EZ NJ VENTURES, LLC.                          $            223,000.00   Investor Lender     $     50,000.00
  79       6160-6212 S Martin Luther King Drive                         Pat DeSantis                                                       $          2,684,539.00   Investor Lender     $    250,000.00
  79       6160-6212 S Martin Luther King Drive                         Patricia J Theil C/F Jacqueline M Theil                            $             62,062.58   Investor Lender     $     11,257.00
  79       6160-6212 S Martin Luther King Drive                         Paul N. Wilmesmeier                                                $            790,185.00   Investor Lender     $     25,000.00
  79       6160-6212 S Martin Luther King Drive                         Philip J Lombardo and Dianne E Lombardo                            $             54,666.63   Investor Lender     $     50,000.00
  79       6160-6212 S Martin Luther King Drive                         PROFESSIONAL RENTAL LP, GEORGE SAMUEL                              $             58,000.04   Investor Lender     $     50,000.00
  79       6160-6212 S Martin Luther King Drive                         Provident Trust Group, LLC FBO Stephan Tang IRA                    $             71,815.00   Investor Lender     $     36,470.00
  79       6160-6212 S Martin Luther King Drive                         Real Envisions LLC                                                 $             53,000.00   Investor Lender     $     50,000.00
  79       6160-6212 S Martin Luther King Drive                         Receivables to Cash, LLC d/b/a Berenger Capital                    $            150,000.00   Investor Lender     $     50,000.00
  79       6160-6212 S Martin Luther King Drive                         Rene Hribal                                                        $          1,525,473.04   Investor Lender     $    100,000.00
  79       6160-6212 S Martin Luther King Drive                         Robert Potter                                                      $            282,999.00   Investor Lender     $     23,000.00
  79       6160-6212 S Martin Luther King Drive                         Sarah Geldart                                                      $             57,200.00   Investor Lender     $     20,000.00
  79       6160-6212 S Martin Luther King Drive                         Steven R. Bald                                                     $            586,378.00   Investor Lender     $     30,000.00
  79       6160-6212 S Martin Luther King Drive                         Steven Roche                                                       $            127,821.13   Investor Lender     $     50,000.00
  79       6160-6212 S Martin Luther King Drive                         Terri S. Tracy                                                     $            265,000.00   Investor Lender     $     25,000.00
  79       6160-6212 S Martin Luther King Drive                         Terry L. Merrill, Sheryl R. Merrill                                $            299,500.00   Investor Lender    $      50,000.00
  79       6160-6212 S Martin Luther King Drive                         The Entrust Group FBO Dee Ann Nason 7230011277                     $            150,000.00   Investor Lender     $     50,000.00
  79       6160-6212 S Martin Luther King Drive                         Todd Colucy                                                        $             54,000.02   Investor Lender    $      50,000.00
  79       6160-6212 S Martin Luther King Drive                         TSC Trust (Patricia Scully, Trustee)                               $             50,000.00   Investor Lender    $      50,000.00
  79       6160-6212 S Martin Luther King Drive                         United Capital Properties, LLC                                     $            144,999.00   Investor Lender    $      30,000.00
  79       6160-6212 S Martin Luther King Drive                         US Freedom Investments, LLC                                        $            175,500.00   Investor Lender    $      25,000.00
  79       6160-6212 S Martin Luther King Drive                         Valery Lipenko                                                     $             50,000.00   Investor Lender     $     50,000.00
  79       6160-6212 S Martin Luther King Drive                         Victor Shaw                                                        $            296,025.03   Investor Lender    $      50,000.00
  79       6160-6212 S Martin Luther King Drive                         Vistex Properties LLC                                              $            107,000.02   Investor Lender    $     100,000.00
  79       6160-6212 S Martin Luther King Drive                         William (Will) J Cook III                                          $            100,000.00   Investor Lender
  79       6160-6212 S Martin Luther King Drive                         William B. Dreischmeir                                                                       Investor Lender    $      60,000.00
  79       6160-6212 S Martin Luther King Drive                         William H. Akins, Jr. (CAMA SDIRA LLC FBO Bill Akins IRA)          $          1,100,000.00   Investor Lender    $      35,000.00
  79       6160-6212 S Martin Luther King Drive                         William Needham                                                    $            355,428.00   Investor Lender    $      25,000.00
  79       6160-6212 S Martin Luther King Drive                         Wisemove Properties LLC, (Anthony and Linda Reid, members)         $            668,979.00   Investor Lender
  79       6160-6212 S Martin Luther King Drive                         Yin Liu, Ping Xu                                                   $            300,000.00   Investor Lender     $    100,000.00
  80               2736 W 64th Street                                   1839 Fund I LLC                                                    $             29,514.00   Investor Lender    $      24,500.00
  80               2736 W 64th Street                                   ARBOR VENTURES OVERSEAS LIMITED, LLC                               $            176,122.67   Investor Lender     $     10,000.00
  80               2736 W 64th Street                                   Arthur and Dinah Bertrand                                          $          1,000,000.00   Investor Lender     $    100,000.00
  80               2736 W 64th Street                                   DANIEL J MARTINEAU                                                 $            321,016.60   Investor Lender    $      50,000.00
  80               2736 W 64th Street                                   Debbie Lasley                                                      $            104,550.09   Investor Lender    $      50,000.00




                                                                                                    23
                          Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 28 of 67 PageID #:14625
                                                            Amended Exhibit 1



Property      Property Address        Alternative Address                             Claimant Name                   Claimed Amount (Total    Claim Category as        Amount Claimed
Number                                                                                                               Claimed Amount in Claim Identified on Claim        to be Invested in
                                                                                                                     Category as Identified on       Form                   Property
                                                                                                                           Claim Form)
  80          2736 W 64th Street                             Edge Investments, LLC, Janet F. Turco, Owner/Member IRA  $           1,031,324.00  Investor Lender          $     30,000.00
  80          2736 W 64th Street                             EQUITY TRUST COMPANY CUSTODIAN FBO ALBERT RUFFIN $                      50,000.00  Investor Lender          $     50,000.00
                                                             IRA
  80          2736 W 64th Street                             Hongjun Li and Sheyu Zhou                                $              95,370.00  Investor Lender         $      93,000.00
  80          2736 W 64th Street                             John P. Sullivan                                              $       107,000.00     Investor Lender       $      57,000.00
  80          2736 W 64th Street                             Leah Kalish                                                   $       119,000.00     Investor Lender       $      70,000.00
  80          2736 W 64th Street                             Liberty EBCP, LLC                                             $     10,638,796.40   Institutional Lender
  80          2736 W 64th Street                             Mark Young                                                    $       366,131.08     Investor Lender       $      50,000.00
  80          2736 W 64th Street                             Paul Applefield (401k)                                        $       106,000.00     Investor Lender       $      30,000.00
  80          2736 W 64th Street                             Paul Applefield (Fam. Trust)                                  $       155,000.00     Investor Lender        $     20,000.00
  80          2736 W 64th Street                             Robert Guiney                                                 $       112,260.00     Investor Lender       $      50,000.00
  80         2736 W 64th Street                              Sunshine Bliss LLC                                            $        32,800.00     Investor Lender       $      32,800.00
  80         2736 W 64th Street                              The Anchor Group LLC - Ronald J. Hansen, Managing Partner     $        25,000.00     Investor Lender       $      30,000.00
  81       4317 S Michigan Avenue                            Austin Capital Trust Company on behalf of Summit Trust        $        77,520.06     Investor Lender       $      19,000.00
                                                             Company, custodian FBO David R Theil MD
  81       4317 S Michigan Avenue                            Capital Investors, LLC                                        $       930,376.31     Investor Lender       $     113,793.00
  81       4317 S Michigan Avenue                            Deborah Buffamanti                                            $        34,723.00      Equity Investor
  81       4317 S Michigan Avenue                            Deborah Buffamanti                                            $        34,723.00      Equity Investor      $      50,000.00
  81       4317 S Michigan Avenue                            Gerry / Clarice Recamara                                      $          2,227.80    Investor Lender
  81       4317 S Michigan Avenue                            Hang Zhou and Lu Dong                                         $       157,821.57     Investor Lender       $      50,000.00
  81       4317 S Michigan Avenue                            Harvey Singer                                                 $       854,387.63     Investor Lender       $     210,000.00
  81       4317 S Michigan Avenue                            Hillside Fund, LLC - Janet F. Turco, Owner/ Managing Member   $       505,000.00     Investor Lender        $     75,000.00
  81       4317 S Michigan Avenue                            Liberty EBCP, LLC                                             $    10,638,796.40    Institutional Lender
  81       4317 S Michigan Avenue                            Marjorie Jean Sexton                                          $       200,000.00     Investor Lender       $       9,436.00
  81       4317 S Michigan Avenue                            Michael F Grant & L. Gretchen Grant                           $       695,000.00     Investor Lender       $      50,000.00
  81       4317 S Michigan Avenue                            Paul Harrison                                                 $       420,331.59     Investor Lender       $     152,771.00
  81       4317 S Michigan Avenue                            Paul N. Wilmesmeier                                           $       790,185.00     Investor Lender       $      25,000.00
  81       4317 S Michigan Avenue                            PINELLAS FLORIDA FREEDOM REALTY, LLC (GARRETT                 $        10,000.00     Investor Lender        $     10,000.00
                                                             MILLER)
  81       4317 S Michigan Avenue                            Ramsey Stephan                                                $        50,000.00     Investor Lender       $      20,000.00
  81       4317 S Michigan Avenue                            Ronald Mark Beal                                              $        90,000.00     Investor Lender       $      90,000.00
  81       4317 S Michigan Avenue                            Sohm Strategic Investments, LLC                               $        77,250.00     Investor Lender       $      25,000.00
  81       4317 S Michigan Avenue                            SUSAN MARTINEZ                                                $        51,000.00     Investor Lender       $      50,000.00
  81       4317 S Michigan Avenue                            Thaddeus Gala                                                 $       100,000.00     Investor Lender
  81       4317 S Michigan Avenue                            Verdell Michaux                                               $        34,000.00      Equity Investor      $       4,000.00
  82       6355-59 S Talman Avenue   2616-22 W 64th Street   Adir Hazan                                                    $       150,000.00     Investor Lender        $     50,000.00
  82       6355-59 S Talman Avenue   2616-22 W 64th Street   ALICE HAN                                                     $        51,498.62     Investor Lender        $     50,000.00
  82       6355-59 S Talman Avenue   2616-22 W 64th Street   Annie Chang                                                   $       246,935.34     Investor Lender        $     16,882.00
  82       6355-59 S Talman Avenue   2616-22 W 64th Street   Brett Burnham (                                               $       215,335.54     Investor Lender       $      25,000.00
                                                             iPlanGroup Agent for Custodian FBO Brett Burnham)
  82       6355-59 S Talman Avenue   2616-22 W 64th Street   Charles P McEvoy                                              $       438,733.33     Investor Lender       $      30,000.00
  82       6355-59 S Talman Avenue   2616-22 W 64th Street   DANIEL J MARTINEAU                                            $       321,016.60     Investor Lender       $      25,250.00
  82       6355-59 S Talman Avenue   2616-22 W 64th Street   H&W Management Company, Inc.                                  $       200,000.00     Investor Lender       $     200,000.00
  82       6355-59 S Talman Avenue   2616-22 W 64th Street   Hopson & Associates LLC                                       $        75,000.00     Investor Lender        $     75,000.00
  82       6355-59 S Talman Avenue   2616-22 W 64th Street   Huiyi Yang                                                    $        37,000.00     Investor Lender       $      37,000.00
  82       6355-59 S Talman Avenue   2616-22 W 64th Street   Jane Shafrin                                                  $       110,000.00     Investor Lender       $      50,000.00
  82       6355-59 S Talman Avenue   2616-22 W 64th Street   Jay Sutherland                                                $        51,749.99     Investor Lender       $      50,000.00
  82       6355-59 S Talman Avenue   2616-22 W 64th Street   John Braden and Cynthia Braden                                $        37,691.67     Investor Lender        $     50,000.00




                                                                                      24
                          Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 29 of 67 PageID #:14626
                                                            Amended Exhibit 1



Property      Property Address         Alternative Address                                Claimant Name                        Claimed Amount (Total    Claim Category as       Amount Claimed
Number                                                                                                                        Claimed Amount in Claim Identified on Claim       to be Invested in
                                                                                                                              Category as Identified on       Form                  Property
                                                                                                                                    Claim Form)
  82       6355-59 S Talman Avenue                             Kelly E Welton, and Mary M Andrews, deceased                    $             83,813.00   Investor Lender        $       3,000.00
  82       6355-59 S Talman Avenue     2616-22 W 64th Street   Kester Brothers Farm, LLC, C/O James R. Kester                  $            152,911.82    Investor Lender        $     30,000.00
  82       6355-59 S Talman Avenue     2616-22 W 64th Street   Liberty EBCP, LLC                                               $         10,638,796.40   Institutional Lender
  82       6355-59 S Talman Avenue     2616-22 W 64th Street   Mountain West LLC IRA FBO Rachael B. Curcio Acct# 50679-01      $            159,000.00    Investor Lender        $     50,000.00

  82       6355-59 S Talman Avenue     2616-22 W 64th Street   Pat DeSantis                                                    $          2,684,539.00    Investor Lender        $    110,000.00
  82       6355-59 S Talman Avenue     2616-22 W 64th Street   Quest IRA Inc. FBO Rebeca E. Savory-Romero IRA Account          $            184,785.31    Investor Lender       $      45,000.00
                                                               #15528-11 and #15528-21
  82       6355-59 S Talman Avenue     2616-22 W 64th Street   Robert Potter                                                   $            282,999.00    Investor Lender        $      4,858.00
  82       6355-59 S Talman Avenue     2616-22 W 64th Street   Sidney Cohn                                                     $             87,049.30    Investor Lender        $     60,000.00
  82       6355-59 S Talman Avenue     2616-22 W 64th Street   Steven Roche                                                    $            127,821.13    Investor Lender        $     10,000.00
  82       6355-59 S Talman Avenue     2818-36 E 78th Street   Terri S. Tracy                                                  $            265,000.00    Investor Lender        $     70,000.00
  82       6355-59 S Talman Avenue     2616-22 W 64th Street   The Jacqueline C Rowe Living Trust                              $            372,417.74    Investor Lender
  82       6355-59 S Talman Avenue     2616-22 W 64th Street   The Moore/Ferrer Family 2004 Trust                              $            208,341.66     Investor Lender      $      50,000.00
  83        6356 S California Avenue    2804 W 64th Street     Bancroft, Ed (iPlanGroup Agent for Custodian FBO Ed Bancroft    $            258,060.00   Investor Lender and
                                                               Roth)                                                                                        Equity Investor
  83       6356 S California Avenue     2804 W 64th Street     Capital Investors, LLC                                          $            930,376.31     Investor Lender      $     250,021.00
  83       6356 S California Avenue     2804 W 64th Street     Cross 5774 Holdings LLC - Cross Global Funding Group            $             75,000.00    Investor Lender        $     25,000.00
  83       6356 S California Avenue     2804 W 64th Street     Francisco Fernandez                                             $            584,237.50    Investor Lender        $     41,604.00
  83       6356 S California Avenue     2804 W 64th Street     Gallowglass LLC c/o Patrick Bournes                             $            100,000.00    Investor Lender
  83       6356 S California Avenue     2804 W 64th Street     iPlanGroup Agent for Custodian FBO Laura Dirnberger Roth IRA    $             71,321.00    Investor Lender        $      9,321.00
  83       6356 S California Avenue     2804 W 64th Street     iPlanGroup Agent for Custodian FBO Michael Dirnberger ROTH      $             44,433.00    Investor Lender       $       7,152.00
                                                               IRA
  83       6356 S California Avenue     2804 W 64th Street     John E. Wysocki                                                 $            117,000.00     Equity Investor
  83       6356 S California Avenue     2804 W 64th Street     Kathleen Martin                                                 $            304,605.24     Equity Investor      $      50,095.00
  83       6356 S California Avenue     2804 W 64th Street     Liberty EBCP, LLC                                               $         10,638,796.40   Institutional Lender
  83       6356 S California Avenue     2804 W 64th Street     Nicolas and Joyce Jenks                                         $            155,249.47    Investor Lender       $      25,000.00
  83       6356 S California Avenue     2804 W 64th Street     OAK BARREL ONE, LLC (TED GUILLEN)                               $             20,038.00    Investor Lender       $      20,038.00
  83       6356 S California Avenue     2804 W 64th Street     Paul Scribner                                                   $            200,000.00    Investor Lender       $       7,910.00
  83       6356 S California Avenue     2804 W 64th Street     Rochelle Minchow                                                $            190,000.00    Investor Lender        $    110,000.00
  83       6356 S California Avenue     2804 W 64th Street     Scott E Pammer                                                  $            243,954.00    Investor Lender       $      50,000.00
  83       6356 S California Avenue     2804 W 64th Street     Strata Trust Company FBO Vincent Michael Spreuwenberg IRA       $             39,976.38    Investor Lender        $     35,067.00
                                                               201207909
  83       6356 S California Avenue     2804 W 64th Street     The Peter Paul Nuspl Living Trust                               $          1,123,278.00    Investor Lender        $    149,212.00
  83       6356 S California Avenue     2804 W 64th Street     Virginia Lieblein                                               $             19,551.16    Investor Lender       $      16,698.33
  84        7051 S Bennett Avenue                              1839 Fund I LLC                                                 $             87,717.00    Investor Lender       $      70,470.00
  84        7051 S Bennett Avenue                              Annie Chang                                                     $            246,935.34    Investor Lender       $       2,618.00
  84        7051 S Bennett Avenue                              Barbara Burton                                                  $             99,000.00    Investor Lender       $      99,000.00
  84        7051 S Bennett Avenue                              Best Capital Funding Inc                                        $             28,000.00    Investor Lender       $      25,000.00
  84        7051 S Bennett Avenue                              Donald Freers aka Meadows Advisors LLC                          $            198,000.00    Investor Lender       $       5,000.00
  84        7051 S Bennett Avenue                              Green Light Investments, LLC                                    $             90,000.00                          $      40,000.00
  84        7051 S Bennett Avenue                              Jerry Adamsky                                                   $             84,000.00    Investor Lender       $      50,000.00
  84        7051 S Bennett Avenue                              Julie Patel                                                     $             97,038.00    Investor Lender
  84        7051 S Bennett Avenue                              Kimberly W Robinson                                             $             98,000.00    Investor Lender       $      50,000.00
  84        7051 S Bennett Avenue                              Liberty EBCP, LLC                                               $         10,638,796.40   Institutional Lender
  84        7051 S Bennett Avenue                              Melanie T. or Gary M. Gonzales                                  $            525,525.01    Investor Lender       $     155,000.00
  84        7051 S Bennett Avenue                              Paul Scribner                                                   $            200,000.00    Investor Lender       $      50,000.00
  84        7051 S Bennett Avenue                              Steve Weera Tonasut and Esther Kon Tonasut                      $             50,000.00    Investor Lender       $      50,000.00




                                                                                      25
                           Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 30 of 67 PageID #:14627
                                                             Amended Exhibit 1



Property        Property Address         Alternative Address                           Claimant Name                           Claimed Amount (Total    Claim Category as       Amount Claimed
Number                                                                                                                        Claimed Amount in Claim Identified on Claim       to be Invested in
                                                                                                                              Category as Identified on       Form                  Property
                                                                                                                                    Claim Form)
  84         7051 S Bennett Avenue                             The Jacqueline C Rowe Living Trust                              $             372,417.74  Investor Lender        $      75,000.00
  84         7051 S Bennett Avenue                             The Peter Paul Nuspl Living Trust                               $          1,123,278.00    Investor Lender       $     175,530.00
  84         7051 S Bennett Avenue                             United Capital Properties, LLC                                  $            144,999.00    Investor Lender       $      36,730.00
  84         7051 S Bennett Avenue                             Wisemove Properties LLC, (Anthony and Linda Reid, members)      $            668,979.00    Investor Lender
  84         7051 S Bennett Avenue                             XUWEN LIN                                                       $             58,700.00    Investor Lender       $       8,523.00
  84         7051 S Bennett Avenue                             ZIN INVESTMENTS LLC - c/o WILLIAM J. IANNAZZI                   $            402,500.00    Investor Lender        $    350,000.00
  85       7201-07 S Dorchester Avenue   1401 E 72nd Street    Aluvelu Homes LLC                                               $            169,271.00    Investor Lender       $       5,000.00
  85       7201-07 S Dorchester Avenue   1401 E 72nd Street    Asians Investing In Real Estate LLC                             $          1,278,402.00    Investor Lender        $     60,000.00
  85       7201-07 S Dorchester Avenue   1401 E 72nd Street    Clearwood Funding, LLC                                          $            150,000.00    Investor Lender       $      50,000.00
  85       7201-07 S Dorchester Avenue   1401 E 72nd Street    Francisco Fernandez                                             $            584,237.50    Investor Lender       $      23,396.00
  85       7201-07 S Dorchester Avenue   1401 E 72nd Street    Frank and Laura Sohm                                            $            167,893.65    Investor Lender       $      14,700.00
  85       7201-07 S Dorchester Avenue   1401 E 72nd Street    Freda R. Smith                                                  $             25,141.58    Investor Lender       $      20,000.00
  85       7201-07 S Dorchester Avenue   1401 E 72nd Street    Gallowglass LLC c/o Patrick Bournes                             $            100,000.00    Investor Lender
  85       7201-07 S Dorchester Avenue   1401 E 72nd Street    George S Black                                                  $             95,000.00    Investor Lender       $      27,000.00
  85       7201-07 S Dorchester Avenue   1401 E 72nd Street    Hillside Fund, LLC - Janet F. Turco, Owner/ Managing Member     $            505,000.00    Investor Lender        $     50,000.00
  85       7201-07 S Dorchester Avenue   1401 E 72nd Street    iPlan Group FBO Randall Pong IRA                                $             60,568.03 Investor Lender and
                                                                                                                                                          Equity Investor
  85       7201-07 S Dorchester Avenue   1401 E 72nd Street    iPlanGroup Agent for Custodian FBO Laura Dirnberger Roth IRA    $             71,321.00   Investor Lender         $      7,800.00
  85       7201-07 S Dorchester Avenue   1401 E 72nd Street    IPlanGroup Agent for Custodian FBO Mark Young                   $            380,000.00    Investor Lender        $     20,000.00
  85       7201-07 S Dorchester Avenue   1401 E 72nd Street    iPlanGroup Agent for Custodian FBO Rajanikanth Tanikella IRA    $            110,000.00    Investor Lender        $     50,000.00
  85       7201-07 S Dorchester Avenue   1401 E 72nd Street    JN Investment Trust, Trustee Janice Nelson                      $            160,000.00    Investor Lender        $     60,000.00
  85       7201-07 S Dorchester Avenue   1401 E 72nd Street    Liberty EBCP, LLC                                               $         10,638,796.40   Institutional Lender
  85       7201-07 S Dorchester Avenue   1401 E 72nd Street    Lori Waring                                                     $             65,063.99    Investor Lender       $      50,000.00
  85       7201-07 S Dorchester Avenue   1401 E 72nd Street    MADISON TRUST COMPANY CUSTODIAN FBO JAMES R                     $             51,749.00    Investor Lender       $      50,000.00
                                                               ROBINSON SELF-DIRECTED ROTH IRA 1704092
  85       7201-07 S Dorchester Avenue   1401 E 72nd Street    Michael Hill                                                    $             85,000.00    Investor Lender
  85       7201-07 S Dorchester Avenue   1401 E 72nd Street    Nicolas and Joyce Jenks                                         $            155,249.47    Investor Lender       $      50,000.00
  85       7201-07 S Dorchester Avenue   1401 E 72nd Street    Optima Property Solutions, LLC                                  $            487,209.71    Investor Lender        $     77,500.00
  85       7201-07 S Dorchester Avenue   1401 E 72nd Street    Pat DeSantis                                                    $          2,684,539.00    Investor Lender        $    110,000.00
  85       7201-07 S Dorchester Avenue   1401 E 72nd Street    Paul N. Wilmesmeier                                             $            790,185.00    Investor Lender       $      25,000.00
  85       7201-07 S Dorchester Avenue   1401 E 72nd Street    Ping Liu                                                        $             58,505.33    Investor Lender       $      50,000.00
  85       7201-07 S Dorchester Avenue   1401 E 72nd Street    Rachel Beck                                                     $             64,480.66    Investor Lender       $      50,000.00
  85       7201-07 S Dorchester Avenue   1401 E 72nd Street    Robert Potter                                                   $            282,999.00    Investor Lender       $      11,868.00
  85       7201-07 S Dorchester Avenue   1401 E 72nd Street    Steven Roche                                                    $            127,821.13    Investor Lender       $      20,000.00
  85       7201-07 S Dorchester Avenue   1401 E 72nd Street    Teresita M. Shelton                                             $            426,513.00    Investor Lender       $      50,000.00
  85       7201-07 S Dorchester Avenue   1401 E 72nd Street    Timothy S Sharp                                                 $            650,000.00    Investor Lender       $      50,000.00
  85       7201-07 S Dorchester Avenue   1401 E 72nd Street    Towpath Investments LLC - Robert Kessing (manager)              $            135,000.00    Investor Lender       $      30,000.00
  85       7201-07 S Dorchester Avenue   1401 E 72nd Street    William H. Akins, Jr.                                           $          1,100,000.00     Equity Investor      $      50,000.00
  86        7442-48 S Calumet Avenue                           Alex Breslav                                                    $            247,000.00    Investor Lender       $      50,000.00
  86        7442-48 S Calumet Avenue                           Arthur Bertrand                                                 $             78,079.82    Investor Lender        $     50,000.00
  86        7442-48 S Calumet Avenue                           Bancroft, Ed (iPlanGroup Agent for Custodian FBO Ed Bancroft    $            258,060.00   Investor Lender and
                                                               Roth)                                                                                        Equity Investor
  86        7442-48 S Calumet Avenue                           Bluebridge Partners Limited                                     $            791,620.17     Investor Lender       $    290,000.00
  86        7442-48 S Calumet Avenue                           Bonaparte Properties LLC                                        $             25,000.00    Investor Lender       $      25,000.00
  86        7442-48 S Calumet Avenue                           David Marcus                                                    $          1,370,484.00    Investor Lender       $     105,000.00
  86        7442-48 S Calumet Avenue                           Demetres Velendzas                                              $             51,500.00    Investor Lender       $      50,000.00
  86        7442-48 S Calumet Avenue                           Harvey Singer                                                   $            854,387.63    Investor Lender       $      37,500.00
  86        7442-48 S Calumet Avenue                           iPlanGroup Agent for Custodian FBO Mary Lohrman IRA             $             51,783.33    Investor Lender        $     50,000.00




                                                                                       26
                         Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 31 of 67 PageID #:14628
                                                           Amended Exhibit 1



Property      Property Address        Alternative Address                             Claimant Name                        Claimed Amount (Total    Claim Category as       Amount Claimed
Number                                                                                                                    Claimed Amount in Claim Identified on Claim       to be Invested in
                                                                                                                          Category as Identified on       Form                  Property
                                                                                                                                Claim Form)
  86       7442-48 S Calumet Avenue                           Iplangroup agent for custodian FBO Richard Lohrman IRA       $             129,701.60  Investor Lender         $     35,000.00
  86       7442-48 S Calumet Avenue                           Jerome B. Shaffer                                            $            250,000.00    Investor Lender       $     150,000.00
  86       7442-48 S Calumet Avenue                           Liberty EBCP, LLC                                            $         10,638,796.40   Institutional Lender
  86       7442-48 S Calumet Avenue                           Paul Harrison                                                $            420,331.59     Investor Lender      $     124,329.00
  86       7442-48 S Calumet Avenue                           Robert Guiney                                                $            112,260.00     Investor Lender      $      25,000.00
  86       7442-48 S Calumet Avenue                           Teresita M. Shelton                                          $            426,513.00    Investor Lender       $      30,000.00
  86       7442-48 S Calumet Avenue                           The Peter Paul Nuspl Living Trust                            $          1,123,278.00    Investor Lender       $      11,121.00
  86       7442-48 S Calumet Avenue                           Timothy S Sharp                                              $            650,000.00    Investor Lender       $      50,000.00
  87         7508 S Essex Avenue      2453-59 E 75th Street   ALEX BRESLAV                                                 $            247,000.00    Investor Lender       $      57,000.00
  87         7508 S Essex Avenue      2453-59 E 75th Street   Anjie Comer                                                  $             25,000.00     Equity-Investor
  87         7508 S Essex Avenue      2453-59 E 75th Street   Asians Investing In Real Estate LLC                          $          1,278,402.00    Investor Lender        $     55,000.00
  87         7508 S Essex Avenue      2453-59 E 75th Street   Bernadette Chen (Eleven St Felix St. Realty)                 $          1,000,000.00     Equity Investor       $     50,000.00
  87         7508 S Essex Avenue      2453-59 E 75th Street   BETH DENTON (Elisabeth Denton)                               $             51,751.49    Investor Lender        $     50,000.00
  87         7508 S Essex Avenue      2453-59 E 75th Street   BETH DENTON (IRA Services Trust Company CFBO Beth            $             20,699.99    Investor Lender        $     20,000.00
                                                              Denton)
  87         7508 S Essex Avenue      2453-59 E 75th Street   Capital Liability Investments, LLC                           $             55,025.00    Investor Lender        $     55,000.00
  87         7508 S Essex Avenue      2453-59 E 75th Street   Charlotte A Hofer                                            $            370,000.00     Equity Investor
  87         7508 S Essex Avenue      2453-59 E 75th Street   Cosmos Building Maintenance Solo 401K Trust Rolando Lopez    $             50,000.00    Investor Lender        $     50,000.00
  87         7508 S Essex Avenue      2453-59 E 75th Street   DANIEL J MARTINEAU                                           $            321,016.60    Investor Lender       $     110,000.00
  87         7508 S Essex Avenue      2453-59 E 75th Street   David M Harris                                               $            831,700.00    Investor Lender       $      53,000.00
  87         7508 S Essex Avenue      2453-59 E 75th Street   Eric Schwartz                                                $            144,153.72    Investor Lender        $      7,213.00
  87         7508 S Essex Avenue      2453-59 E 75th Street   Henry C. Scheuller                                           $            246,440.00    Investor Lender
  87         7508 S Essex Avenue      2453-59 E 75th Street   Huiyi Yang                                                   $             21,935.00    Investor Lender        $     21,935.00
  87         7508 S Essex Avenue      2453-59 E 75th Street   iPlan Group FBO Randall Pong IRA                             $             60,568.03 Investor Lender and
                                                                                                                                                      Equity Investor
  87         7508 S Essex Avenue      2453-59 E 75th Street   James M McKnight and Silma L McKnight                        $            140,325.13   Investor Lender         $     11,000.00
  87         7508 S Essex Avenue      2453-59 E 75th Street   James Taber                                                  $            125,000.00    Investor Lender        $     50,000.00
  87         7508 S Essex Avenue      2453-59 E 75th Street   Jason Ragan - TSA                                            $            473,079.71     Equity Investor      $      16,100.00
  87         7508 S Essex Avenue      2453-59 E 75th Street   Jason Ragan - TSA                                            $            128,050.00     Equity-Investor       $     20,600.00
  87         7508 S Essex Avenue      2453-59 E 75th Street   Joel Feingold JFKN Investment Trust                          $             95,000.00    Investor Lender        $     40,000.00
  87         7508 S Essex Avenue      2453-59 E 75th Street   LA DONNA WRIGHT ACKLEN                                       $            268,666.74    Investor Lender       $      50,000.00
  87         7508 S Essex Avenue      2453-59 E 75th Street   Liberty EBCP, LLC                                            $         10,638,796.40   Institutional Lender
  87         7508 S Essex Avenue      2453-59 E 75th Street   Lori Moreland                                                $            102,348.00    Investor Lender       $      50,000.00
  87         7508 S Essex Avenue      2453-59 E 75th Street   Madison Trust Company Custodian FBO David Harris             $             53,487.09    Investor Lender       $      53,000.00
  87         7508 S Essex Avenue      2453-59 E 75th Street   Madison Trust Company Custodian FBO Stuart Edelman           $            255,332.70    Investor Lender       $      50,000.00
  87         7508 S Essex Avenue      2453-59 E 75th Street   Phyllis Harte                                                $             36,069.53    Investor Lender       $       9,270.00
  87         7508 S Essex Avenue      2453-59 E 75th Street   Receivables to Cash, LLC d/b/a Berenger Capital              $            150,000.00    Investor Lender       $      50,000.00
  87         7508 S Essex Avenue      2453-59 E 75th Street   Robert R. Cook    Principle Assets LLC                       $              9,000.00    Investor Lender
  87         7508 S Essex Avenue      2453-59 E 75th Street   Rochelle Minchow                                             $            190,000.00    Investor Lender        $     50,000.00
  87         7508 S Essex Avenue      2453-59 E 75th Street   Russ Moreland                                                $              3,000.00    Investor Lender        $     50,000.00
  87         7508 S Essex Avenue      2453-59 E 75th Street   Terri S. Tracy                                               $            265,000.00    Investor Lender        $    120,000.00
  87         7508 S Essex Avenue      2453-59 E 75th Street   Umbrella Investment Partners                                 $             72,894.00    Investor Lender       $      40,000.00
  87         7508 S Essex Avenue      2453-59 E 75th Street   Wesley Pittman (Pittman Gold LLC)                            $            180,048.45    Investor Lender
  87         7508 S Essex Avenue      2453-59 E 75th Street   William H. Akins, Jr.                                        $          1,100,000.00     Equity Investor      $     110,000.00
  87         7508 S Essex Avenue      2453-59 E 75th Street   William H. Akins, Jr. (CAMA SDIRA LLC FBO Bill Akins IRA)    $          1,100,000.00    Investor Lender       $      10,000.00
  88        7546 S Saginaw Avenue                             Annie Chang                                                  $            246,935.34    Investor Lender       $      63,000.00
  88        7546 S Saginaw Avenue                             Asians Investing In Real Estate LLC                          $          1,278,402.00    Investor Lender       $     115,000.00
  88        7546 S Saginaw Avenue                             Bernadette Chen (Eleven St Felix St. Realty)                 $          1,000,000.00     Equity Investor      $      50,000.00




                                                                                     27
                        Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 32 of 67 PageID #:14629
                                                          Amended Exhibit 1



Property     Property Address       Alternative Address                                Claimant Name                          Claimed Amount (Total    Claim Category as       Amount Claimed
Number                                                                                                                       Claimed Amount in Claim Identified on Claim       to be Invested in
                                                                                                                             Category as Identified on       Form                  Property
                                                                                                                                   Claim Form)
  88       7546 S Saginaw Avenue                            Cecilia Wolff                                                     $             73,887.50   Investor Lender
  88       7546 S Saginaw Avenue                            Daniel Matthews, Leah Matthews                                    $            185,922.54    Investor Lender       $      29,000.00
  88       7546 S Saginaw Avenue                            Elizabeth Zeng                                                    $            148,422.77    Investor Lender       $      12,000.00
  88       7546 S Saginaw Avenue                            Equity Trust Company Custodian FBO Marvette Cofield Roth IRA;     $             25,000.00    Investor Lender        $     25,000.00
                                                            Equity Trust Company Custodian FBO Marvette Cofield SEP IRA

  88       7546 S Saginaw Avenue                            Gary R. Burnham Jr. Solo 401K Trust                               $            205,608.00    Investor Lender        $     10,000.00
  88       7546 S Saginaw Avenue                            Gregory M. Wetz                                                   $             50,000.00    Investor Lender       $      50,000.00
  88       7546 S Saginaw Avenue                            HIROYUKI ROY CHIN & LILLIAN S CHIN JTWROS                         $             26,260.28    Investor Lender       $      50,000.00
  88       7546 S Saginaw Avenue                            Huiyi Yang and Hui Wang                                           $             43,150.22    Investor Lender       $      16,374.00
  88       7546 S Saginaw Avenue                            Investment made by Louis Duane Velez, LLC with Louis Duane        $             50,000.00    Investor Lender        $     50,000.00
                                                            Velez as manager
  88       7546 S Saginaw Avenue                            iPlanGroup Agent for Custodian FBO Charles Powell IRA             $            260,000.00    Investor Lender
  88       7546 S Saginaw Avenue                            Iplangroup agent for custodian FBO Richard Lohrman IRA            $            129,701.60    Investor Lender        $    185,000.00
  88       7546 S Saginaw Avenue                            Ivan A. Campbell                                                  $             52,000.00    Investor Lender
  88       7546 S Saginaw Avenue                            John Bloxham                                                      $            110,000.00    Investor Lender       $      52,991.00
  88       7546 S Saginaw Avenue                            John Bloxham                                                      $             25,123.83    Investor Lender       $      24,333.00
  88       7546 S Saginaw Avenue                            John E. Wysocki                                                   $            117,000.00     Equity Investor
  88       7546 S Saginaw Avenue                            Katie Whitlock                                                    $             61,651.00     Equity Investor
  88       7546 S Saginaw Avenue                            Krushna Dundigalla                                                $             60,000.00    Investor Lender       $      60,000.00
  88       7546 S Saginaw Avenue                            Liberty EBCP, LLC                                                 $         10,638,796.40   Institutional Lender
  88       7546 S Saginaw Avenue                            MaryAnn Zimmerman                                                 $             50,000.00    Investor Lender       $      31,716.00
  88       7546 S Saginaw Avenue                            Michael F Grant & L. Gretchen Grant                               $            695,000.00    Investor Lender       $     110,000.00
  88       7546 S Saginaw Avenue                            Mike Dirnberger                                                   $             15,000.00    Investor Lender
  88       7546 S Saginaw Avenue                            Paul N. Wilmesmeier                                               $            790,185.00    Investor Lender       $      75,000.00
  88       7546 S Saginaw Avenue                            Petra Zoeller                                                     $            546,619.00    Investor Lender       $      50,000.00
  88       7546 S Saginaw Avenue                            Phillip G. Vander Kraats                                          $             80,186.82    Investor Lender       $      28,314.00
  88       7546 S Saginaw Avenue                            QUEST IRA Inc. FBO Francisco A. Romero Sr. Acct# 25282-11         $             89,482.53    Investor Lender       $       5,000.00
                                                            and Acct# 25282-21
  88       7546 S Saginaw Avenue                            Quest IRA Inc. FBO Rebeca E. Savory-Romero IRA Account            $            184,785.31    Investor Lender       $       9,000.00
                                                            #15528-11 and #15528-21
  88       7546 S Saginaw Avenue                            Robert Potter                                                     $            282,999.00    Investor Lender       $      15,500.00
  88       7546 S Saginaw Avenue                            Samir S. Totah and Norma S. Totah, Trustees of the Samir S.       $             24,500.00    Investor Lender       $      50,000.00
                                                            Totah and Norma S. Totah Declaration Trust 03/08/200
  88       7546 S Saginaw Avenue                            Sidney Haggins                                                    $             70,000.00    Investor Lender       $      20,000.00
  88       7546 S Saginaw Avenue                            Sohm Strategic Investments, LLC                                   $             77,250.00    Investor Lender       $      50,000.00
  88       7546 S Saginaw Avenue                            Stephan Tang                                                      $             50,000.00     Equity Investor      $      50,000.00
  88       7546 S Saginaw Avenue                            Terry M McDonald - Horizon Trust Custodian FBO Terry M            $            137,333.33    Investor Lender       $      87,333.33
                                                            McDonald IRA
  88       7546 S Saginaw Avenue                            The Peter Paul Nuspl Living Trust                                 $          1,123,278.00    Investor Lender       $      85,500.00
  88       7546 S Saginaw Avenue                            US Freedom Investments, LLC                                       $            175,500.00    Investor Lender       $       7,500.00
  88       7546 S Saginaw Avenue                            Walter T Akita and Margaret M Akita                               $            100,000.00    Investor Lender        $     50,000.00
  88       7546 S Saginaw Avenue                            White Tiger Revocable Trust, Ira Lovitch, Zinaida Lovitch (aka    $            127,152.37    Investor Lender       $      17,000.00
                                                            Zina Goltsev/Goltseva), Trustees
  88       7546 S Saginaw Avenue                            Wisemove Properties LLC, (Anthony and Linda Reid, members)        $            668,979.00    Investor Lender
  89       7600 S Kingston Avenue   2527-29 E 76th Street   Annie Chang                                                       $            246,935.34    Investor Lender       $       5,000.00
  89       7600 S Kingston Avenue   2527-29 E 76th Street   Arthur Bertrand                                                   $             78,079.82    Investor Lender        $     17,300.00
  89       7600 S Kingston Avenue   2527-29 E 76th Street   Aryeh (Judah) Smith                                               $             50,000.00    Investor Lender        $     50,000.00
  89       7600 S Kingston Avenue   2527-29 E 76th Street   Asians Investing In Real Estate LLC                               $          1,278,402.00    Investor Lender        $     50,000.00




                                                                                   28
                        Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 33 of 67 PageID #:14630
                                                          Amended Exhibit 1



Property     Property Address       Alternative Address                             Claimant Name                              Claimed Amount (Total    Claim Category as       Amount Claimed
Number                                                                                                                        Claimed Amount in Claim Identified on Claim       to be Invested in
                                                                                                                              Category as Identified on       Form                  Property
                                                                                                                                    Claim Form)
  89       7600 S Kingston Avenue   2527-29 E 76th Street   Bernadette Chen (Eleven St Felix St. Realty)                       $           1,000,000.00   Equity Investor        $     68,381.00
  89       7600 S Kingston Avenue   2527-29 E 76th Street   City of Chicago                                                    $             78,479.20          Other           $       1,542.97
  89       7600 S Kingston Avenue   2527-29 E 76th Street   David Marcus                                                       $          1,370,484.00    Investor Lender        $    895,484.00
  89       7600 S Kingston Avenue   2527-29 E 76th Street   Dennis & Mary Ann Hennefer                                         $            679,378.00    Investor Lender       $      47,044.00
  89       7600 S Kingston Avenue                           Donald Minchow                                                     $            225,000.00    Investor Lender       $     110,000.00
  89       7600 S Kingston Avenue   2527-29 E 76th Street   Duke E. Heger and Viviana Heger                                    $            117,000.00    Investor Lender        $     20,000.00
  89       7600 S Kingston Avenue   2527-29 E 76th Street   Frank Sohm IRA                                                     $            148,604.93    Investor Lender        $     15,796.00
  89       7600 S Kingston Avenue   2527-29 E 76th Street   Frank Starosciak                                                   $             47,407.14    Investor Lender       $      20,000.00
  89       7600 S Kingston Avenue   2527-29 E 76th Street   Fraser Realty Capital, LLC                                         $             20,038.00    Investor Lender       $      20,038.00
  89       7600 S Kingston Avenue   2527-29 E 76th Street   Genevieve Giuliana Heger                                           $             20,058.00    Investor Lender       $      10,000.00
  89       7600 S Kingston Avenue   2527-29 E 76th Street   Geronimo Usuga Carmona                                             $              8,937.50    Investor Lender        $     39,333.00
  89       7600 S Kingston Avenue   2527-29 E 76th Street   iPlan Group Agent for Custodian FBO Paula Levand Roth              $             34,819.65    Investor Lender        $     18,497.00
  89       7600 S Kingston Avenue   2527-29 E 76th Street   iPlan Group Agent for Custodian FBO Stephen B Apple ROTH           $             43,705.00    Investor Lender        $     43,705.00
                                                            IRA
  89       7600 S Kingston Avenue   2527-29 E 76th Street   iPlanGroup Agent for Custodian FBO Laura Dirnberger Roth IRA       $             71,321.00    Investor Lender        $      3,715.00
  89       7600 S Kingston Avenue   2527-29 E 76th Street   iPlanGroup Agent for Custodian FBO Michael Dirnberger ROTH         $             44,433.00    Investor Lender        $     14,264.00
                                                            IRA
  89        7600 S Kingston Ave     2527-29 E 76th Street   Jason Ragan - TSA                                                  $            473,079.71     Equity-Investor
  89       7600 S Kingston Avenue   2527-29 E 76th Street   John B. Allred & Glenda K. Allred                                  $          1,421,646.52 Investor Lender and
                                                                                                                                                          Equity Investor
  89       7600 S Kingston Avenue   2527-29 E 76th Street   John Bloxham                                                       $             36,826.17   Investor Lender         $     35,667.00
  89       7600 S Kingston Avenue   2527-29 E 76th Street   Julie Patel                                                        $             97,038.00    Investor Lender
  89       7600 S Kingston Avenue   2527-29 E 76th Street   KAMEDA INVESTMENTS, LLC (Sole Owner/Manager - Arnold               $            220,000.00    Investor Lender       $      80,000.00
                                                            Kunio Kameda)
  89       7600 S Kingston Avenue   2527-29 E 76th Street   Karen Droste                                                       $             74,000.00    Investor Lender        $     74,000.00
  89       7600 S Kingston Avenue                           Kelly E Welton, and Mary M Andrews, deceased                       $             83,813.00    Investor Lender       $       8,000.00
  89       7600 S Kingston Avenue   2527-29 E 76th Street   Law Office of V.L. Heger, A Professional Corporation               $             50,369.00     Investor Lender      $      50,000.00
  89       7600 S Kingston Avenue   2527-29 E 76th Street   Liberty EBCP, LLC                                                  $         10,638,796.40   Institutional Lender
  89       7600 S Kingston Avenue   2527-29 E 76th Street   Madison Trust Company Custodian FBO James R. Talman IRA            $             20,000.00     Investor Lender       $     20,000.00
  89       7600 S Kingston Avenue   2527-29 E 76th Street   Michael F Grant & L. Gretchen Grant                                $            695,000.00    Investor Lender        $     50,000.00
  89       7600 S Kingston Avenue   2527-29 E 76th Street   Midland IRA, Inc. LLC Custodian FBO, Terry L Merrill, IRA          $             60,000.00    Investor Lender        $     60,000.00
                                                            Account # 6820601
  89       7600 S Kingston Avenue   2527-29 E 76th Street   Nehasri Ltd ( investment under Nehasri Ltd by Manoj Donthineni)    $            252,907.00    Investor Lender        $     52,907.00

  89       7600 S Kingston Avenue   2527-29 E 76th Street   Paul N. Wilmesmeier                                                $            790,185.00    Investor Lender       $      25,000.00
  89       7600 S Kingston Avenue   2527-29 E 76th Street   Private Finance Solutions, LLC                                     $            128,406.34    Investor Lender       $      23,328.00
  89       7600 S Kingston Avenue   2527-29 E 76th Street   Quest IRA Inc. FBO Rebeca E. Savory-Romero IRA Account             $            184,785.31    Investor Lender       $      39,953.00
                                                            #15528-11 and #15528-21
  89       7600 S Kingston Avenue   2527-29 E 76th Street   Rita Aken                                                          $             75,000.00    Investor Lender
  89       7600 S Kingston Avenue   2527-29 E 76th Street   Robert Maione                                                      $            110,000.00    Investor Lender        $    110,000.00
  89       7600 S Kingston Avenue   2527-29 E 76th Street   Spectra Investments LLC/ Deborah L. Mullica                        $            579,288.00    Investor Lender        $    126,126.00
                                                                                                                                                           Equity Investor
  89       7600 S Kingston Avenue   2527-29 E 76th Street   Timothy S Sharp                                                    $            650,000.00    Investor Lender        $     50,000.00
  89       7600 S Kingston Avenue   2527-29 E 76th Street   Towpath Investments LLC - Robert Kessing (manager)                 $            135,000.00    Investor Lender       $      25,000.00
  89       7600 S Kingston Avenue   2527-29 E 76th Street   TruStar Real Estate Solutions, LLC                                 $            385,000.00    Investor Lender       $     210,000.00
  89       7600 S Kingston Avenue   2527-29 E 76th Street   United Capital Properties, LLC                                     $            144,999.00    Investor Lender       $      11,257.00
  89       7600 S Kingston Avenue   2527-29 E 76th Street   Uyen Dinh                                                          $             15,793.28    Investor Lender       $       7,192.81
  89       7600 S Kingston Avenue   2527-29 E 76th Street   William and Janice Halbur                                          $             20,000.00    Investor Lender
  89       7600 S Kingston Avenue   2527-29 E 76th Street   XUWEN LIN                                                          $             58,700.00    Investor Lender        $     24,956.00




                                                                                   29
                        Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 34 of 67 PageID #:14631
                                                          Amended Exhibit 1



Property     Property Address          Alternative Address                                  Claimant Name                        Claimed Amount (Total    Claim Category as       Amount Claimed
Number                                                                                                                          Claimed Amount in Claim Identified on Claim       to be Invested in
                                                                                                                                Category as Identified on       Form                  Property
                                                                                                                                      Claim Form)
  90       7656 S Kingston Avenue   2514-2520 East 77th Street   Alcalli Sabat                                                   $             109,396.68  Investor Lender
  90       7656 S Kingston Avenue   2514-2520 East 77th Street   City of Chicago                                                 $             78,479.20          Other           $       2,000.32
  90       7656 S Kingston Avenue   2514-2520 East 77th Street   Edge Investments, LLC, Janet F. Turco, Owner/Member IRA         $          1,031,324.00    Investor Lender        $    102,149.00
  90       7656 S Kingston Avenue   2514-2520 East 77th Street   Harvey Singer                                                   $            854,387.63    Investor Lender        $    100,000.00
  90       7656 S Kingston Avenue   2514-2520 East 77th Street   iPlanGroup Agent for Custodian FBO Charles Michael Anglin       $            165,739.00     Equity Investor       $     50,000.00
  90       7656 S Kingston Avenue   2514-2520 East 77th Street   iPlanGroup Agent for Custodian FBO Charles Michael Anglin       $            238,889.23    Investor Lender        $     50,000.00
  90       7656 S Kingston Avenue   2514-2520 East 77th Street   John E. Wysocki                                                 $            117,000.00     Equity Investor
  90       7656 S Kingston Avenue   2514-2520 East 77th Street   Jose Galarza                                                    $             20,107.00    Investor Lender        $     35,107.00
  90       7656 S Kingston Avenue   2514-2520 East 77th Street   Kingdom Trust Company, Custodian, FBO Louis Duane Velez         $            100,000.00    Investor Lender        $    100,000.00
                                                                 SEP IRA Acc. #7422686172
  90       7656 S Kingston Avenue   2514-2520 East 77th Street   Leah Kalish                                                     $            119,000.00    Investor Lender        $     49,000.00
  90       7656 S Kingston Avenue   2514-2520 East 77th Street   Legacy Trading LLC                                              $            257,000.00    Investor Lender       $      20,000.00
  90       7656 S Kingston Avenue   2514-2520 East 77th Street   Liberty EBCP, LLC                                               $         10,638,796.40   Institutional Lender
  90       7656 S Kingston Avenue   2514-2520 East 77th Street   Mark Young                                                      $            366,131.08    Investor Lender        $     50,000.00
  90       7656 S Kingston Avenue   2514-2520 East 77th Street   Michael D More                                                  $            100,000.00    Investor Lender       $     100,000.00
  90       7656 S Kingston Avenue   2514-2520 East 77th Street   The Edward Falkowitz Living Trust                               $            305,584.73    Investor Lender
  90       7656 S Kingston Avenue   2514-2520 East 77th Street   The Peter Paul Nuspl Living Trust                               $          1,123,278.00    Investor Lender        $     27,165.00
  91        7701 S Essex Avenue                                  1839 Fund I LLC                                                 $            105,200.00    Investor Lender       $      95,000.00
  91        7701 S Essex Avenue                                  Covenant Funding LLC                                            $            386,250.00    Investor Lender       $     300,000.00
  91        7701 S Essex Avenue                                  Dennis & Mary Ann Hennefer                                      $            679,378.00    Investor Lender       $      36,134.00
  91        7701 S Essex Avenue                                  Dennis K McCoy                                                  $            312,238.67    Investor Lender       $     100,000.00
  91        7701 S Essex Avenue                                  Domenic Simone                                                  $            153,246.58     Equity Investor      $     100,000.00
  91        7701 S Essex Avenue                                  Liberty EBCP, LLC                                               $         10,638,796.40   Institutional Lender
  91        7701 S Essex Avenue                                  Louis Duane Velez, LLC (Louis Duane Velez as the manager)       $            150,000.00    Investor Lender        $    150,000.00
  91        7701 S Essex Avenue                                  Quest IRA, Inc. FBO Nandini S. Chennappan IRA # 1847611         $             55,500.00    Investor Lender        $     50,000.00
  91        7701 S Essex Avenue                                  Shane E Veltri                                                  $            465,000.00     Equity Investor      $     465,000.00
  91        7701 S Essex Avenue                                  Terry L. Merrill, Sheryl R. Merrill                             $            299,500.00    Investor Lender       $      50,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street      Annie Chang                                                     $            246,935.34    Investor Lender       $      28,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street      Asians Investing In Real Estate LLC                             $          1,278,402.00    Investor Lender       $     130,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street      Austin Capital Trust Company on behalf of Summit Trust          $             77,520.06    Investor Lender       $      31,000.00
                                                                 Company, custodian FBO David R Theil MD
  92       7748-50 S Essex Avenue     2450-52 E 78th Street      Blessing Strategies, LLC                                        $             29,784.00    Investor Lender        $      7,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street      City of Chicago                                                 $             78,479.20          Other           $       2,097.70
  92       7748-50 S Essex Avenue     2450-52 E 78th Street      Daniel Matthews, Leah Matthews                                  $            185,922.54    Investor Lender       $      20,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street      Ferrara, Judith (CAMAPlan f.b.o Judith D. Ferrara, Roth IRA)    $            300,000.00    Investor Lender        $    250,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street      Francisco Fernandez                                             $            584,237.50    Investor Lender       $      50,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street      Gerry Recamara                                                  $             55,000.00    Investor Lender       $      55,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street      Heidi H. Liu                                                    $             76,079.07     Equity Investor      $      50,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street      Heidi H. Liu                                                    $             38,170.50    Investor Lender        $     50,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street      James Clements                                                  $            185,910.00    Investor Lender        $     50,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street      James Walsh                                                     $            200,000.00    Investor Lender        $    100,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street      JBMacy Solo 401K Trust                                          $             61,950.00    Investor Lender        $     60,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street      John Bloxham for JBMacy Solo 401K Trust                         $             61,950.00    Investor Lender       $      60,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street      John Witzigreuter                                               $            200,000.00    Investor Lender       $      50,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street      Julie Elaine Fogle                                              $             50,000.00    Investor Lender       $      50,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street      Kenneth (Ken) and Maria (Tina) Jorgensen                        $            453,233.25    Investor Lender       $     121,506.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street      Kyle Jacobs                                                     $             95,000.00    Investor Lender        $     95,000.00




                                                                                           30
                         Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 35 of 67 PageID #:14632
                                                           Amended Exhibit 1



Property      Property Address        Alternative Address                              Claimant Name                             Claimed Amount (Total    Claim Category as        Amount Claimed
Number                                                                                                                          Claimed Amount in Claim Identified on Claim        to be Invested in
                                                                                                                                Category as Identified on        Form                  Property
                                                                                                                                      Claim Form)
  92       7748-50 S Essex Avenue     2450-52 E 78th Street   Larry White                                                        $              50,800.00  Investor Lender         $      50,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street   Liberty EBCP, LLC                                                  $         10,638,796.40 Institutional Lender
  92       7748-50 S Essex Avenue     2450-52 E 78th Street   Liwen Zhao                                                         $              98,000.00  Investor Lender          $    156,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street   LMJ Sales, Inc.                                                    $            559,807.34     Investor Lender        $     45,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street   Marjorie Jean Sexton                                               $            200,000.00     Investor Lender       $       3,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street   Mark Young                                                         $            366,131.08     Investor Lender       $      30,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street   Michael F Grant & L. Gretchen Grant                                $            695,000.00     Investor Lender        $    270,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street   Nehasri Ltd ( investment under Nehasri Ltd by Manoj Donthineni)    $            252,907.00     Investor Lender        $     25,000.00

  92       7748-50 S Essex Avenue     2450-52 E 78th Street   Paul Applefield (401k)                                             $            106,000.00     Investor Lender       $      20,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street   Paul Applefield (Fam. Trust)                                       $            155,000.00     Investor Lender        $     30,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street   Paul N. Wilmesmeier                                                $            790,185.00     Investor Lender       $      75,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street   Paul Scribner                                                      $            200,000.00     Investor Lender        $      7,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street   Petra Zoeller                                                      $            546,619.00     Investor Lender       $      70,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street   Phyllis Harte                                                      $             36,069.53     Investor Lender       $      20,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street   QUEST IRA Inc. FBO Francisco A. Romero Sr. Acct# 25282-11          $             89,482.53     Investor Lender       $      10,000.00
                                                              and Acct# 25282-21
  92       7748-50 S Essex Avenue     2450-52 E 78th Street   Quest IRA, Inc. FBO Nandini S. Chennappan IRA # 1847611            $             55,500.00     Investor Lender        $      5,500.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street   Ranell Durgan                                                      $             50,000.00     Investor Lender        $     50,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street   Ranell Durgan                                                      $             50,000.00     Investor Lender        $     50,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street   Rene Hribal                                                        $           1,525,473.04    Investor Lender        $    180,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street   Richard L. Braddock                                                $             92,375.45     Investor Lender        $     50,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street   Steven K. Chennappan IRA # 17293-31                                $            128,000.00     Investor Lender        $     18,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street   Teresita M. Shelton                                                $            426,513.00     Investor Lender       $      30,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street   Timothy S Sharp                                                    $            650,000.00     Investor Lender        $    100,000.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street   United Capital Properties, LLC                                     $            144,999.00     Investor Lender       $       8,730.00
  92       7748-50 S Essex Avenue     2450-52 E 78th Street   Wesley Pittman (Pittman Gold LLC)                                  $            180,048.45     Investor Lender
  92       7748-50 S Essex Avenue     2450-52 E 78th Street   Wisemove Properties LLC, (Anthony and Linda Reid, members)         $            668,979.00     Investor Lender
  92       7748-50 S Essex Avenue     2450-52 E 78th Street   Wolff, Cecilia                                                     $             73,887.50     Investor Lender
  93       7953-59 S Marquette Road   2708-10 E 80th Street   1839 Fund I LLC                                                    $             47,562.00     Investor Lender        $     39,483.00
  93       7953-59 S Marquette Road   2708-10 E 80th Street   Brett Burnham (iPlanGroup Agent for Custodian FBO Brett            $            215,335.54     Investor Lender       $      25,000.00
                                                              Burnham)
  93       7953-59 S Marquette Road   2708-10 E 80th Street   Capital Investors, LLC                                             $            930,376.31     Investor Lender       $      50,000.00
  93       7953-59 S Marquette Road   2708-10 E 80th Street   Christopher Maher Beneficiary IRA                                  $             16,500.00     Investor Lender        $     16,500.00
  93       7953-59 S Marquette Road   2708-10 E 80th Street   Daniel Matthews, Leah Matthews                                     $            185,922.54     Investor Lender        $     32,322.32
  93       7953-59 S Marquette Road                           Doru Unchias                                                       $            337,300.00      Trade Creditor       $       2,800.00
  93       7953-59 S Marquette Road   2708-10 E 80th Street   Edge Investments, LLC, Janet F. Turco, Owner/Member IRA            $           1,031,324.00    Investor Lender        $     58,000.00
  93       7953-59 S Marquette Road   2708-10 E 80th Street   Gallucci, Henry                                                    $             77,000.00     Investor Lender       $      17,000.00
  93       7953-59 S Marquette Road   2708-10 E 80th Street   Halbur, William and Janice                                         $             20,000.00     Investor Lender       $       8,763.00
  93       7953-59 S Marquette Road   2708-10 E 80th Street   Hoang Small Trust c/o Dalano Hoang                                 $            300,000.00     Investor Lender        $     50,000.00
  93       7953-59 S Marquette Road   2708-10 E 80th Street   Howard and Doris Bybee                                             $             65,000.00     Investor Lender        $     50,000.00
  93       7953-59 S Marquette Road   2708-10 E 80th Street   iPlan Group Agent for Custodian FBO Daniel O'Hare IRA              $             50,000.00     Investor Lender        $     50,000.00
  93       7953-59 S Marquette Road   2708-10 E 80th Street   John Bloxham                                                       $            110,000.00     Investor Lender        $    110,000.00
  93       7953-59 S Marquette Road   2708-10 E 80th Street   Liberty EBCP, LLC                                                  $         10,638,796.40    Institutional Lender
  93       7953-59 S Marquette Road   2708-10 E 80th Street   Maher, Christopher                                                 $             30,500.00     Investor Lender       $      16,500.00
  93       7953-59 S Marquette Road   2708-10 E 80th Street   Robert Potter                                                      $            282,999.00     Investor Lender       $      34,716.00
  93       7953-59 S Marquette Road   2708-10 E 80th Street   Steven and Linda Lipschultz                                        $            350,360.00     Investor Lender       $     177,000.00
  93       7953-59 S Marquette Road   2708-10 E 80th Street   Steven K. Chennappan IRA # 17293-31                                $            128,000.00     Investor Lender       $      50,000.00




                                                                                       31
                          Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 36 of 67 PageID #:14633
                                                            Amended Exhibit 1



Property      Property Address        Alternative Address                               Claimant Name                           Claimed Amount (Total    Claim Category as       Amount Claimed
Number                                                                                                                         Claimed Amount in Claim Identified on Claim       to be Invested in
                                                                                                                               Category as Identified on       Form                  Property
                                                                                                                                     Claim Form)
  93       7953-59 S Marquette Road   2708-10 E 80th Street   The Jacqueline C Rowe Living Trust                                $             372,417.74  Investor Lender
  94       816-20 E Marquette Road                            Bancroft, Ed                                                      $            258,060.00   Investor Lender and
                                                                                                                                                             Equity Investor
  94       816-20 E Marquette Road                            Betty Mize (iPlanGroup Agent for Custodian FBO Betty Beal Mize    $             38,000.00     Investor Lender       $     38,000.00
                                                              IRA
  94       816-20 E Marquette Road                            Frank and Laura Sohm                                              $            167,893.65    Investor Lender        $     50,000.00
  94       816-20 E Marquette Road                            Grathia Corp                                                      $          1,184,081.00    Investor Lender       $      35,000.00
  94       816-20 E Marquette Road                            Harendra Pal                                                      $            105,400.00    Investor Lender        $    100,000.00
  94       816-20 E Marquette Road                            Hillside Fund, LLC - Janet F. Turco, Owner/ Managing Member       $            505,000.00    Investor Lender        $     65,000.00
  94       816-20 E Marquette Road                            Huiyi Yang and Hui Wang                                           $             43,150.22    Investor Lender       $      13,847.00
  94       816-20 E Marquette Road                            IPlanGroup Agent for Custodian FBO Mark Young                     $            380,000.00    Investor Lender       $      50,000.00
  94       816-20 E Marquette Road                            John R Taxeras                                                    $            105,686.72    Investor Lender       $      50,000.00
  94       816-20 E Marquette Road                            LA DONNA WRIGHT ACKLEN                                            $            268,666.74    Investor Lender       $      40,000.00
  94       816-20 E Marquette Road                            Liberty EBCP, LLC                                                 $         10,638,796.40   Institutional Lender
  94       816-20 E Marquette Road                            Pat DeSantis                                                      $          2,684,539.00    Investor Lender       $     100,000.00
  94       816-20 E Marquette Road                            Paul N. Wilmesmeier                                               $            790,185.00    Investor Lender       $      25,185.00
  94       816-20 E Marquette Road                            Petra Zoeller                                                     $            546,619.00    Investor Lender        $     30,000.00
  94       816-20 E Marquette Road                            Ricardo Acevedo Lopez                                             $             35,000.00    Investor Lender        $     35,000.00
  94       816-20 E Marquette Road                            Shengjie Li and Yuye Xu                                           $            165,441.12    Investor Lender       $      25,000.00
  94       816-20 E Marquette Road                            Terri S. Tracy                                                    $            265,000.00    Investor Lender       $      50,000.00
  94       816-20 E Marquette Road                            William H. Akins, Jr. (CAMA SDIRA LLC FBO Bill Akins IRA)         $          1,100,000.00    Investor Lender        $    250,000.00
  94       816-20 E Marquette Road                            William Needham                                                   $            355,428.00    Investor Lender       $       6,000.00
  94       816-20 E Marquette Road                            Wisemove Properties LLC, (Anthony and Linda Reid, members)        $            668,979.00    Investor Lender
  95        8201 S Kingston Avenue                            Amit Hammer                                                       $            295,980.00    Investor Lender       $      50,000.00
  95        8201 S Kingston Avenue                            Arvind Kinjarapu                                                  $            145,500.00    Investor Lender        $    100,000.00
  95        8201 S Kingston Avenue                            Fraser Realty Investments, LLC                                    $            120,000.00    Investor Lender        $     20,000.00
  95        8201 S Kingston Avenue                            Harendra Pal                                                      $            125,000.00    Investor Lender       $     100,000.00
  95        8201 S Kingston Avenue                            Hutchings, Matt                                                   $            362,766.68    Investor Lender       $     150,000.00
  95        8201 S Kingston Avenue                            IPlanGroup Agent for Custodian FBO Mark Young                     $            380,000.00    Investor Lender       $      60,000.00
  95        8201 S Kingston Avenue                            Liberty EBCP, LLC                                                 $         10,638,796.40   Institutional Lender
  95        8201 S Kingston Avenue                            Madison Trust Company Custodian FBO Stuart Edelman                $            255,332.70    Investor Lender       $      50,000.00
  95        8201 S Kingston Avenue                            Mark Young                                                        $            366,131.08    Investor Lender       $      50,000.00
  95        8201 S Kingston Avenue                            May M. Akamine for Aurora Investments, LLC (assets formerly       $            631,739.82    Investor Lender       $      25,000.00
                                                              under MayREI, LLC)
  95        8201 S Kingston Avenue                            SeaDog Properties LLC / Darrell Odum                              $            134,000.00    Investor Lender       $      60,000.00
  95        8201 S Kingston Avenue                            Shelton Gandy                                                     $             82,360.00     Equity Investor      $      50,000.00
  95        8201 S Kingston Avenue                            Stuart Edelman                                                    $            167,250.00    Investor Lender       $      75,000.00
  95        8201 S Kingston Avenue                            Umbrella Investment Partners                                      $             72,894.00    Investor Lender        $      5,000.00
  95        8201 S Kingston Avenue                            Vladimir Matviishin                                               $            290,200.00    Investor Lender       $      20,000.00
 96-99      8326-58 S Ellis Avenue                            Bluebridge Partners Limited                                       $            791,620.17    Investor Lender       $      73,971.00
 96-99      8326-58 S Ellis Avenue                            Jason Ragan - TSA                                                 $            473,079.71     Equity-Investor
 96-99      8326-58 S Ellis Avenue                            Agee Family Trust c/o Scott R. Agee                               $            130,000.00    Investor Lender       $      50,000.00
 96-99      8326-58 S Ellis Avenue                            Annie Chang                                                       $            246,935.34    Investor Lender       $       6,620.00
 96-99      8326-58 S Ellis Avenue                            Arvind Kinjarapu                                                  $            145,500.00    Investor Lender       $      10,500.00
 96-99      8326-58 S Ellis Avenue                            Asbury R. Lockett                                                                            Investor Lender        $    100,000.00
 96-99      8326-58 S Ellis Avenue                            Bernadette Chen (Eleven St Felix St. Realty)                      $          1,000,000.00     Equity Investor      $      50,000.00
 96-99      8326-58 S Ellis Avenue                            BLUE MOUNTAIN VENTURES PSP 401K, GEORGE SAMUEL                    $            463,999.95    Investor Lender        $     65,745.00




                                                                                     32
                         Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 37 of 67 PageID #:14634
                                                           Amended Exhibit 1



Property     Property Address        Alternative Address                            Claimant Name                          Claimed Amount (Total    Claim Category as       Amount Claimed
Number                                                                                                                    Claimed Amount in Claim Identified on Claim       to be Invested in
                                                                                                                          Category as Identified on       Form                  Property
                                                                                                                                Claim Form)
 96-99     8326-58 S Ellis Avenue                          Brad and Linda Lutz                                             $             813,582.00  Investor Lender        $       5,000.00
 96-99     8326-58 S Ellis Avenue                          Charles Michael Edward Fowler                                   $              63,007.00  Investor Lender        $      63,007.00
 96-99     8326-58 S Ellis Avenue                          City of Chicago                                                 $             78,479.20          Other           $       3,063.68
 96-99     8326-58 S Ellis Avenue                          Danielle DeVarne                                                $            150,000.00    Investor Lender       $      50,000.00
 96-99     8326-58 S Ellis Avenue                          DAVID G & LEANNE D RUESCH                                       $             52,666.68    Investor Lender       $      50,000.00
 96-99     8326-58 S Ellis Avenue                          David Marcus                                                    $          1,370,484.00    Investor Lender       $     120,000.00
 96-99     8326-58 S Ellis Avenue                          Dee Ann Nason                                                   $            303,965.00    Investor Lender       $      50,000.00
 96-99     8326-58 S Ellis Avenue                          Denny Kon                                                       $             52,000.01    Investor Lender       $      50,000.00
 96-99     8326-58 S Ellis Avenue                          Ferrara, Judith (CAMAPlan f.b.o Judith D. Ferrara, Roth IRA)    $            300,000.00    Investor Lender        $     25,000.00
 96-99     8326-58 S Ellis Avenue                          Francisco Fernandez                                             $            584,237.50    Investor Lender       $      45,000.00
 96-99     8326-58 S Ellis Avenue                          Frank Starosciak                                                $             47,407.14    Investor Lender       $       5,000.00
 96-99     8326-58 S Ellis Avenue                          Fredric R. Gottlieb                                             $            391,776.10    Investor Lender       $     184,259.00
 96-99     8326-58 S Ellis Avenue                          Fredric R. Gottlieb                                             $            212,481.00    Investor Lender       $      75,000.00
 96-99     8326-58 S Ellis Avenue                          Freyja Partners, a California Limited Partnership               $            179,625.00    Investor Lender       $      50,000.00
 96-99     8326-58 S Ellis Avenue                          Ganpat and FEREEDA Seunath                                      $            216,194.22    Investor Lender       $      51,585.00
 96-99     8326-58 S Ellis Avenue                          George S Black                                                  $             95,000.00    Investor Lender       $      68,000.00
 96-99     8326-58 S Ellis Avenue                          Girl Cat Capital West LLC, Valentina Salge, President           $            212,145.00    Investor Lender        $    100,000.00
 96-99     8326-58 S Ellis Avenue                          Halbur, William and Janice                                      $             20,000.00    Investor Lender       $      20,000.00
 96-99     8326-58 S Ellis Avenue                          Harendra Pal                                                    $             51,335.00    Investor Lender       $      41,068.00
 96-99     8326-58 S Ellis Avenue                          Harvey Singer                                                   $            854,387.63    Investor Lender       $      65,000.00
 96-99     8326-58 S Ellis Avenue                          Henry C. Scheuller                                              $            246,440.00    Investor Lender
 96-99     8326-58 S Ellis Avenue                          Hoang Small Trust c/o Dalano Hoang                              $            300,000.00    Investor Lender
 96-99     8326-58 S Ellis Avenue                          iPlan Group Agent for Custodian FBO James B Ploeger IRA         $             72,000.00    Investor Lender        $     17,000.00
 96-99     8326-58 S Ellis Avenue                          iPlan Group Agent for Custodian FBO Marvette Cofield IRA        $             10,000.00    Investor Lender        $     10,000.00
                                                           3321057
 96-99     8326-58 S Ellis Avenue                          iPlanGroup Agent for Custodian FBO Charles Powell IRA           $            260,000.00    Investor Lender
 96-99     8326-58 S Ellis Avenue                          IPlanGroup Agent for Custodian FBO Mark Young                   $            380,000.00    Investor Lender       $      45,000.00
 96-99     8326-58 S Ellis Avenue                          iPlanGroup Agent for Custodian FBO Michael Dirnberger ROTH      $             44,433.00    Investor Lender       $       5,000.00
                                                           IRA
 96-99     8326-58 S Ellis Avenue                          iPlanGroup Agent for Custodian FBO Swetha Voddi IRA             $             14,000.00    Investor Lender        $     14,000.00
 96-99     8326-58 S Ellis Avenue                          IRA Services Trust Custodian FBO Ronald Stephen Klein           $            114,666.74    Investor Lender        $     50,000.00
 96-99     8326-58 S Ellis Avenue                          Jenks, Nicolas and Joyce                                        $            155,249.47    Investor Lender       $      25,000.00
 96-99     8326-58 S Ellis Avenue                          John E. Wysocki                                                 $            117,000.00     Equity Investor
 96-99     8326-58 S Ellis Avenue                          Joseph P. McCarthy                                              $            277,847.33    Investor Lender       $      15,000.00
 96-99     8326-58 S Ellis Avenue                          Keith Randall                                                   $            250,000.00    Investor Lender       $     100,000.00
 96-99     8326-58 S Ellis Avenue                          Kevin Randall                                                   $            200,000.00    Investor Lender       $      70,000.00
 96-99     8326-58 S Ellis Avenue                          KKW Investments, LLC                                            $            100,033.40    Investor Lender       $       7,306.00
 96-99     8326-58 S Ellis Avenue                          Leonard Grosso                                                  $            177,499.95    Investor Lender       $      50,000.00
 96-99     8326-58 S Ellis Avenue                          Liberty EBCP, LLC                                               $         10,638,796.40   Institutional Lender
 96-99     8326-58 S Ellis Avenue                          LISA MARIE KENNEDY / BRANDELLA CONSULTING, LLC.                 $             50,000.00    Investor Lender       $      50,000.00
 96-99     8326-58 S Ellis Avenue                          Madison Trust Co, Custodian FBO Sonia Silver IRA #M1612049      $             50,000.00    Investor Lender        $     50,000.00
 96-99     8326-58 S Ellis Avenue                          Madison Trust Company FBO Judy Newton IRA                       $            102,235.61    Investor Lender       $      50,000.00
 96-99     8326-58 S Ellis Avenue                          May M. Akamine for Aurora Investments, LLC (assets formerly     $            631,739.82    Investor Lender       $      50,000.00
                                                           under MayREI, LLC)
 96-99     8326-58 S Ellis Avenue                          Melanie T. or Gary M. Gonzales                                  $            525,525.01    Investor Lender       $     100,000.00
 96-99     8326-58 S Ellis Avenue                          Michael Burns                                                   $             50,000.00    Investor Lender       $      50,000.00
 96-99     8326-58 S Ellis Avenue                          Michael F Grant & L. Gretchen Grant                             $            695,000.00    Investor Lender       $      35,000.00
 96-99     8326-58 S Ellis Avenue                          Michael Prokop                                                  $               197.01      Equity Investor      $      50,000.00




                                                                                   33
                             Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 38 of 67 PageID #:14635
                                                               Amended Exhibit 1



Property         Property Address             Alternative Address                                Claimant Name                         Claimed Amount (Total    Claim Category as       Amount Claimed
Number                                                                                                                                Claimed Amount in Claim Identified on Claim       to be Invested in
                                                                                                                                      Category as Identified on       Form                  Property
                                                                                                                                            Claim Form)
 96-99         8326-58 S Ellis Avenue                                   Nathan Hennefer                                                $             44,000.00   Investor Lender        $      44,000.00
 96-99         8326-58 S Ellis Avenue                                   Paul Applefield (Fam. Trust)                                   $            155,000.00    Investor Lender       $     105,000.00
 96-99         8326-58 S Ellis Avenue                                   Paul Harrison                                                  $            420,331.59    Investor Lender       $      25,000.00
 96-99         8326-58 S Ellis Avenue                                   Paul N. Wilmesmeier                                            $            790,185.00    Investor Lender       $      50,000.00
 96-99         8326-58 S Ellis Avenue                                   Pensco Trust Company Custodian FBO Kathleen A Robinson         $             15,405.00    Investor Lender        $     12,500.00
 96-99         8326-58 S Ellis Avenue                                   Peter (Pierre) Henri Gelinas                                   $             26,499.94    Investor Lender       $      12,847.46
 96-99         8326-58 S Ellis Avenue                                   Raymond Thompson Investment Trust LLC                          $             80,000.00    Investor Lender       $      50,000.00
 96-99         8326-58 S Ellis Avenue                                   Scott Eaton                                                    $            549,101.33    Investor Lender       $      60,000.00
 96-99         8326-58 S Ellis Avenue                                   Sidney Haggins                                                 $             85,000.00    Investor Lender       $      20,000.00
 96-99         8326-58 S Ellis Avenue                                   Simon Usuga                                                    $             95,000.00    Investor Lender       $      50,000.00
 96-99         8326-58 S Ellis Avenue                                   Strategic Wealth Ventures, LLC, Brian Kothman Member           $             70,866.00    Investor Lender        $     11,585.00
 96-99         8326-58 S Ellis Avenue                                   Susan Kalisiak                                                 $            469,921.00    Investor Lender       $      40,000.00
 96-99         8326-58 S Ellis Avenue                                   The Moore/Ferrer Family 2004 Trust                             $            208,341.66    Investor Lender       $     100,000.00
 96-99         8326-58 S Ellis Avenue                                   TruStar Real Estate Solutions, LLC                             $            385,000.00    Investor Lender       $      25,000.00
 96-99         8326-58 S Ellis Avenue                                   Umbrella Investment Partners                                   $             72,894.00    Investor Lender       $      12,500.00
 96-99         8326-58 S Ellis Avenue                                   Victor Shaw                                                    $            296,025.03    Investor Lender       $      50,000.00
 96-99         8326-58 S Ellis Avenue                                   Viren R Patel                                                  $             50,000.00    Investor Lender       $      50,000.00
 96-99         8326-58 S Ellis Avenue                                   Virginia S Oton                                                $              9,710.00    Investor Lender       $       9,710.00
 96-99         8326-58 S Ellis Avenue                                   Vladimir Matviishin, dba Network Expert                        $            138,075.00    Investor Lender       $      50,000.00
  101         6949-59 S Merrill Avenue       2134-40 East 68th Street   6951 S. Merrill Fund I LLC (d/b/a Capital Investors)           $          1,588,407.87     Equity Investor       $   1,550,000.00
  101         6949-59 S Merrill Avenue       2134-40 East 68th Street   Capital Investors, LLC                                         $          1,856,942.46     Equity Investor      $    1,550,000.00
  101         6949-59 S Merrill Avenue       2134-40 East 68th Street   CLC Electric, Inc. (Costel Dumitrescu)                         $            108,000.00      Independent          $     57,000.00
                                                                                                                                                                     Contractor
  101         6949-59 S Merrill Avenue       2134-40 East 68th Street   CLD Construction, Inc. (Doru Unchias)                          $            434,935.00      Independent          $     91,000.00
                                                                                                                                                                     Contractor
  101         6949-59 S Merrill Avenue       2134-40 East 68th Street   Doron Reichenberg                                              $            179,000.00    Investor Lender       $      54,000.00
  101         6949-59 S Merrill Avenue       2134-40 East 68th Street   Thorofare Asset Based Lending REIT Fund IV, LLC                $          1,915,706.50   Institutional Lender
  107          1422 East 68th Street                                    Dan Behm                                                       $             96,373.45    Investor Lender
  107          1422 East 68th Street                                    Domenic Simone                                                 $            153,246.58     Equity Investor      $     165,000.00
  107          1422 East 68th Street                                    Fixed Slice LLC                                                $             64,775.00    Investor Lender       $     250,642.00
  107          1422 East 68th Street                                    UBS AG                                                         $          4,649,579.63   Institutional Lender
  108            2800 E 81st Street                                     Kendall Chenier                                                $            667,084.15          Other
  108            2800 E 81st Street                                     Rende, Nicolas                                                 $            830,000.00     Investor Lender      $     430,000.00
  108            2800 E 81st Street                                     UBS AG                                                         $          4,649,579.63   Institutional Lender
  109            4750 S Indiana Ave                                     Jason Ragan - TSA                                              $            128,050.00     Equity-Investor      $      80,000.00
  109          4750 S Indiana Avenue                                    Kathleen Martin                                                $            304,605.24     Equity Investor      $      50,000.00
  109          4750 S Indiana Avenue                                    MID LLC by Carolyn Mize                                        $             53,061.25    Investor Lender       $       5,000.00
  109          4750 S Indiana Avenue                                    Professional Real Estate Solutions, LLC / Edward J. Netzel     $             13,204.91     Equity Investor       $     50,000.00
  109          4750 S Indiana Avenue                                    Sarah Qiuhong Yang                                             $            100,000.00     Equity Investor      $     100,000.00
  109          4750 S Indiana Avenue                                    SLB Ventures, LLC                                              $            215,215.48    Investor Lender       $      80,040.00
  109         4750 S Indiana Avenue                                     UBS AG                                                         $          4,649,579.63   Institutional Lender
  109         4750 S Indiana Avenue                                     Virginia Lieblein                                              $             19,551.16     Investor Lender      $       2,852.83
  110      5618 S Martin Luther King Drive                              Arthur Bertrand                                                $             78,079.82     Investor Lender      $      50,000.00
  110      5618 S Martin Luther King Drive                              Brian Shea                                                     $            122,256.00    Investor Lender       $      26,500.00
  110      5618 S Martin Luther King Drive                              City of Chicago                                                $             78,479.20         Other            $       4,527.80
  110      5618 S Martin Luther King Drive                              Kevin Bybee, iPlanGroup Agent for Custodian FBO Kevin Bybee    $            102,367.34    Investor Lender        $    200,000.00
                                                                        IRA




                                                                                                 34
                             Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 39 of 67 PageID #:14636
                                                               Amended Exhibit 1



Property         Property Address            Alternative Address                             Claimant Name                          Claimed Amount (Total    Claim Category as       Amount Claimed
Number                                                                                                                             Claimed Amount in Claim Identified on Claim       to be Invested in
                                                                                                                                   Category as Identified on       Form                  Property
                                                                                                                                         Claim Form)
  110      5618 S Martin Luther King Drive                           THE INCOME FUND, LLC Thomas Garlock, Managing Member           $             771,830.76  Investor Lender         $    429,650.00
  110      5618 S Martin Luther King Drive                           UBS AG                                                         $          4,649,579.63   Institutional Lender
  111          6558 S Vernon Avenue          416-24 E 66th Street    Chad R Brown                                                   $             42,051.58    Investor Lender        $    170,000.00
  111          6558 S Vernon Avenue          416-24 E 66th Street    Halbur, William and Janice                                     $             20,000.00    Investor Lender       $      20,000.00
  111          6558 S Vernon Avenue          416-24 E 66th Street    Kevin Lyons                                                    $             98,899.84     Equity Investor      $      25,000.00
  111          6558 S Vernon Avenue          416-24 E 66th Street    Pankaj Patel    BDA EZ NJ VENTURES, LLC.                       $            223,000.00    Investor Lender        $     50,000.00
  111          6558 S Vernon Avenue          416-24 E 66th Street    Paul N. Wilmesmeier                                            $            790,185.00    Investor Lender       $      50,000.00
  111          6558 S Vernon Avenue          416-24 E 66th Street    Robert Guiney                                                  $            112,260.00    Investor Lender       $      14,058.22
  111          6558 S Vernon Avenue          416-24 E 66th Street    Russell Waite                                                  $            155,176.75    Investor Lender       $     220,119.00
  111          6558 S Vernon Avenue          416-24 E 66th Street    The Jacqueline C Rowe Living Trust                             $            372,417.74    Investor Lender
  111          6558 S Vernon Avenue          416-24 E 66th Street    The Peter Paul Nuspl Living Trust                              $          1,123,278.00    Investor Lender       $     100,000.00
  111          6558 S Vernon Avenue          416-24 E 66th Street    UBS AG                                                         $          4,649,579.63   Institutional Lender
  111          6558 S Vernon Avenue          416-24 E 66th Street    Verdell Michaux                                                $             34,000.00     Equity Investor       $     25,000.00
  112          7450 S Luella Avenue          2220 East 75th Street   Brett Burnham (Burnham 401k Trust)                             $            215,335.54    Investor Lender        $      5,000.00
  112          7450 S Luella Avenue          2220 East 75th Street   Gerry / Clarice Recamara                                       $              2,227.80    Investor Lender
  112          7450 S Luella Avenue          2220 East 75th Street   James Tutsock                                                  $            900,000.00    Investor Lender       $     180,517.00
  112          7450 S Luella Avenue          2220 East 75th Street   Kevin Bybee, iPlanGroup Agent for Custodian FBO Kevin Bybee    $            102,367.34    Investor Lender       $      50,000.00
                                                                     IRA
  112          7450 S Luella Avenue          2220 East 75th Street   UBS AG                                                         $          4,649,579.63   Institutional Lender
  113          7840 S Yates Avenue                                   Kendall Chenier                                                $            667,084.15          Other
  113          7840 S Yates Avenue                                   Rende, Nicolas                                                 $            830,000.00    Investor Lender       $     400,000.00
  113          7840 S Yates Avenue                                   UBS AG                                                         $          4,649,579.63   Institutional Lender




                                                                                            35
Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 40 of 67 PageID #:14637




                        Exhibit 2
      Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 41 of 67 PageID #:14638




                      UNITED STATES DISTRICT COURT                                                       Deleted:
                     NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION
                                        _
                                          )
U.S. SECURITIES AND EXCHANGE              )
COMMISSION,                               )
                                          )
                        Plaintiff,        )    Civil Action No. 18-CV-5587
                                          )
                 v.                       )    Judge John Z. Lee
                                          )
EQUITYBUILD, INC., et al.,                )    Magistrate Judge Young B. Kim
                                          )
                        Defendants.       )
                                          )

                   [PROPOSED] AGREED CONFIDENTIALITY ORDER

       This matter is before the Court on the Receiver’s motion for entry of a protective order to

govern the production and use of (i) all claims and documentation submitted to the Receiver in

connection with the claims process in this action; (ii) all documentation and information that

contains confidential information produced by any party in the claims process, and (iii) all

discovery materials produced by any party or nonparty in this litigation. The Court having found

good cause for the entry of this Order, it is hereby ORDERED:

       1.      Scope. For purposes of this Order, the term “party” shall include all named parties

and all participants in the claims process or the proceedings before this Court with respect to claims

submitted to the Receiver and properties within the Receivership Estate against which claims have

been submitted. All materials produced or adduced in the course of discovery or the informal

production of documents among the parties to this Order, including initial disclosures, responses

to discovery requests, deposition testimony and exhibits, and information derived directly

therefrom (hereinafter collectively “documents”), shall be subject to this Order concerning

Confidential Information as defined below. This Order is subject to the Local Rules of this District


                                                  1
      Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 42 of 67 PageID #:14639




and the Federal Rules of Civil Procedure on matters of procedure and calculation of time periods,

except as otherwise ordered by the Court.

       2.      Confidential Information. As used in this Order, “Confidential Information” means

information that is (i) designated as confidential in accordance with this Order by the producing       Deleted: “CONFIDENTIAL-SUBJECT TO PROTECTIVE
                                                                                                        ORDER,” or words substantially to that effect,

party; and (ii) that falls within one or more of the following categories: (a) information prohibited

from disclosure by statute; (b) information that reveals trade secrets; (c) research, technical,

commercial or financial information that the party has maintained as confidential; (d) medical

information concerning any individual; (e) personal identity information consisting of a claimant’s

home address, email or phone number, social security number, taxpayer identification number,

birth date, driver’s license number, state identification number, passport number, financial account

numbers, passwords, and names of any individual known to be a minor; (f) income tax returns

(including attached schedules and forms), W-2 forms and 1099 forms; or (g) personnel or

employment records of a person who is not a party to the case. However, all claims and                  Deleted: ; or (h) confidential investment and financial materials of
                                                                                                        EquityBuild investors.

supporting documentation submitted to the Receiver in this action by any claimant, which

the Receiver produces to the parties in connection with the claims process proceedings, shall

be treated as Confidential Information without the need of the Receiver or any other party              Deleted: deemed


designating or otherwise marking such material as Confidential Information, subject to the              Deleted: .


provisions of Section 7. Insofar as there is any conflict between the preceding sentence and any

other sentence in this Order, the preceding sentence shall govern. Notwithstanding the foregoing,

information or documents that are available to the public shall not be deemed Confidential

Information.




                                                 2
      Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 43 of 67 PageID #:14640




       3.      Designation.

               (a)       A party may designate a document as Confidential Information for               Deleted:


protection under this Order by placing or affixing the words “CONFIDENTIAL -SUBJECT TO

PROTECTIVE ORDER” on the document and on all copies in a manner that will not interfere

with the legibility of the document. As used in this Order, “copies” includes electronic images,

duplicates, extracts, summaries or descriptions that contain the Confidential Information. The

marking “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” shall be applied prior to or

at the time of the documents are produced or disclosed. Applying the marking “CONFIDENTIAL

- SUBJECT TO PROTECTIVE ORDER” to a document does not mean that the document has any

status or protection by statute or otherwise except to the extent and for the purposes of this Order.

Any copies that are made of any documents marked “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” shall also be so marked, except that indices, electronic databases or lists

of documents that do not contain substantial portions or images of the text of marked documents

and do not otherwise disclose the substance of the Confidential Information are not required to be

marked.

               (b)       The designation of a document as Confidential Information is a certification

by an attorney or a party appearing pro se that the document contains Confidential Information as

defined in this order.

       4.      Depositions.

       Deposition testimony is protected by this Order only if designated as “CONFIDENTIAL

– SUBJECT TO PROTECTIVE ORDER” on the record at the time the testimony is taken. Such

designation shall be specific as to the portions that contain Confidential Information. Deposition

testimony so designated shall be treated as Confidential Information protected by this Order until



                                                  3
      Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 44 of 67 PageID #:14641




fourteen days after delivery of the transcript by the court reporter to any party or the witness.

Within fourteen days after delivery of the transcript, a designating party may serve a Notice of

Designation to all parties of record identifying the specific portions of the transcript that are

designated Confidential Information, and thereafter those portions identified in the Notice of

Designation shall be protected under the terms of this Order. The failure to serve a timely Notice

of Designation waives any designation of deposition testimony as Confidential Information that

was made on the record of the deposition, unless otherwise ordered by the Court.

       5.      Protection of Confidential Material.

               (a)     General Protections.     Confidential Information shall not be used or

disclosed by the parties, counsel for the parties or any other persons identified in subparagraph (b)

for any purpose whatsoever other than in this litigation, including any appeal thereof.

               (b)     Limited Third-Party Disclosures. The parties and counsel for the parties

shall not disclose or permit the disclosure of any Confidential Information to any third person or

entity except as set forth in subparagraphs (1)-(9). Subject to these requirements, the following

categories of persons may be allowed to review Confidential Information:

               (1)     Counsel. Counsel for the parties and employees of counsel who have
                       responsibility for the action;

               (2)     Parties. Individual parties and employees of a party but only to the extent
                       counsel determines in good faith that the employee’s assistance is
                       reasonably necessary to the conduct of the litigation in which the
                       information is disclosed;

               (3)     The Court and its personnel;

               (4)     Court Reporters and Recorders. Court reporters and recorders engaged for
                       depositions;

               (5)     Contractors. Those persons specifically engaged for the limited purpose of
                       making copies of documents or organizing or processing documents
                       including outside vendors hired to process electronically stored documents;


                                                 4
      Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 45 of 67 PageID #:14642




               (6)     Consultants and Experts. Consultants, investigators, or experts employed
                       by the parties or counsel for the parties to assist in the preparation and trial
                       of this action but only after such persons have completed the certification
                       contained in Attachment A, Acknowledgment of Understanding and
                       Agreement to Be Bound;

               (7)     Witnesses at depositions. During their depositions, witnesses in this action
                       to whom disclosure is reasonably necessary. Witnesses shall not retain a
                       copy of documents containing Confidential Information, except witnesses
                       may receive a copy of all exhibits marked at their depositions in connection
                       with review of the transcripts. Pages of transcribed deposition testimony or
                       exhibits to depositions that are designated as Confidential Information
                       pursuant to the process set out in this Order must be separately bound by
                       the court reporter and may not be disclosed to anyone
                       except as permitted under this Order.

               (8)     Author or recipient. The author or recipient of the document (not including
                       a person who first received the document in the course of litigation); and

               (9)     Others by Consent. Other persons only by written consent of the producing
                       party or upon order of the Court and on such conditions as may be agreed
                       or ordered.

               (c)     Control of Documents. Counsel for the parties shall make reasonable efforts

to prevent unauthorized or inadvertent disclosure of Confidential Information. Counsel shall

maintain the originals of the forms signed by persons acknowledging their obligations under this

Order for a period of three years after the termination of the case.

       6.      Inadvertent Failure to Designate. An inadvertent failure to designate a document

as Confidential Information does not, standing alone, waive the right to so designate the document;

provided, however, that a failure to serve a timely Notice of Designation of deposition testimony

as required by this Order, even if inadvertent, waives any protection for deposition testimony. If a

party designates a document as Confidential Information after it was initially produced, the

receiving party, on notification of the designation, must make a reasonable effort to assure that the

document is treated in accordance with the provisions of this Order. No party shall be found to



                                                  5
      Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 46 of 67 PageID #:14643




have violated this Order for failing to maintain the confidentiality of material during a time when

that material has not been designated Confidential Information, even where the failure to so

designate was inadvertent and where the material is subsequently designated Confidential

Information.

       7.      Filing of Confidential Information. This Order does not, by itself, authorize the

filing of any document under seal. Any party wishing to file a document designated as Confidential

Information in connection with a motion, brief, or other submission to the Court must comply with

LR 26.2. Notwithstanding the foregoing, claims and supporting documentation submitted to the

Receiver by any claimant that the Receiver subsequently produces to the parties in connection with      Deleted: , which


the proceedings for the resolution of disputed claims may be filed in the public record in redacted     Deleted: ,


format, and it shall be the burden of the party filing the claim or supporting documentation to first   Deleted: position statement to redact all information falling within
                                                                                                        the categories set forth in Section 2 of this Order.

redact all personal identity or health information consisting of identifying social security numbers,

taxpayer identification numbers, driver’s license, state identification or passport numbers, home

addresses, financial account numbers, passwords, birth dates, medical information, and names of

any individual known to be a minor. However, a claimant’s (i) income tax returns (including

attached schedules and forms), (ii) W-2 forms, and (iii) 1099 forms issued by anyone other than

EquityBuild or one of its affiliates, may not be filed except in accordance with LR 26.2.

       8.      No Greater Protection of Specific Documents. Except on privilege grounds, no

party may withhold information from discovery on the ground that it requires protection greater

than that afforded by this Order unless the party moves for an order providing such special

protection.




                                                 6
      Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 47 of 67 PageID #:14644




       9.      Challenges by a Party to Designation as Confidential Information. The designation

of any material or document as Confidential Information is subject to challenge by any party. The

following procedure shall apply to any such challenge.

               (a)    Meet and Confer. A party challenging the designation of Confidential

Information must do so in good faith and must begin the process by conferring directly with

counsel for the designating party. In conferring, the challenging party must explain the basis for

its belief that the confidentiality designation was not proper and must give the designating party

an opportunity to review the designated material, to reconsider the designation, and, if no change

in designation is offered, to explain the basis for the designation. The designating party must

respond to the challenge within five (5) business days.

               (b)    Judicial Intervention. A party that elects to challenge a confidentiality

designation may file and serve a motion that identifies the challenged material and sets forth in

detail the basis for the challenge. Each such motion must be accompanied by a competent

declaration that affirms that the movant has complied with the meet and confer requirements of

this procedure. The burden of persuasion in any such challenge proceeding shall be on the

designating party. Until the Court rules on the challenge, all parties shall continue to treat the

materials as Confidential Information under the terms of this Order.

       10.     Action by the Court. Applications to the Court for an order relating to materials or

documents designated Confidential Information shall be by motion. Nothing in this Order or any

action or agreement of a party under this Order limits the Court’s power to make orders concerning

the disclosure of documents produced in discovery or at trial.

       11.     Use of Confidential Documents or Information at Trial. Nothing in this Order shall

be construed to affect the use of any document, material, or information at any trial or hearing. A



                                                7
        Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 48 of 67 PageID #:14645




party that intends to present or that anticipates that another party may present Confidential

information at a hearing or trial shall bring that issue to the Court’s and parties’ attention by motion

or in a pretrial memorandum without disclosing the Confidential Information. The Court may

thereafter make such orders as are necessary to govern the use of such documents or information

at trial.

            12.   Confidential Information Subpoenaed or Ordered Produced in Other Litigation.

                  (a)    If a receiving party is served with a subpoena or an order issued in other

litigation that would compel disclosure of any material or document designated in this action as

Confidential Information, the receiving party must so notify the designating party, in writing,

immediately and in no event more than three court days after receiving the subpoena or order.

Such notification must include a copy of the subpoena or court order.

                  (b)    The receiving party also must immediately inform in writing the party who

caused the subpoena or order to issue in the other litigation that some or all of the material covered

by the subpoena or order is the subject of this Order. In addition, the receiving party must deliver

a copy of this Order promptly to the party in the other action that caused the subpoena to issue.

                  (c)    The purpose of imposing these duties is to alert the interested persons to the

existence of this Order and to afford the designating party in this case an opportunity to try to

protect its Confidential Information in the court from which the subpoena or order issued. The

designating party shall bear the burden and the expense of seeking protection in that court of its

Confidential Information, and nothing in these provisions should be construed as authorizing or

encouraging a receiving party in this action to disobey a lawful directive from another court. The

obligations set forth in this paragraph remain in effect while the party has in its possession, custody

or control Confidential Information by the other party to this case.



                                                   8
      Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 49 of 67 PageID #:14646




       13.     Challenges by Members of the Public to Sealing Orders. A party or interested

member of the public has a right to challenge the sealing of particular documents that have been

filed under seal, and the party who submitted the claim and supporting documentation to the

Receiver will have the burden of demonstrating the propriety of filing under seal.

       14.     Inadvertent Disclosure of Privileged Materials. The disclosure of information

subject to the attorney-client privilege, work product protection, or any other applicable privilege

or protection will not constitute or be deemed a waiver or forfeiture of any claim, protection,

privilege or immunity in this or any state or federal proceeding. In the event that a party learns

that it has inadvertently disclosed such privileged or protected material, the producing party may

promptly provide written notification of the disclosure to the receiving party. Upon receipt of such

notification, the receiving party will provide notice to the producing party of any third parties to

whom the inadvertently disclosed material has been disseminated, and will promptly make best

efforts to identify and return, or sequester and destroy or delete, all copies of the inadvertently

produced material. Nothing herein shall prevent the receiving party from challenging the propriety

of the producing party’s claim of privilege or protection on grounds other than the inadvertent

production by motion to the court, and the producing party shall retain the burden of establishing

the privileged or protected nature of the material.

       15.     Obligations on Conclusion of Litigation.

               (a)     Order Continues in Force. Unless otherwise agreed or ordered, this Order

shall remain in force after dismissal or entry of final judgment not subject to further appeal.

               (b)     Obligations at Conclusion of Litigation. Within sixty-three days after

dismissal or entry of final judgment not subject to further appeal, all Confidential Information and

documents marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” under this



                                                 9
      Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 50 of 67 PageID #:14647




Order, including copies as defined in ¶ 3(a), shall be returned to the producing party or destroyed

unless: (1) the document has been offered into evidence or filed without restriction as to disclosure;

(2) the parties agree to destruction to the extent practicable in lieu of return; or (3) as to documents

bearing the notations, summations, or other mental impressions of the receiving party, that party

elects to destroy the documents and certifies to the producing party that it has done so.

                (c)    Retention of Work Product and Filed Documents. Notwithstanding the

above requirements to return or destroy documents, counsel may retain (1) attorney work product

and archived emails and attachments (not for further dissemination), and (2) a complete set of all

documents filed with the Court including those filed under seal. Any retained Confidential

Information shall continue to be protected under this Order. An attorney may use his or her work

product in subsequent litigation, provided that its use does not disclose or use Confidential

Information.

                (d)    Deletion of Documents filed under Seal from Electronic Case Filing (ECF)

System. Filings under seal shall be deleted from the ECF system only upon order of the Court.

        16.     Order Subject to Modification. This Order shall be subject to modification by the

Court on its own initiative or on motion of a party or any other person with standing concerning

the subject matter.

        17.     No Prior Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery and the informal

production of documents. Nothing herein shall be construed or presented as a judicial

determination that any document or material designated Confidential Information by counsel or

the parties is entitled to protection under Rule 26(c) of the Federal Rules of Civil Procedure or

otherwise until such time as the Court may rule on a specific document or issue.



                                                  10
         Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 51 of 67 PageID #:14648




         18.   Persons Bound. This Order shall take effect when entered and shall be binding upon

all counsel of record and their law firms, the parties, and persons made subject to this Order by its

terms.

         19.   Notwithstanding any other provision of this Order, the SEC shall not be limited

in its ability to share, disclose, or produce any information received in connection with this

action with any other federal or state authority, agency, or department, or to the extent

otherwise required by law or permitted pursuant to the terms of SEC Form 1662.




         So Ordered.

Dated:                                                        _____________________
                                                              U.S. District Judge
                                                              U.S. Magistrate Judge




                                                 11
      Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 52 of 67 PageID #:14649




                      UNITED STATES DISTRICT COURT                                                     Deleted:
                     NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION
                                        _
                                          )
U.S. SECURITIES AND EXCHANGE              )
COMMISSION,                               )
                                          )
                        Plaintiff,        )    Civil Action No. 18-CV-5587
                                          )
                 v.                       )    Judge John Z. Lee
                                          )
EQUITYBUILD, INC., et al.,                )    Magistrate Judge Young B. Kim
                                          )
                        Defendants.       )
                                          )

               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Confidentiality

Order dated _________________ in the above-captioned action and attached hereto, understands

the terms thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction

of the United States District Court for the Northern District of Illinois in matters relating to the

Confidentiality Order and understands that the terms of the Confidentiality Order obligate him/her

to use materials designated as Confidential Information in accordance with the Order solely for

the purposes of the above-captioned action, and not to disclose any such Confidential Information

to any other person, firm or concern.

        The undersigned acknowledges that violation of the Confidentiality Order may result in

penalties for contempt of court.

Name:          ______________________________

Job Title:     ______________________________

Employer:      ______________________________

Business Address:      ____________________________________________________________                    Deleted: ________________________



                                                12
      Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 53 of 67 PageID #:14650




Mailing Address (if different from Business Address):                                    Deleted:     ________________________¶
                                                                                             ________________________¶

______________________________________________________________________________               Deleted: ________________________¶
                                                                                                 ________________________¶
                                                                                                 ________________________¶




Date: ________________                     Signature:   ______________________________   Deleted: _____________________________




                                              13
Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 54 of 67 PageID #:14651




                        Exhibit 3
 Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 55 of 67 PageID #:14652




                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION
                                        _
                                          )
U.S. SECURITIES AND EXCHANGE              )
COMMISSION,                               )
                                          )
                        Plaintiff,        )    Civil Action No. 18-CV-5587
                                          )
                 v.                       )    Judge John Z. Lee
                                          )
EQUITYBUILD, INC., et al.,                )    Magistrate Judge Young B. Kim
                                          )
                        Defendants.       )
                                          )

                   [PROPOSED] AGREED CONFIDENTIALITY ORDER

       This matter is before the Court on the Receiver’s motion for entry of a protective order to

govern the production and use of (i) all claims and documentation submitted to the Receiver in

connection with the claims process in this action; (ii) all documentation and information that

contains confidential information produced by any party in the claims process, and (iii) all

discovery materials produced by any party or nonparty in this litigation. The Court having found

good cause for the entry of this Order, it is hereby ORDERED:

       1.      Scope. For purposes of this Order, the term “party” shall include all named parties

and all participants in the claims process or the proceedings before this Court with respect to claims

submitted to the Receiver and properties within the Receivership Estate against which claims have

been submitted. All materials produced or adduced in the course of discovery or the informal

production of documents among the parties to this Order, including initial disclosures, responses

to discovery requests, deposition testimony and exhibits, and information derived directly

therefrom (hereinafter collectively “documents”), shall be subject to this Order concerning

Confidential Information as defined below. This Order is subject to the Local Rules of this District


                                                  1
 Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 56 of 67 PageID #:14653




and the Federal Rules of Civil Procedure on matters of procedure and calculation of time periods,

except as otherwise ordered by the Court.

       2.      Confidential Information. As used in this Order, “Confidential Information” means

information that is (i) designated as confidential in accordance with this Order by the producing

party; and (ii) that falls within one or more of the following categories: (a) information prohibited

from disclosure by statute; (b) information that reveals trade secrets; (c) research, technical,

commercial or financial information that the party has maintained as confidential; (d) medical

information concerning any individual; (e) personal identity information consisting of a claimant’s

home address, email or phone number, social security number, taxpayer identification number,

birth date, driver’s license number, state identification number, passport number, financial account

numbers, passwords, and names of any individual known to be a minor; (f) income tax returns

(including attached schedules and forms), W-2 forms and 1099 forms; or (g) personnel or

employment records of a person who is not a party to the case. However, all claims and

supporting documentation submitted to the Receiver in this action by any claimant, which

the Receiver produces to the parties in connection with the claims process proceedings, shall

be treated as Confidential Information without the need of the Receiver or any other party

designating or otherwise marking such material as Confidential Information, subject to the

provisions of Section 7. Insofar as there is any conflict between the preceding sentence and any

other sentence in this Order, the preceding sentence shall govern. Notwithstanding the foregoing,

information or documents that are available to the public shall not be deemed Confidential

Information.




                                                 2
 Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 57 of 67 PageID #:14654




       3.      Designation.

               (a)       A party may designate a document as Confidential Information for

protection under this Order by placing or affixing the words “CONFIDENTIAL -SUBJECT TO

PROTECTIVE ORDER” on the document and on all copies in a manner that will not interfere

with the legibility of the document. As used in this Order, “copies” includes electronic images,

duplicates, extracts, summaries or descriptions that contain the Confidential Information. The

marking “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” shall be applied prior to or

at the time of the documents are produced or disclosed. Applying the marking “CONFIDENTIAL

- SUBJECT TO PROTECTIVE ORDER” to a document does not mean that the document has any

status or protection by statute or otherwise except to the extent and for the purposes of this Order.

Any copies that are made of any documents marked “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” shall also be so marked, except that indices, electronic databases or lists

of documents that do not contain substantial portions or images of the text of marked documents

and do not otherwise disclose the substance of the Confidential Information are not required to be

marked.

               (b)       The designation of a document as Confidential Information is a certification

by an attorney or a party appearing pro se that the document contains Confidential Information as

defined in this order.

       4.      Depositions.

       Deposition testimony is protected by this Order only if designated as “CONFIDENTIAL

– SUBJECT TO PROTECTIVE ORDER” on the record at the time the testimony is taken. Such

designation shall be specific as to the portions that contain Confidential Information. Deposition

testimony so designated shall be treated as Confidential Information protected by this Order until



                                                  3
 Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 58 of 67 PageID #:14655




fourteen days after delivery of the transcript by the court reporter to any party or the witness.

Within fourteen days after delivery of the transcript, a designating party may serve a Notice of

Designation to all parties of record identifying the specific portions of the transcript that are

designated Confidential Information, and thereafter those portions identified in the Notice of

Designation shall be protected under the terms of this Order. The failure to serve a timely Notice

of Designation waives any designation of deposition testimony as Confidential Information that

was made on the record of the deposition, unless otherwise ordered by the Court.

       5.      Protection of Confidential Material.

               (a)     General Protections.     Confidential Information shall not be used or

disclosed by the parties, counsel for the parties or any other persons identified in subparagraph (b)

for any purpose whatsoever other than in this litigation, including any appeal thereof.

               (b)     Limited Third-Party Disclosures. The parties and counsel for the parties

shall not disclose or permit the disclosure of any Confidential Information to any third person or

entity except as set forth in subparagraphs (1)-(9). Subject to these requirements, the following

categories of persons may be allowed to review Confidential Information:

               (1)     Counsel. Counsel for the parties and employees of counsel who have
                       responsibility for the action;

               (2)     Parties. Individual parties and employees of a party but only to the extent
                       counsel determines in good faith that the employee’s assistance is
                       reasonably necessary to the conduct of the litigation in which the
                       information is disclosed;

               (3)     The Court and its personnel;

               (4)     Court Reporters and Recorders. Court reporters and recorders engaged for
                       depositions;

               (5)     Contractors. Those persons specifically engaged for the limited purpose of
                       making copies of documents or organizing or processing documents
                       including outside vendors hired to process electronically stored documents;


                                                 4
 Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 59 of 67 PageID #:14656




               (6)     Consultants and Experts. Consultants, investigators, or experts employed
                       by the parties or counsel for the parties to assist in the preparation and trial
                       of this action but only after such persons have completed the certification
                       contained in Attachment A, Acknowledgment of Understanding and
                       Agreement to Be Bound;

               (7)     Witnesses at depositions. During their depositions, witnesses in this action
                       to whom disclosure is reasonably necessary. Witnesses shall not retain a
                       copy of documents containing Confidential Information, except witnesses
                       may receive a copy of all exhibits marked at their depositions in connection
                       with review of the transcripts. Pages of transcribed deposition testimony or
                       exhibits to depositions that are designated as Confidential Information
                       pursuant to the process set out in this Order must be separately bound by
                       the court reporter and may not be disclosed to anyone
                       except as permitted under this Order.

               (8)     Author or recipient. The author or recipient of the document (not including
                       a person who first received the document in the course of litigation); and

               (9)     Others by Consent. Other persons only by written consent of the producing
                       party or upon order of the Court and on such conditions as may be agreed
                       or ordered.

               (c)     Control of Documents. Counsel for the parties shall make reasonable efforts

to prevent unauthorized or inadvertent disclosure of Confidential Information. Counsel shall

maintain the originals of the forms signed by persons acknowledging their obligations under this

Order for a period of three years after the termination of the case.

       6.      Inadvertent Failure to Designate. An inadvertent failure to designate a document

as Confidential Information does not, standing alone, waive the right to so designate the document;

provided, however, that a failure to serve a timely Notice of Designation of deposition testimony

as required by this Order, even if inadvertent, waives any protection for deposition testimony. If a

party designates a document as Confidential Information after it was initially produced, the

receiving party, on notification of the designation, must make a reasonable effort to assure that the

document is treated in accordance with the provisions of this Order. No party shall be found to



                                                  5
 Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 60 of 67 PageID #:14657




have violated this Order for failing to maintain the confidentiality of material during a time when

that material has not been designated Confidential Information, even where the failure to so

designate was inadvertent and where the material is subsequently designated Confidential

Information.

       7.      Filing of Confidential Information. This Order does not, by itself, authorize the

filing of any document under seal. Any party wishing to file a document designated as Confidential

Information in connection with a motion, brief, or other submission to the Court must comply with

LR 26.2. Notwithstanding the foregoing, claims and supporting documentation submitted to the

Receiver by any claimant that the Receiver subsequently produces to the parties in connection with

the proceedings for the resolution of disputed claims may be filed in the public record in redacted

format, and it shall be the burden of the party filing the claim or supporting documentation to first

redact all personal identity or health information consisting of identifying social security numbers,

taxpayer identification numbers, driver’s license, state identification or passport numbers, home

addresses, financial account numbers, passwords, birth dates, medical information, and names of

any individual known to be a minor. However, a claimant’s (i) income tax returns (including

attached schedules and forms), (ii) W-2 forms, and (iii) 1099 forms issued by anyone other than

EquityBuild or one of its affiliates, may not be filed except in accordance with LR 26.2.

       8.      No Greater Protection of Specific Documents. Except on privilege grounds, no

party may withhold information from discovery on the ground that it requires protection greater

than that afforded by this Order unless the party moves for an order providing such special

protection.




                                                 6
 Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 61 of 67 PageID #:14658




       9.      Challenges by a Party to Designation as Confidential Information. The designation

of any material or document as Confidential Information is subject to challenge by any party. The

following procedure shall apply to any such challenge.

               (a)    Meet and Confer. A party challenging the designation of Confidential

Information must do so in good faith and must begin the process by conferring directly with

counsel for the designating party. In conferring, the challenging party must explain the basis for

its belief that the confidentiality designation was not proper and must give the designating party

an opportunity to review the designated material, to reconsider the designation, and, if no change

in designation is offered, to explain the basis for the designation. The designating party must

respond to the challenge within five (5) business days.

               (b)    Judicial Intervention. A party that elects to challenge a confidentiality

designation may file and serve a motion that identifies the challenged material and sets forth in

detail the basis for the challenge. Each such motion must be accompanied by a competent

declaration that affirms that the movant has complied with the meet and confer requirements of

this procedure. The burden of persuasion in any such challenge proceeding shall be on the

designating party. Until the Court rules on the challenge, all parties shall continue to treat the

materials as Confidential Information under the terms of this Order.

       10.     Action by the Court. Applications to the Court for an order relating to materials or

documents designated Confidential Information shall be by motion. Nothing in this Order or any

action or agreement of a party under this Order limits the Court’s power to make orders concerning

the disclosure of documents produced in discovery or at trial.

       11.     Use of Confidential Documents or Information at Trial. Nothing in this Order shall

be construed to affect the use of any document, material, or information at any trial or hearing. A



                                                7
 Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 62 of 67 PageID #:14659




party that intends to present or that anticipates that another party may present Confidential

information at a hearing or trial shall bring that issue to the Court’s and parties’ attention by motion

or in a pretrial memorandum without disclosing the Confidential Information. The Court may

thereafter make such orders as are necessary to govern the use of such documents or information

at trial.

            12.   Confidential Information Subpoenaed or Ordered Produced in Other Litigation.

                  (a)    If a receiving party is served with a subpoena or an order issued in other

litigation that would compel disclosure of any material or document designated in this action as

Confidential Information, the receiving party must so notify the designating party, in writing,

immediately and in no event more than three court days after receiving the subpoena or order.

Such notification must include a copy of the subpoena or court order.

                  (b)    The receiving party also must immediately inform in writing the party who

caused the subpoena or order to issue in the other litigation that some or all of the material covered

by the subpoena or order is the subject of this Order. In addition, the receiving party must deliver

a copy of this Order promptly to the party in the other action that caused the subpoena to issue.

                  (c)    The purpose of imposing these duties is to alert the interested persons to the

existence of this Order and to afford the designating party in this case an opportunity to try to

protect its Confidential Information in the court from which the subpoena or order issued. The

designating party shall bear the burden and the expense of seeking protection in that court of its

Confidential Information, and nothing in these provisions should be construed as authorizing or

encouraging a receiving party in this action to disobey a lawful directive from another court. The

obligations set forth in this paragraph remain in effect while the party has in its possession, custody

or control Confidential Information by the other party to this case.



                                                   8
 Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 63 of 67 PageID #:14660




       13.     Challenges by Members of the Public to Sealing Orders. A party or interested

member of the public has a right to challenge the sealing of particular documents that have been

filed under seal, and the party who submitted the claim and supporting documentation to the

Receiver will have the burden of demonstrating the propriety of filing under seal.

       14.     Inadvertent Disclosure of Privileged Materials. The disclosure of information

subject to the attorney-client privilege, work product protection, or any other applicable privilege

or protection will not constitute or be deemed a waiver or forfeiture of any claim, protection,

privilege or immunity in this or any state or federal proceeding. In the event that a party learns

that it has inadvertently disclosed such privileged or protected material, the producing party may

promptly provide written notification of the disclosure to the receiving party. Upon receipt of such

notification, the receiving party will provide notice to the producing party of any third parties to

whom the inadvertently disclosed material has been disseminated, and will promptly make best

efforts to identify and return, or sequester and destroy or delete, all copies of the inadvertently

produced material. Nothing herein shall prevent the receiving party from challenging the propriety

of the producing party’s claim of privilege or protection on grounds other than the inadvertent

production by motion to the court, and the producing party shall retain the burden of establishing

the privileged or protected nature of the material.

       15.     Obligations on Conclusion of Litigation.

               (a)     Order Continues in Force. Unless otherwise agreed or ordered, this Order

shall remain in force after dismissal or entry of final judgment not subject to further appeal.

               (b)     Obligations at Conclusion of Litigation. Within sixty-three days after

dismissal or entry of final judgment not subject to further appeal, all Confidential Information and

documents marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” under this



                                                 9
 Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 64 of 67 PageID #:14661




Order, including copies as defined in ¶ 3(a), shall be returned to the producing party or destroyed

unless: (1) the document has been offered into evidence or filed without restriction as to disclosure;

(2) the parties agree to destruction to the extent practicable in lieu of return; or (3) as to documents

bearing the notations, summations, or other mental impressions of the receiving party, that party

elects to destroy the documents and certifies to the producing party that it has done so.

                (c)     Retention of Work Product and Filed Documents. Notwithstanding the

above requirements to return or destroy documents, counsel may retain (1) attorney work product

and archived emails and attachments (not for further dissemination), and (2) a complete set of all

documents filed with the Court including those filed under seal. Any retained Confidential

Information shall continue to be protected under this Order. An attorney may use his or her work

product in subsequent litigation, provided that its use does not disclose or use Confidential

Information.

                (d)     Deletion of Documents filed under Seal from Electronic Case Filing (ECF)

System. Filings under seal shall be deleted from the ECF system only upon order of the Court.

        16.     Order Subject to Modification. This Order shall be subject to modification by the

Court on its own initiative or on motion of a party or any other person with standing concerning

the subject matter.

        17.     No Prior Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery and the informal

production of documents. Nothing herein shall be construed or presented as a judicial

determination that any document or material designated Confidential Information by counsel or

the parties is entitled to protection under Rule 26(c) of the Federal Rules of Civil Procedure or

otherwise until such time as the Court may rule on a specific document or issue.



                                                  10
 Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 65 of 67 PageID #:14662




         18.   Persons Bound. This Order shall take effect when entered and shall be binding upon

all counsel of record and their law firms, the parties, and persons made subject to this Order by its

terms.

         19.   Notwithstanding any other provision of this Order, the SEC shall not be limited

in its ability to share, disclose, or produce any information received in connection with this

action with any other federal or state authority, agency, or department, or to the extent

otherwise required by law or permitted pursuant to the terms of SEC Form 1662.




         So Ordered.

Dated:                                                        _____________________
                                                              U.S. District Judge
                                                              U.S. Magistrate Judge




                                                 11
 Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 66 of 67 PageID #:14663




                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION
                                        _
                                          )
U.S. SECURITIES AND EXCHANGE              )
COMMISSION,                               )
                                          )
                        Plaintiff,        )    Civil Action No. 18-CV-5587
                                          )
                 v.                       )    Judge John Z. Lee
                                          )
EQUITYBUILD, INC., et al.,                )    Magistrate Judge Young B. Kim
                                          )
                        Defendants.       )
                                          )

               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

        The undersigned hereby acknowledges that he/she has read the Confidentiality

Order dated _________________ in the above-captioned action and attached hereto, understands

the terms thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction

of the United States District Court for the Northern District of Illinois in matters relating to the

Confidentiality Order and understands that the terms of the Confidentiality Order obligate him/her

to use materials designated as Confidential Information in accordance with the Order solely for

the purposes of the above-captioned action, and not to disclose any such Confidential Information

to any other person, firm or concern.

        The undersigned acknowledges that violation of the Confidentiality Order may result in

penalties for contempt of court.

Name:          ______________________________

Job Title:     ______________________________

Employer:      ______________________________

Business Address:      ____________________________________________________________


                                                12
 Case: 1:18-cv-05587 Document #: 693 Filed: 05/20/20 Page 67 of 67 PageID #:14664




Mailing Address (if different from Business Address):

______________________________________________________________________________




Date: ________________                     Signature:   ______________________________




                                              13
